EXHIBIT 10(i)

 

--------------------------------------------------------------------------------

 

JOINT VENTURE MASTER AGREEMENT

 

Dated as of May 2, 2005

 

By and Among

 

LOCKHEED MARTIN CORPORATION,

 

THE BOEING COMPANY

 

and

 

A DELAWARE LIMITED LIABILITY COMPANY TO BE FORMED

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

    SECTION 1.01       DEFINITIONS.

   1

ARTICLE II THE JOINT VENTURE

   1

    SECTION 2.01       ORGANIZATION OF THE COMPANY.

   1

    SECTION 2.02       OPERATING AGREEMENT.

   2

    SECTION 2.03       NAME.

   2

    SECTION 2.04       PRINCIPAL PLACE OF BUSINESS.

   2

    SECTION 2.05       OTHER FACILITIES.

   2

    SECTION 2.06       MEMBERS

   2

    SECTION 2.07       BOARD OF DIRECTORS AND OFFICERS.

   2

    SECTION 2.08       PURPOSE OF THE COMPANY

   3

    SECTION 2.09       TERM.

   3

    SECTION 2.10       TAX TREATMENT.

   3

    SECTION 2.11       INDEPENDENT OPERATION OF COMPANY.

   4

    SECTION 2.12       COMPLIANCE WITH APPLICABLE LAW.

   4

ARTICLE III TRANSACTIONS AND CLOSING

   4

    SECTION 3.01       CLOSING TRANSACTIONS.

   4

    SECTION 3.02       CLOSING.

   6

    SECTION 3.03       OPENING STATEMENT.

   6

    SECTION 3.04       ADJUSTMENT OF CONTRIBUTIONS.

   6

    SECTION 3.05       ASSIGNMENT OF CONTRACTS AND RIGHTS.

   9

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   9

    SECTION 4.01       REPRESENTATIONS AND WARRANTIES OF LOCKHEED MARTIN.

   9

    SECTION 4.02       REPRESENTATIONS AND WARRANTIES OF BOEING.

   9

    SECTION 4.03       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

   10

ARTICLE V COVENANTS AND AGREEMENTS OF THE PARTIES

   10

    SECTION 5.01       CONDUCT OF ELV BUSINESSES.

   10

    SECTION 5.02       CONDUCT OF BUSINESS OF THE COMPANY.

   10

    SECTION 5.03       ACCESS TO INFORMATION; CONFIDENTIALITY.

   10

    SECTION 5.04       PROVISION AND PRESERVATION OF AND ACCESS TO CERTAIN
INFORMATION; COOPERATION AFTER CLOSING.

   12

    SECTION 5.05       INSURANCE.

   14

    SECTION 5.06       NON-HIRE AND NONSOLICITATION OF CERTAIN EMPLOYEES.

   15

    SECTION 5.07       FINANCIAL SUPPORT ARRANGEMENTS.

   17

    SECTION 5.08       CERTAIN INTELLECTUAL PROPERTY MATTERS.

   17

    SECTION 5.09       NOVATION OF GOVERNMENT CONTRACTS.

   20



--------------------------------------------------------------------------------

    SECTION 5.10       COMPANY FINANCING

   21

    SECTION 5.11       COMPETITIVE BUSINESSES.

   21

    SECTION 5.12       STAY OF CIVIL PROCEEDING.

   21

    SECTION 5.13       NON-COMPETITION AGREEMENT.

   23

    SECTION 5.14       SPACEPORT LEASE.

   25

    SECTION 5.15       COMPLIANCE WITH ADMINISTRATIVE AGREEMENT.

   26

ARTICLE VI FURTHER COVENANTS AND AGREEMENTS OF THE PARTIES

   27

    SECTION 6.01       FURTHER ASSURANCES.

   27

    SECTION 6.02       CERTAIN FILINGS; CONSENTS.

   27

    SECTION 6.03       PUBLIC ANNOUNCEMENTS.

   27

    SECTION 6.04       ANTITRUST LAWS.

   27

    SECTION 6.05       AGREEMENTS REGARDING TAX MATTERS.

   28

    SECTION 6.06       ADMINISTRATION OF ACCOUNTS.

   30

    SECTION 6.07       CLEARANCES; UNDISCLOSED CONTRACTS.

   30

    SECTION 6.08       AUDITS.

   30

    SECTION 6.09       CERTAIN ENVIRONMENTAL MATTERS.

   31

    SECTION 6.10       PAYMENTS RELATING TO CERTAIN PRE-CLOSING ACTIVITIES.

   34

ARTICLE VII TRANSACTION DOCUMENTS

   34

    SECTION 7.01       TRANSACTION DOCUMENTS

   34

ARTICLE VIII EMPLOYEE AND EMPLOYEE BENEFIT MATTERS

   34

    SECTION 8.01       EMPLOYEE AND EMPLOYEE BENEFIT MATTERS.

   34

ARTICLE IX REAL PROPERTY AND RELATED MATTERS

   34

    SECTION 9.01       CERTAIN REAL PROPERTY AND RELATED MATTERS.

   34

ARTICLE X CONDITIONS TO CLOSING

   35

    SECTION 10.01     CONDITIONS TO OBLIGATIONS OF EACH MEMBER.

   35

    SECTION 10.02     CONDITIONS TO OBLIGATIONS OF LOCKHEED MARTIN.

   36

    SECTION 10.03     CONDITIONS TO OBLIGATIONS OF BOEING.

   37

    SECTION 10.04     UPDATED DISCLOSURE SCHEDULES.

   37

    SECTION 10.05     MAE EXCEPTIONS.

   38

ARTICLE XI SURVIVAL; INDEMNIFICATION

   38

    SECTION 11.01     SURVIVAL.

   38

    SECTION 11.02     INDEMNIFICATION.

   39

    SECTION 11.03     PROCEDURES.

   40

    SECTION 11.04     LIMITATIONS.

   42

    SECTION 11.05     RECOVERY UNDER CONTRACTS.

   43

ARTICLE XII TERMINATION

   45

    SECTION 12.01     TERMINATION.

   45

    SECTION 12.02     EFFECT OF TERMINATION.

   45

    SECTION 12.03     NON-EXCLUSIVE REMEDIES.

   46

 

-ii-



--------------------------------------------------------------------------------

ARTICLE XIII MISCELLANEOUS

   46

    SECTION 13.01     NOTICES.

   46

    SECTION 13.02     AMENDMENTS; WAIVERS.

   48

    SECTION 13.03     EXPENSES; TAXES.

   48

    SECTION 13.04     SUCCESSORS AND ASSIGNS.

   48

    SECTION 13.05     DISCLOSURE.

   49

    SECTION 13.06     CONSTRUCTION.

   49

    SECTION 13.07     ENTIRE AGREEMENT.

   49

    SECTION 13.08     GOVERNING LAW.

   50

    SECTION 13.09     COUNTERPARTS; EFFECTIVENESS.

   50

    SECTION 13.10     SEVERABILITY.

   50

    SECTION 13.11     CAPTIONS.

   50

    SECTION 13.12     BULK SALES.

   51

    SECTION 13.13     DISCLAIMER OF AGENCY.

   51

    SECTION 13.14     DISPUTE RESOLUTION.

   51

    SECTION 13.15     JURISDICTION.

   53

    SECTION 13.16     CONSEQUENTIAL DAMAGES.

   53

    SECTION 13.17     PERFORMANCE.

   54

 

LIST OF EXHIBITS

 

Exhibit A

   Definitions

Exhibit B

   Representations and Warranties of Lockheed Martin

Exhibit C

   Representations and Warranties of Boeing

Exhibit D

   Representations and Warranties of the Company

 

LIST OF ATTACHMENTS

 

Attachment I-A

   Lockheed Martin Opening Statement

Attachment I-B

   Boeing Opening Statement

Attachment II

   Form of Certificate of Formation

Attachment III

   Form of Joinder to Joint Venture Master Agreement

Attachment IV

   Form of Operating Agreement

Attachment V-A

   Form of Lockheed Martin Contribution and Assumption Agreement

Attachment V-B

   Form of Boeing Contribution and Assumption Agreement

Attachment VI

   Form of Interim Operating Agreement

Attachment VII

   Form of Atlas Commercial Sales and Marketing Agreement with Term Sheet

Attachment VIII

   Form of Delta Commercial Sales and Marketing Agreement with Term Sheet

Attachment IX

   Denver Lease Agreement Term Sheet

Attachment X

   Form of Joint Signing Press Release

 

-iii-



--------------------------------------------------------------------------------

Attachment XI

   Material Consents

Attachment XII

   Form of Settlement Agreement

Attachment XIII

   Delta Inventory Supply Agreement Term Sheet

 

LIST OF SCHEDULES

 

Transaction Agreement Schedules

 

Schedule 3.04(c)

   Lockheed Martin Threshold Amount

Schedule 3.04(d)

   Boeing Threshold Amount

Schedule 5.01

   Conduct of ELV Businesses

Schedule 5.06(a)

   Initial Lockheed Martin Business Employees

Schedule 5.06(b)

   Initial Boeing Business Employees

Schedule 11.02(a)

   Lockheed Martin Special Indemnity Items

Schedule 11.02(b)

   Boeing Special Indemnity Items

Schedule A-1

   Contributed Leased Real Property

Schedule A-2

   Contributed Owned Real Property

Schedule A-3

   Knowledge Groups

Schedule A-4

   Excluded Inventory

Schedule E.01

   Excluded Employees; Inactive Employees

Schedule E.05(e)

   Form of Amendment and Continuation of Pension Plan Agreement

Schedule E.05(f)

   Form of Pension Asset Transfer

Schedule E.05(g)

   Form of Amendment and Continuation of Pension Plan Agreement

Schedule E.14-1

   Certain Collective Bargaining Agreements

Schedule E.14-2

   Certain Collective Bargaining Agreements

Schedule E.14-3

   Certain Collective Bargaining Agreements

 

Lockheed Martin Disclosure Schedules

 

Schedule B.03

   Governmental Authorization

Schedule B.04

   Non-Contravention

Schedule B.05

   Opening Statement

Schedule B.06

   Absence of Certain Changes

Schedule B.07

   Sufficiency of and Title to Contributed Assets

Schedule B.08

   No Undisclosed Liabilities

Schedule B.09

   Litigation

Schedule B.10

   Material Contracts

Schedule B.11

   Licenses and Permits

Schedule B.13

   Environmental Compliance

Schedule B.14

   Compliance with Laws

Schedule B.15

   Intellectual Property

Schedule B.16

   Taxes

Schedule B.17

   Employee Benefit Matters

 

-iv-



--------------------------------------------------------------------------------

Schedule B.18

   Government Contracts and Government Bids

Schedule B.19

   Government-Furnished Property or Equipment

Schedule B.20

   Backlog

Schedule B.21

   Labor and Employment Matters

Schedule B.22

   Product Warranties

Schedule B.23

   Insurance

Schedule B.24

   Clearances

Schedule B.25

   Foreign Corrupt Practices Act

Schedule B.26

   Export Control Laws

Schedule B.29

   Undisclosed Contracts

 

Boeing Disclosure Schedules

 

Schedule C.03

   Governmental Authorization

Schedule C.04

   Non-Contravention

Schedule C.05

   Opening Statement

Schedule C.06

   Absence of Certain Changes

Schedule C.07

   Sufficiency of and Title to Contributed Assets

Schedule C.08

   No Undisclosed Liabilities

Schedule C.09

   Litigation

Schedule C.10

   Material Contracts

Schedule C.11

   Licenses and Permits

Schedule C.13

   Environmental Compliance

Schedule C.14

   Compliance with Laws

Schedule C.15

   Intellectual Property

Schedule C.16

   Taxes

Schedule C.17

   Employee Benefit Matters

Schedule C.18

   Government Contracts and Government Bids

Schedule C.19

   Government-Furnished Property or Equipment

Schedule C.20

   Backlog

Schedule C.21

   Labor and Employment Matters

Schedule C.22

   Product Warranties

Schedule C.23

   Insurance

Schedule C.24

   Clearances

Schedule C.25

   Foreign Corrupt Practices Act

Schedule C.26

   Export Control Laws

Schedule C.28

   Undisclosed Contracts

 

Company Disclosure Schedules

 

Schedule D.03

   Governmental Authorization

Schedule D.04

   Non-Contravention

 

-v-



--------------------------------------------------------------------------------

JOINT VENTURE MASTER AGREEMENT

 

This Joint Venture Master Agreement (together with the Exhibits, Schedules and
Attachments hereto, this “Agreement”) is made as of the 2nd day of May 2005, by
and among Lockheed Martin Corporation, a Maryland corporation (“Lockheed
Martin”), The Boeing Company, a Delaware corporation (“Boeing”), and, subject to
Section 2.01 hereof, a Delaware limited liability company to be formed (the
“Company”). Lockheed Martin and Boeing are sometimes referred to herein as a
“Member” or collectively as the “Members.” The Members and the Company are
sometimes referred to herein as a “Party” or collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, each of the Members, among other things, is a developer and
manufacturer of certain expendable launch vehicle systems and a supplier of
related Launch Services to the U.S. Government;

 

WHEREAS, the Members desire to form a joint venture to develop and manufacture
integrated ELV Systems and supply related Launch Services to the U.S.
Government;

 

WHEREAS, the Members intend for the joint venture to maintain each of the
Members’ independent ELV System platforms and thereby support assured access to
space while operating as a combined entity to enhance operating efficiencies and
reduce costs; and

 

WHEREAS, in furtherance of the objectives set forth above, the Parties desire to
enter into this Agreement and the other Transaction Documents;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01 Definitions. Capitalized terms used in this Agreement shall have
the meanings specified in Exhibit A or elsewhere in this Agreement.

 

ARTICLE II

THE JOINT VENTURE

 

Section 2.01 Organization of the Company. Prior to the Closing, the Members
shall cause the Company to be formed as a Delaware limited liability company by
filing a certificate of formation with the Secretary of State of the State of
Delaware substantially in the form attached hereto as Attachment II (the
“Certificate of Formation”). On or before the Closing Date, the Members shall
cause the Company to execute a joinder to this Agreement as a Party hereto in
the form attached hereto as Attachment III (the “Joinder”).



--------------------------------------------------------------------------------

Section 2.02 Operating Agreement. From the date of its formation until the
Closing Date, the affairs of the Company shall be governed by an interim
Operating Agreement substantially in the form attached hereto as Attachment VI
(the “Interim Operating Agreement”). On the Closing Date, each of the Members
shall execute and deliver an Amended and Restated Operating Agreement governing
the affairs of the Company and the conduct of the Company’s business
substantially in the form attached hereto as Attachment IV (the “Operating
Agreement”), which Operating Agreement shall amend and replace in its entirety
the Interim Operating Agreement.

 

Section 2.03 Name. The name of the Company shall be as mutually agreed by the
Members prior to the Closing.

 

Section 2.04 Principal Place of Business. The principal place of business of the
Company shall be located at 12257 S. Wadsworth Blvd., Littleton, Colorado 80125.
The headquarters, engineering and administrative functions of the Company shall
be performed at the Company’s principal place of business. The principal place
of business of the Company may be transferred from time to time to such other
place as may be designated by the Board in accordance with the terms and
conditions of the Operating Agreement.

 

Section 2.05 Other Facilities. The Company’s principal manufacturing operations
shall be performed at 100 Decatur Way, Trinity, Alabama 35673. In addition, the
Company shall maintain ancillary manufacturing operations at, among other
places, 2717 Airport Drive, West Warehouse and 2800 Airport Drive, Harlingen,
Texas 78550. The Company’s east coast launch operations shall be performed at
Cape Canaveral Air Force Station, Florida, and the Company’s west coast launch
operations shall be performed at Vandenberg Air Force Base, California. The
location of each of the facilities may be changed from time to time as such
places may be designated by the Board in accordance with the terms and
conditions of the Operating Agreement.

 

Section 2.06 Members. Upon the formation of the Company, at all times prior to
the Closing and immediately prior to the Closing, each of Lockheed Martin and
Boeing shall have a 50% membership interest in the Company. As of the Closing,
each of Lockheed Martin and Boeing shall transfer either (i) a portion of its
membership interest in the Company to one or more of its direct or indirect
wholly owned domestic Subsidiaries, or (ii) its entire membership interest in
the Company to two or more of its direct or indirect wholly owned domestic
Subsidiaries, which transfers shall in each case be made in accordance with and
subject to the provisions of the Operating Agreement.

 

Section 2.07 Board of Directors and Officers. From and after the Closing, the
Company shall be managed by the Board and by officers as provided in the
Operating Agreement. Prior to the Closing, the Company shall be managed by the
Members and may act only upon the unanimous written consent of the Members.

 

- 2 -



--------------------------------------------------------------------------------

Section 2.08 Purpose of the Company. Each of the Parties hereby acknowledges and
agrees that the exclusive purposes for which the Company will be formed shall
be:

 

(a) to design, develop, manufacture, sell, repair, service and support ELV
Systems, and to supply related Launch Services using such ELV Systems, (i) to
the U.S. Government pursuant to one or more Contracts between the Company and
the U.S. Government or to any Person in furtherance of a DIO Contract, (ii)
subject to the limitations set forth in Section 10.06 of the Operating
Agreement, to commercial launch services providers (including the Members or
their respective Affiliates) for marketing and sale to Commercial Customers,
(iii) to a Member or an Affiliate of a Member where the Member or such Affiliate
employs the Launch Services in connection with a DIO Contract, (iv) to Lockheed
Martin or any of its Affiliates in connection with the development of, or the
sale to the U.S. Government of, any component of an Atlas III or Atlas V, (v) to
Boeing or any of its Affiliates in connection with the development of, or the
sale to the U.S. Government of, any component of a Delta II or Delta IV, and
(vi) pursuant to and in accordance with the terms and conditions of the Galex
Contract and any follow on Contracts to the Galex Contract;

 

(b) to enter into agreements with the Members or their respective Affiliates for
the purpose of designing and developing unique capabilities of expendable launch
vehicles where the ultimate customer would be the U.S. Government, including
under a DIO Contract, which agreements shall contain appropriate firewall and
confidentiality provisions to protect the proprietary interests of the parties
to the agreements (including proprietary trade secrets of the parties) and
provisions relating to the ownership of any intellectual property created in
connection with the work to be done under such agreements; and

 

(c) to enter into and perform its obligations under the Transaction Documents to
which it is a party.

 

Notwithstanding the foregoing, it is acknowledged and agreed that the Company
shall not at any time market or sell any ELV System or related Launch Service to
any Commercial Customer except indirectly pursuant to a Contract between the
Company and a commercial launch services provider. The Company may engage in any
activity and perform any and all acts necessary, appropriate, proper, advisable,
incidental or convenient to or in furtherance of the foregoing purposes.

 

Section 2.09 Term. The term of the Company shall be perpetual unless earlier
terminated in accordance with the provisions of the Operating Agreement.

 

Section 2.10 Tax Treatment.

 

(a) It is the intent of the Members that the Company shall at all times be
classified as a partnership for Income Tax purposes. The Company shall not elect
to be treated as a corporation for Income Tax purposes unless each of the
Members shall consent in writing. Neither Member shall recognize or report any
income, deduction, gain, or loss for federal Income Tax purposes on the
contribution and transfer of assets to the Company at the Closing or any other
transaction under section 3.01 of this Agreement. Lockheed Martin agrees to
continue prosecuting the change in accounting method for service contracts that
it filed with the Internal Revenue Service on December 9, 2004. Each Member
agrees not to take any position on any Tax Return or any Tax filing, or in any
Tax audit or proceeding, that is inconsistent with this Section 2.10 (provided,
however, that each Member shall have the right at any time to seek the

 

- 3 -



--------------------------------------------------------------------------------

opinion of independent tax counsel of national reputation reasonably acceptable
to the other Member (“Tax Counsel”) that there is no reasonable basis for a
position consistent with this Section 2.10, and upon providing such opinion of
Tax Counsel to the other Member shall be entitled to take such an inconsistent
position), and each Member agrees to provide the other Member with advance
notice of any public filing or documentation that is inconsistent with this
Section 2.10.

 

(b) Each Member acknowledges that reporting for financial accounting purposes
may differ from federal Income Tax treatment, and that Section 2.10(a) shall not
prevent either Member from appropriately reporting the transactions contemplated
by this Agreement for financial accounting purposes as required under GAAP.

 

Section 2.11 Independent Operation of Company. Subject to the provisions of the
Operating Agreement, the Company shall operate as an independent entity separate
and apart from the Members. From and after the Closing, the Company shall take
such actions as are consistent with the operation of an independent business,
including hiring and maintaining its own workforce, entering into and fully
performing its own Contracts and maintaining its own property, facilities and
equipment. From and after the Closing, the Company shall assume complete
ownership of and control over the Contributed Assets and shall assume complete
responsibility for the Assumed Liabilities, including the assumption of
performance of all Contracts constituting Contributed Assets, subject to the
terms hereof.

 

Section 2.12 Compliance with Applicable Law. The Company shall, and the Members
shall at all times cause the Company to, conduct all of its activities in full
compliance with Applicable Laws and all ethics and compliance policies adopted
from time to time by the Company.

 

ARTICLE III

TRANSACTIONS AND CLOSING

 

Section 3.01 Closing Transactions. Upon the terms and conditions set forth in
this Agreement and the other Transaction Documents, the Parties agree that at
the Closing, among other things:

 

(a) Lockheed Martin shall contribute, or shall cause its Affiliated Transferors
to contribute, the Lockheed Martin Contributed Assets to the Company in exchange
for a 50% membership interest in the Company;

 

(b) Boeing shall contribute, or shall cause its Affiliated Transferors to
contribute, the Boeing Contributed Assets to the Company in exchange for a 50%
membership interest in the Company;

 

(c) the Company shall assume and agree to pay, satisfy and discharge the
Lockheed Martin Assumed Liabilities;

 

(d) the Company shall assume and agree to pay, satisfy and discharge the Boeing
Assumed Liabilities;

 

- 4 -



--------------------------------------------------------------------------------

(e) to effect the contribution of the Lockheed Martin Contributed Assets and the
assumption of the Lockheed Martin Assumed Liabilities, Lockheed Martin or its
Affiliated Transferors, as the case may be, and the Company shall execute and
deliver the Lockheed Martin Contribution and Assumption Agreement;

 

(f) to effect the contribution of the Boeing Contributed Assets and the
assumption of the Boeing Assumed Liabilities, Boeing or its Affiliated
Transferors, as the case may be, and the Company shall execute and deliver the
Boeing Contribution and Assumption Agreement;

 

(g) the Parties shall execute and deliver, and shall cause their respective
Subsidiaries to execute and deliver, as applicable, the Transition Services
Agreements, the Commercial Sales and Marketing Agreements, the Settlement
Agreement and each of the other Transaction Documents contemplated to be
executed and delivered at the Closing;

 

(h) each Member or its applicable Affiliated Transferor, as the case may be, and
the Company shall execute and deliver assignment agreements for the assignment
to the Company of the leases governing the Contributed Leased Real Property on
terms and conditions to be mutually agreed between the Members; provided,
however, that if any landlord of any Contributed Leased Real Property is
unwilling either to release the applicable Member or its Affiliated Transferor
from all liabilities and obligations under the lease relating to such
Contributed Leased Real Property or to include in the consent to any such
assignment a recapture provision that would allow such Member or its Affiliated
Transferor to take back the lease in the event of a default by the Company under
the lease, at the option of such Member, in lieu thereof, such Member or its
applicable Affiliated Transferor, as the case may be, and the Company shall
execute and deliver a sublease agreement for the sublease by the Company of such
Contributed Leased Real Property on terms and conditions to be mutually agreed
between the Members;

 

(i) to effect the lease of the Denver Facility and related matters, Lockheed
Martin (or its Affiliated Transferors, as the case may be) and the Company shall
execute and deliver one or more lease agreements on terms and conditions
consistent with the terms and conditions summarized in Attachment IX (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Denver Lease Agreement”);

 

(j) to ensure an adequate supply of certain components used in Delta II and
Delta IV launch vehicles, Boeing (or its Affiliated Transferors, as the case may
be) and the Company shall execute and deliver a supply agreement on terms and
conditions consistent with the terms and conditions summarized in Attachment
XIII, as the same may be amended, supplemented or otherwise modified from time
to time (the “Delta Inventory Supply Agreement”); and

 

(k) to ensure continuation of existing business relationships between Lockheed
Martin’s ELV Business and other businesses of Lockheed Martin (including
Lockheed Martin’s business unit in Fort Worth, Texas) and Boeing’s ELV Business
and other businesses of Boeing (including Boeing’s business unit in Huntington
Beach, California), the Company and Lockheed Martin and the Company and Boeing,
as the case may be, shall enter into such supply, purchase and other
arrangements as may be agreed upon by the Parties, on terms and conditions
consistent with existing intercompany agreements or arrangements or on such
other terms and conditions as may be agreed to by the Parties.

 

- 5 -



--------------------------------------------------------------------------------

Section 3.02 Closing. The closing (the “Closing”) of the Contemplated
Transactions shall take place at the offices of King & Spalding LLP, 1700
Pennsylvania Avenue, N.W., Washington, D.C. 20006, at 10:00 a.m. on the third
Business Day following the satisfaction or waiver (by the Member entitled to
waive the condition) of all conditions to the Closing set forth in Article X, or
at such other time and place as the Parties may agree. The Closing will become
effective at 12:01 a.m., Eastern time, on the Closing Date.

 

Section 3.03 Opening Statement. Attached hereto as Attachment I-A and Attachment
I-B, respectively, is an Unaudited Statement of Net Assets of each of Lockheed
Martin’s and Boeing’s respective ELV Business at December 31, 2004, together
with the Notes thereto (each, an “Opening Statement”).

 

Section 3.04 Adjustment of Contributions.

 

(a) Promptly following the Closing Date, but in no event later than 90 days
after the Closing Date, each Member shall, at its expense and with the
assistance of the Company, prepare and submit to the Company and the other
Member a statement setting forth, in reasonable detail, such Member’s
calculation of the Net Working Capital of its ELV Business as of the close of
business on the day prior to the Closing Date (as to each Member, its “Proposed
Adjusted Net Working Capital Amount”). In the event a Member disputes the
correctness of the other Member’s Proposed Adjusted Net Working Capital Amount,
such Member shall notify the other Member in writing of its objections within 60
days after receipt of the other Member’s calculation of its Proposed Adjusted
Net Working Capital Amount and shall set forth, in writing and in reasonable
detail, the reasons for its objections. To be assertable, an objection by a
Member with respect to any individual item in respect of the other Member’s
Proposed Adjusted Net Working Capital Amount must be in an amount equal to or
greater than $25,000 (it being understood that, for purposes of clarification
and not by way of limitation, a method of valuation or the application of an
accounting principle used in the preparation of a Member’s Proposed Adjusted Net
Working Capital Amount each shall be deemed a separate “item” for purposes of
this Section 3.04(a)) and assert that the item was not prepared in accordance
with Section 3.04(b). To the extent a Member does not so object, in writing and
in reasonable detail as required and within the time period contemplated by this
Section 3.04(a), each of the Members shall be deemed to have accepted the other
Member’s calculation and presentation in respect of the matters not subject to
objection and such matters shall not be considered to be in dispute. The Members
shall endeavor in good faith to resolve any disputed matters within 60 days
after the date on which the last notice of objections was delivered to a Member.
If the Members are unable to resolve the disputed matters, the Members shall
engage a nationally known independent accounting firm (the “Unaffiliated Firm”),
other than Ernst & Young LLP or Deloitte & Touche LLP, to resolve the matters in
dispute (in accordance with Section 3.04(b) and consistent, to the extent
possible, with any matters not in dispute). The Members shall jointly engage the
Unaffiliated Firm. Promptly after such engagement of the Unaffiliated Firm, the
Members will provide the Unaffiliated Firm with a copy of this Agreement, the
Opening Statements, the statements of Proposed Adjusted Net Working Capital
Amounts and any written notices of objections related thereto. Each Member shall
deliver to the Unaffiliated Firm a

 

- 6 -



--------------------------------------------------------------------------------

written submission of its position with respect to the matters in dispute, which
submissions shall be delivered by each Member to the Unaffiliated Firm and to
the other Member simultaneously within 15 days of the engagement of such
Unaffiliated Firm. Each Member shall thereafter be entitled to submit a rebuttal
to the other Member’s submission, which rebuttals shall be delivered to the
Unaffiliated Firm and to the other Member simultaneously within 30 days of the
delivery of the Members’ initial submissions. The Unaffiliated Firm may request
additional information from either Member, but absent such a request neither
Member may make (nor permit any of its Affiliates or Representatives to make)
any additional submission to the Unaffiliated Firm or otherwise communicate with
the Unaffiliated Firm, and in no event will either Member (i) communicate (or
permit any of its Affiliates or Representatives to communicate) with the
Unaffiliated Firm without providing the other Member a reasonable opportunity to
participate in such communication or (ii) make (or permit any of its Affiliates
or Representatives to make) a written submission to the Unaffiliated Firm unless
a copy of such submission is simultaneously provided to the other Member. Either
Member may make a written request for a hearing with the Unaffiliated Firm by
delivering notice to the other Member and the Unaffiliated Firm within 15 days
after the submission of rebuttals by the Members. Within 30 days of such written
request, the Unaffiliated Firm shall hold a joint hearing, in person or by
teleconference, at which each Member shall be entitled to make an oral
presentation and rebuttal. The Unaffiliated Firm shall have 30 days from the
date of such hearing (or, if no such hearing is requested, from the date of
submission of written rebuttals) to review the documents provided to it pursuant
to this Section 3.04(a) and deliver its written determination with respect to
each of the adjustments in dispute submitted to it for resolution. The
Unaffiliated Firm shall resolve the differences regarding the statements of
Proposed Adjusted Net Working Capital Amounts based solely on the information
provided to the Unaffiliated Firm by the Members pursuant to the terms of this
Agreement (and not by independent review). The Unaffiliated Firm’s authority
will be limited to resolving disputes with respect to whether the statements of
Proposed Adjusted Net Working Capital Amounts were prepared in accordance with
the terms of Section 3.04(b) with respect to the individual items on the
statements of Proposed Adjusted Net Working Capital Amounts in dispute (it being
understood that the Unaffiliated Firm will have no authority to make any
adjustments to any financial statements or amounts other than the statements of
Proposed Adjusted Net Working Capital Amounts and amounts set forth therein that
are in dispute). In resolving any disputed item, the Unaffiliated Firm may not
assign a value to such item greater than the greatest value for such item
asserted by either Member or less than the smallest value for such item asserted
by either Member. The determination of the Unaffiliated Firm in respect of the
correctness of each matter remaining in dispute in accordance with this Section
3.04(a) shall be conclusive and binding on the Members and judgment may be
entered thereon as an arbitration award pursuant to 9 U.S.C. § 9 in any court of
competent jurisdiction. The Net Working Capital of each Member’s ELV Business as
of the close of business on the day prior to the Closing Date, as finally
determined pursuant to this Section 3.04(a), is referred to herein as the
“Adjusted Net Working Capital Amount” of such Member’s ELV Business.

 

(b) The Proposed Adjusted Net Working Capital Amount and the Adjusted Net
Working Capital Amount of each Member’s ELV Business shall be determined in
accordance with the accounting principles, policies, practices, methods and
procedures, applied on a consistent basis in accordance with past practice,
utilized in the preparation of such Member’s Opening Statement as disclosed in
the Notes to such Opening Statement, in each case except as otherwise set forth
in the Notes to such Opening Statement.

 

- 7 -



--------------------------------------------------------------------------------

(c) If Lockheed Martin’s Adjusted Net Working Capital Amount is less than the
amount set forth on Schedule 3.04(c) (the “Lockheed Martin Threshold Amount”),
then Lockheed Martin shall pay the difference to the Company, and if Lockheed
Martin’s Adjusted Net Working Capital Amount is greater than the Lockheed Martin
Threshold Amount, then the Company shall pay the difference to Lockheed Martin,
in each case with simple interest thereon from the Closing Date to the date of
payment at a rate per annum equal to the per annum interest rate announced from
time to time by JPMorgan Chase Bank as its prime rate in effect; provided, that
neither Lockheed Martin nor the Company shall have any obligation to make a
payment to the other under this Section 3.04(c) unless the amount of the
difference (whether positive or negative) between Lockheed Martin’s Adjusted Net
Working Capital Amount and the Lockheed Martin Threshold Amount shall be equal
to or greater than $5,000,000 (it being understood that in the event any such
adjustment shall be equal to or greater than $5,000,000, the Company or Lockheed
Martin, as the case may be, shall pay to the other the entire amount of such
difference). Any such payment shall be made in immediately available funds not
later than five Business Days after the determination of Lockheed Martin’s
Adjusted Net Working Capital Amount by wire transfer to a bank account
designated in writing by the payee to the payor within two Business Days of the
date of the determination of such Adjusted Net Working Capital Amount. The
obligations of Lockheed Martin and the Company under this Section 3.04(c) are
independent of the obligations of Boeing and the Company under Section 3.04(d).

 

(d) If Boeing’s Adjusted Net Working Capital Amount is less than the amount set
forth on Schedule 3.04(d) (the “Boeing Threshold Amount”), then Boeing shall pay
the difference to the Company, and if Boeing’s Adjusted Net Working Capital
Amount is greater than the Boeing Threshold Amount, then the Company shall pay
the difference to Boeing, in each case with simple interest thereon from the
Closing Date to the date of payment at a rate per annum equal to the per annum
interest rate announced from time to time by JPMorgan Chase Bank as its prime
rate in effect; provided, that neither Boeing nor the Company shall have any
obligation to make a payment to the other under this Section 3.04(d) unless the
amount of the difference (whether positive or negative) between Boeing’s
Adjusted Net Working Capital Amount and the Boeing Threshold Amount shall be
equal to or greater than $5,000,000 (it being understood that in the event any
such adjustment shall be equal to or greater than $5,000,000, the Company or
Boeing, as the case may be, shall pay to the other the entire amount of such
difference). Any such payment shall be made in immediately available funds not
later than five Business Days after the determination of Boeing’s Adjusted Net
Working Capital Amount by wire transfer to a bank account designated in writing
by the payee to the payor within two Business Days of the date of the
determination of such Adjusted Net Working Capital Amount. The obligations of
Boeing and the Company under this Section 3.04(d) are independent of the
obligations of Lockheed Martin and the Company under Section 3.04(c).

 

(e) Subject to any applicable privileges (including the attorney-client
privilege), each Member shall make available to the other and, upon reasonable
request, to the Unaffiliated Firm, the books, records, documents and work papers
underlying the preparation of such Member’s Opening Statement and the
calculation of such Member’s Proposed Adjusted Net Working Capital Amount and
the relevant personnel of such Member.

 

(f) The fees and expenses, if any, of the Unaffiliated Firm shall be shared
equally by the Members.

 

- 8 -



--------------------------------------------------------------------------------

Section 3.05 Assignment of Contracts and Rights. Anything in this Agreement to
the contrary notwithstanding, this Agreement shall not constitute an agreement
to contribute or otherwise sell, convey, transfer, assign or sublicense any
Contract, license or permit constituting a Contributed Asset, or any claim,
right or benefit arising thereunder or resulting therefrom, or to enter into any
other agreement or arrangement with respect thereto, if an attempted assignment,
sale, conveyance, sublicense or transfer thereof, or entering into any such
agreement or arrangement, without the consent of a third party, would constitute
a breach of, or other contravention under, any agreement to which either Member
is a party, be ineffective with respect to any party thereto or in any way
adversely affect the rights of either Member or the Company thereunder. With
respect to any such Contract, license or permit or any claim, right or benefit
arising thereunder or resulting therefrom, promptly after the date hereof, the
Parties will use reasonable commercial efforts (but without any payment of money
or other transfer of value by either Member or the Company or any of their
respective Affiliates to any third party) to obtain any required consent for the
assignment, transfer or sublicense of any such Contract, license or permit to
the Company, or written confirmation reasonably satisfactory in form and
substance to the Parties confirming that such consent is not required. If a
required consent is not obtained with respect to any such Contract, license or
permit, or if an attempted assignment, transfer or sublicense thereof would be
ineffective or would adversely affect the right of either Member or the Company
thereunder (a “Consent Failure”), the applicable Member and the Company will
cooperate in a mutually agreeable arrangement under which the Company would
obtain the benefits thereunder in accordance with this Agreement, including
subcontracting or subleasing to the Company, subject to Applicable Law and the
terms of any such Contract, license or permit, with the Company obtaining the
claims, rights and benefits of the applicable Member and assuming the
obligations under such Contract, license or permit in accordance with this
Agreement, and the Members will enforce at the request of and for the benefit of
the Company, with the Company assuming the Members’ obligations, any and all
claims, rights and benefits of the Members against any third party thereto
arising from any such Contract, license or permit (including the right to elect
to terminate such Contract in accordance with the terms thereof upon the request
of the Company). If any Consent Failure occurs and the applicable Member and the
Company have failed to have entered into an arrangement to provide to the
Company the benefits under the relevant Contract, license or permit, such Member
and the Company shall cooperate following the Closing to obtain such consent or
enter into an agreement with respect thereto as soon as reasonably practicable
thereafter. Notwithstanding the foregoing provisions of this Section 3.05, in
the case of commercial off-the-shelf (“COTS”) software having an initial
purchase price of $10,000 or less per copy, the Company shall have the sole
responsibility for obtaining license rights to use such software at the
Company’s cost and expense.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01 Representations and Warranties of Lockheed Martin. Lockheed Martin
represents and warrants to Boeing and to the Company as set forth in Exhibit B.

 

Section 4.02 Representations and Warranties of Boeing. Boeing represents and
warrants to Lockheed Martin and to the Company as set forth in Exhibit C.

 

- 9 -



--------------------------------------------------------------------------------

Section 4.03 Representations and Warranties of the Company. The Company
represents and warrants to the Members as set forth in Exhibit D.

 

ARTICLE V

COVENANTS AND AGREEMENTS OF THE PARTIES

 

Section 5.01 Conduct of ELV Businesses. Except as set forth in Schedule 5.01, as
otherwise contemplated by this Agreement or as required by Applicable Law, from
the date of this Agreement until the Closing Date, each of the Members shall
conduct, and shall cause its respective Subsidiaries to conduct, its ELV
Business in all material respects in accordance with the historical and
customary operating practices relating to the conduct of such ELV Business and
shall use reasonable commercial efforts to preserve intact its ELV Business and
its relationships with employees and other third parties in connection with the
operation of its ELV Business. In addition to and without limiting the
generality of the foregoing, except (i) with the written consent of the other
Member (which consent shall not be unreasonably withheld or delayed), (ii) as
set forth in Schedule 5.01, or (iii) as required by Applicable Law or in
accordance with the terms and conditions of Contracts (including any collective
bargaining agreements) in existence on the date of this Agreement, neither
Member shall, and each Member shall cause its Subsidiaries not to, (a) rebadge
or otherwise transfer any Business Employee such that he or she no longer would
be a Business Employee, or (b) engage in any transaction that, if engaged in
since December 31, 2004, but on or before the date of this Agreement, and not
listed in Schedule B.06 or Schedule C.06, respectively, would constitute a
breach of the representations and warranties of the Member contained in clauses
(c) through (g) of Section B.06 of Exhibit B or Section C.06 of Exhibit C,
respectively.

 

Section 5.02 Conduct of Business of the Company. From and after the formation of
the Company in accordance with Section 2.01 and until the Closing Date, the
Members (i) shall not conduct any business with or through the Company, and the
Company shall not conduct any business, take any action or incur any liability,
except as expressly provided in this Agreement or as otherwise expressly agreed
in writing by the Members, and (ii) shall take such actions as may be necessary
to cause the Company to satisfy its obligations under this Agreement in
connection with the Contemplated Transactions. In addition to and
notwithstanding the foregoing, any action of the Company prior to the Closing
Date shall require the unanimous written consent of the Members.

 

Section 5.03 Access to Information; Confidentiality.

 

(a) Except as may be necessary to comply with any Applicable Laws (including
Antitrust Laws and similar laws), subject to any applicable privileges
(including the attorney-client privilege), subject to the terms and conditions
of the Confidentiality Agreement and this Section 5.03, subject to the
provisions of Section 5.11 and subject to the terms and conditions of any
confidentiality or similar agreements between either of the Members and a third
party, including customers, vendors and subcontractors, from the date of this
Agreement until the Closing Date, each Member shall (i) during normal business
hours and upon reasonable prior notice, give the other Member and its
Representatives reasonable access to the records of such Member and its
Subsidiaries relating to its ELV Business, (ii) during normal business hours and
upon reasonable prior notice, give the other Member and its Representatives
reasonable

 

- 10 -



--------------------------------------------------------------------------------

access to any facilities the possession of which shall be transferred to the
Company at Closing, (iii) furnish to the other Member and its Representatives
such financial and operating data and other information relating to its ELV
Business as the other Member may reasonably request, (iv) instruct its employees
and Representatives to provide reasonable cooperation to the other Member in the
other Member’s investigation of its ELV Business and (v) use reasonable
commercial efforts to obtain the consent or waiver of any third parties with
whom such Member has entered into a confidentiality or similar arrangement in
connection with such Member’s ELV Business to the disclosure of contracts or
other information with respect to the Member’s relationship with such third
parties. Without limiting the generality of the foregoing, and subject to the
limitations set forth in the first sentence of this Section 5.03(a), from the
date of this Agreement until the Closing Date, each Member shall use reasonable
commercial efforts to enable the other Member and its Representatives to
conduct, at such other Member’s expense, business and financial reviews,
investigations and studies as to the operation of such Member’s ELV Business,
including with respect to any tax, operating or other efficiencies that may be
achieved through the Company. Notwithstanding the foregoing, neither Member nor
any of their respective Representatives shall have access to personnel records
of the other Member relating to individual performance or evaluation records,
medical histories or records or other information that in such other Member’s
good faith opinion is sensitive or the disclosure of which could subject such
Member or its Subsidiaries to risk of liability. Each Member shall make
available to the Company personnel files of its respective Business Employees
only after the Closing Date and only if and when the respective Member provides
the Company with notice that the applicable Business Employee has provided the
Member with a written release permitting transfer of those files; provided,
however, that the Company shall hold the respective Member harmless from any and
all Damages arising out of or relating to the transfer of the personnel files.

 

(b) Each Member agrees that all information provided or otherwise made available
to it or any of its Representatives in connection with the Contemplated
Transactions shall be governed by the provisions of, and treated as if provided
or otherwise made available under, the Confidentiality Agreement (regardless of
whether or not the Confidentiality Agreement is in effect or has been terminated
or superseded); provided, that nothing in this Section 5.03 shall limit or
otherwise restrict the applicability of any other confidentiality or similar
provisions included in any of the Transaction Documents or any other agreement
between the Members. Notwithstanding the provisions of this Section 5.03 or any
other provision of this Agreement, the Members acknowledge and agree that all
information disclosed or otherwise discovered by the Parties pursuant to this
Section 5.03 shall be used solely for the purpose of evaluating the Contemplated
Transactions and the satisfaction of the conditions to Closing set forth in this
Agreement and that no such information shall be used for any other purpose,
including in connection with the Civil Proceeding or any other Proceedings
involving the Members and arising out of any matters other than the Contemplated
Transactions.

 

(c) For a period commencing on the Closing Date and ending on the fifth
anniversary of the Closing Date, each Member shall treat and hold as
confidential (A) all confidential or proprietary information related to, in the
case of Boeing, the Boeing Assumed Liabilities or the Boeing Contributed Assets
and, in the case of Lockheed Martin, the Lockheed Martin Assumed Liabilities or
the Lockheed Martin Contributed Assets, or related to the operations or affairs
of the other Member’s ELV Business, and (B) all confidential or proprietary

 

- 11 -



--------------------------------------------------------------------------------

information of the other Member disclosed by such other Member under Section
5.03(a) or otherwise made available by the other Member in connection with the
Contemplated Transactions. In addition, each Member shall continue to comply
with all non-disclosure and confidentiality provisions of all Contracts in
effect on the Closing Date that are contributed to the Company as Contributed
Assets for the maximum period of time required under such Contracts. In the
event any Member is requested or required (by oral or written request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand or similar process or by Applicable Law) to disclose any
such confidential or proprietary information, then such Member shall notify the
other Member or the Company, as the case may be, promptly of the request or
requirement so that the other Member or the Company, at its expense, may seek an
appropriate protective order or waive compliance with this Section 5.03. If, in
the absence of a protective order or receipt of a waiver hereunder, a Member is,
on the advice of counsel, compelled to disclose such confidential information,
such Member may so disclose the confidential or proprietary information;
provided that such Member shall use reasonable commercial efforts to obtain
reliable assurance that confidential treatment shall be accorded to such
confidential or proprietary information. The provisions of this Section 5.03(c)
shall not be deemed to prohibit the disclosure by either Member of confidential
or proprietary information relating to the operations or affairs of its ELV
Business to the extent reasonably required (i) to prepare or complete any
required Tax Returns or financial statements, (ii) in connection with audits or
other proceedings by or on behalf of a Governmental Authority, (iii) in
connection with any insurance or benefits claims, (iv) to the extent necessary
to comply with any Applicable Laws, (v) to provide services to the Company in
accordance with the terms and conditions of any of the Transaction Documents,
(vi) in connection with asserting any rights or remedies or performing any
obligations under any of the Transaction Documents, or (vii) in connection with
any other similar administrative functions in the ordinary course of business;
provided that in each such case such Member shall use reasonable commercial
efforts to obtain reliable assurance that confidential treatment shall be
accorded to such confidential or proprietary information. Notwithstanding the
foregoing, the provisions of this Section 5.03 shall not apply to information
that (x) is or becomes publicly available other than as a result of a disclosure
by the Member required to keep the information confidential, (y) is or becomes
available to a Member on a non-confidential basis from a source that, to such
Member’s knowledge, is not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation, or (z) is or has been independently
developed by the Member required to keep the information confidential (other
than in connection with, in the case of Boeing, the Boeing Assumed Liabilities
or the Boeing Contributed Assets or, in the case of Lockheed Martin, the
Lockheed Martin Assumed Liabilities or the Lockheed Martin Contributed Assets)
as evidenced by written documentation.

 

Section 5.04 Provision and Preservation of and Access to Certain Information;
Cooperation After Closing.

 

(a) On and after the Closing Date, the Company shall preserve all books and
records of the Members’ respective ELV Businesses for a period of six years
commencing on the Closing Date (or (i) in the case of books and records relating
to Tax, employment, environmental and employee benefits matters until such time
as all statutes of limitations to which such records relate have expired, (ii)
in the case of books and records relating to any Government Contract, until the
date that is 12 months after the date on which Lockheed Martin, Boeing or the

 

- 12 -



--------------------------------------------------------------------------------

Company, as the case may be, reaches final agreement with the U.S. Government in
respect of any open issues applicable to such Government Contract, including the
resolution of the incurred costs applicable to such Government Contract, and
(iii) in the case of books and records as to which Applicable Law requires a
longer period, for such longer period), and thereafter the Company shall not
destroy or dispose of such records without giving notice to the Members of such
pending disposal and offering the applicable Member such records. In the event
the applicable Member has not requested such materials or directed the Company
to retain such materials for a longer period of time within 90 days following
the receipt of such notice from the Company, the Company may proceed to destroy
or dispose of such materials.

 

(b) Except as may be necessary to comply with any Applicable Laws (including
Antitrust Laws and similar laws), subject to any applicable privileges
(including the attorney-client privilege), subject to the terms and conditions
of the Operating Agreement and this Section 5.04 and subject to the terms and
conditions of any confidentiality or similar agreements between the Company and
a third party, including customers, vendors and subcontractors, from and after
the Closing Date, the Company shall (i) afford the Members and their respective
Representatives reasonable access upon reasonable prior notice during normal
business hours, to all employees, offices, properties, agreements, records,
books and affairs of the Company and, at the applicable Member’s expense,
provide copies of such information concerning the Company, as the Members may
reasonably request for any proper purpose, (ii) use reasonable commercial
efforts to cooperate with the Members for any of the purposes contemplated by
the preceding clause (i), and (iii) use reasonable commercial efforts to
cooperate with the Members in the defense of or pursuit of any Excluded
Liability, Excluded Asset or Indemnified Claim between the Members, or any claim
or action that relates to an Excluded Liability, Excluded Asset or Indemnified
Claim between the Members; provided that the applicable Member shall reimburse
the Company for any reasonable out-of-pocket expenses incurred by the Company in
connection with any such defense, claim or action. Each Member agrees to treat
and hold as confidential all information provided or otherwise made available to
it or any of its Representatives under this Section 5.04(b) in accordance with
the provisions of Section 5.04(d) and the confidentiality provisions of the
Operating Agreement.

 

(c) Except as may be necessary to comply with any Applicable Laws (including
Antitrust Laws and similar laws), subject to any applicable privileges
(including the attorney-client privilege), subject to the terms and conditions
of the Operating Agreement and this Section 5.04 and subject to the terms and
conditions of any confidentiality or similar agreements between either of the
Members and a third party, including customers, vendors and subcontractors, from
and after the Closing Date, each Member shall, and shall cause each of its
Subsidiaries to, at the Company’s expense (i) afford the Company and its
Representatives reasonable access, upon reasonable prior notice during normal
business hours, to all employees, offices, properties, agreements, records,
books and affairs of such Member and its Subsidiaries to the extent relating to
the conduct of such Member’s ELV Business prior to the Closing, as the Company
may reasonably request for any proper purpose and (ii) use reasonable commercial
efforts to cooperate with the Company with respect to matters relating to the
conduct of such Member’s ELV Business prior to the Closing, including in the
defense or pursuit of any Contributed Asset or Assumed Liability or any claim or
action that relates to occurrences involving the Members’ respective ELV
Businesses prior to the Closing Date; provided that the Company shall reimburse
the Members for any reasonable out-of-pocket expenses incurred by

 

- 13 -



--------------------------------------------------------------------------------

the Members or their Subsidiaries in connection with any such defense, claim or
action. The Company agrees to treat and hold as confidential all information
provided or otherwise made available to it or any of its Representatives under
this Section 5.04(c) in accordance with the provisions of Section 5.04(d) and
the confidentiality provisions of the Operating Agreement.

 

(d) In the event a Member or the Company is requested or required (by oral or
written request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process or by
Applicable Law) to disclose any confidential or proprietary information provided
to such Party under this Section 5.04, then such Member or the Company, as the
case may be, shall notify the disclosing Party promptly of the request or
requirement so that the disclosing Party, at its expense, may seek an
appropriate protective order or waive compliance with Section 5.04(b) or Section
5.04(c), as the case may be. If, in the absence of a protective order or receipt
of a waiver hereunder, such Party is, on the advice of counsel, compelled to
disclose such confidential or proprietary information, such Party may so
disclose the confidential or proprietary information; provided that such Party
shall use reasonable commercial efforts to obtain reliable assurance that
confidential treatment shall be accorded to such confidential or proprietary
information. The provisions of this Section 5.04(d) shall not be deemed to
prohibit the disclosure by any Party of confidential or proprietary information
to the extent reasonably required (i) to prepare or complete any required Tax
Returns or financial statements, (ii) in connection with audits or other
proceedings by or on behalf of a Governmental Authority, (iii) in connection
with any insurance or benefits claims, (iv) to the extent necessary to comply
with any Applicable Laws, (v) to provide services to the disclosing Party or the
Company in accordance with the terms and conditions of any of the Transaction
Documents, (vi) in connection with asserting any rights or remedies or
performing any obligations under any of the Transaction Documents, or (vii) in
connection with any other similar administrative functions in the ordinary
course of business; provided that in each such case such Party shall use
reasonable commercial efforts to obtain reliable assurance that confidential
treatment shall be accorded to such confidential or proprietary information.
Notwithstanding the foregoing, the confidentiality restrictions of this Section
5.04 shall not apply to information that (x) is or becomes publicly available
other than as a result of a disclosure by the receiving Party, (y) is or becomes
available to a Party on a non-confidential basis from a source that, to such
Party’s knowledge, is not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation, or (z) is or has been independently
developed by the receiving Party as evidenced by written documentation.

 

Section 5.05 Insurance.

 

(a) Except as otherwise provided in Exhibit E and except for the replacement of
existing insurance policies with substantially similar policies upon expiration
of existing policies, on and after the date of this Agreement and until the
Closing Date, the Members shall not take or fail to take any action if such
action or inaction, as the case may be, would adversely affect the applicability
of any insurance (including reinsurance) maintained by the Members and in effect
on the date of this Agreement that covers all or any part of the assets that
would constitute Contributed Assets (if owned, held or used by a Member or its
Subsidiaries on the Closing Date), the Members’ ELV Businesses or the Business
Employees. Except as otherwise provided in Exhibit E, on and after the Closing
Date, neither Member shall intentionally take or intentionally fail to take any
action if such action or inaction, as the case may be, would

 

- 14 -



--------------------------------------------------------------------------------

adversely affect any insurance proceeds constituting Contributed Assets to the
extent such action relates to an event or occurrence prior to the Closing Date.
Except as otherwise provided in Exhibit E, as required by any Contracts
constituting Contributed Assets or as may otherwise be agreed in writing by the
Members, neither Member shall have any obligation to maintain the effectiveness
of any such insurance policy, or to make any monetary payment in connection with
any such policy, after the Closing Date.

 

(b) Notwithstanding the provisions of Section 5.05(a), the Parties hereby
acknowledge and agree that as of the Closing Date, neither the Company, the ELV
Business, any property owned or leased by any of the foregoing, any directors,
officers, employees (including the Transferred Employees) or agents of any of
the foregoing nor the Contributed Assets, shall be insured under any insurance
policies maintained by either of the Members or any of their Affiliates, except
(i) in the case of certain claims made policies, to the extent that a claim has
been reported as of the Closing Date, (ii) in the case of a policy that is an
occurrence policy, to the extent the accident, event or occurrence that results
in an insurable loss occurs prior to the Closing Date and has been, is or shall
be reported or noticed to the respective carrier by the Company or the
applicable Member in accordance with the requirements of such policies (which
claims the applicable Member shall, at the Company’s cost and expense, use
reasonable commercial efforts to pursue on the Company’s behalf, and the net
proceeds of which claims (except to the extent they relate to Excluded
Liabilities) shall be remitted promptly to the Company upon receipt thereof),
and (iii) as otherwise provided in Exhibit E or otherwise agreed to in writing
by the Parties. Except as otherwise provided in Exhibit E or as otherwise may be
agreed to in writing by the Parties, from and after the Closing Date, neither
Member shall have any obligation of any kind to maintain any form of insurance
covering all or any part of the Contributed Assets, the ELV Business or the
Transferred Employees.

 

(c) On and after the Closing Date, the Company shall reimburse the Members
within 30 days of receipt of an invoice for any self insurance, retention,
deductible, retrospective premium, cash payment for reserves calculated or
charged on an incurred loss basis and similar items, including associated
administrative expenses and allocated loss adjustment or similar expenses
(collectively, “Insurance Liabilities”) allocated by either Member to its ELV
Business on a basis consistent with past practices resulting from or arising
under any and all current or former insurance policies maintained by such Member
or its Affiliates to the extent that such Insurance Liabilities relate to or
arise out of Assumed Liabilities or any activities of the Company. The Company
agrees that, to the extent any of the insurers under the insurance polices, in
accordance with the terms of the insurance policies, requests or requires
collateral, deposits or other security to be provided with respect to claims
made against such insurance polices relating to or arising from the ELV
Business, the Company shall provide the collateral, deposits or other security
or, upon request of the applicable Member, shall replace any collateral,
deposits or other security provided by such Member or any of its Affiliates to
the extent related to or arising out of Assumed Liabilities or any activities of
the Company.

 

Section 5.06 Non-Hire and Nonsolicitation of Certain Employees.

 

(a) From and after the date of this Agreement until the Closing Date, neither
Lockheed Martin nor Boeing, nor any of their Subsidiaries, shall, without the
prior written approval of the other Member, directly or indirectly solicit any
individual who is a Business

 

- 15 -



--------------------------------------------------------------------------------

Employee of the other Member to terminate his or her employment relationship
with the other Member or its respective Subsidiaries; provided, however, that
the foregoing shall not apply to any Business Employee hired as a result of the
use of an independent employment agency (so long as the agency was not directed
to solicit a particular individual or a class of individuals that could only be
satisfied by employees of the other Member) or as a result of the use of
advertisements and other general solicitation (such as an advertisement in
newspapers, on Lockheed Martin or Boeing websites or internet job sites, or on
radio or television) not specifically directed to Business Employees of the
other Member. For purposes of this Section 5.06(a) only, the Members agree that
the Business Employees of Lockheed Martin and its Subsidiaries shall consist of
those employees listed on Schedule 5.06(a) and the Business Employees of Boeing
and its Subsidiaries shall consist of those employees listed on Schedule
5.06(b), which schedules are accurate as of April 29, 2005.

 

(b) From and after the Closing Date until the third anniversary of the Closing
Date, neither Lockheed Martin nor Boeing, nor any of their Subsidiaries, shall,
without the prior written approval of the Company, directly or indirectly
solicit any individual who is a Transferred Employee to terminate his or her
employment relationship with the Company; provided, however, that the foregoing
shall not apply to (x) any Transferred Employee hired as a result of the use of
an independent employment agency (so long as the agency was not directed to
solicit a particular individual or a class of individuals that could only be
satisfied by employees of the Company) or as a result of the use of
advertisements and other general solicitation (such as an advertisement in
newspapers, on Lockheed Martin or Boeing websites or internet job sites, or on
radio or television) not specifically directed to Transferred Employees, or (y)
any Transferred Employee whose employment is involuntarily terminated by the
Company (other than for cause) after the Closing Date.

 

(c) Except as provided in Section E.01(b) or with respect to excluded Business
Employees described on Schedule E.01, or as otherwise may be required to comply
with recall rights, if any, under any applicable collective bargaining
agreement, from and after the Closing Date until the second anniversary of the
Closing Date, neither Lockheed Martin nor Boeing (nor any of their
Subsidiaries), shall (i) rehire or continue the employment following the Closing
Date of any individual who was one of its or its Subsidiaries’ Business
Employees at any time between the date of this Agreement and the Closing Date,
or (ii) rehire any Transferred Employee who was one of its or its Subsidiaries’
Business Employees at any time between the date of this Agreement and the
Closing Date; provided, however, that the foregoing shall not apply to (x) any
Business Employee that the Members mutually agree to exclude from this Section
5.06(c) prior to the Closing Date, (y) any Transferred Employee whose employment
is involuntarily terminated by the Company (other than for cause) after the
Closing Date, or (z) any Transferred Employee whom the Company consents to
release from his or her assignment with the Company earlier than two years
following the Closing Date.

 

(d) Except as provided in Section E.01(b) or with respect to excluded Business
Employees described on Schedule E.01, from and after the Closing Date until the
third anniversary of the Closing Date, the Company shall not, without the prior
written approval of the applicable Member, directly or indirectly solicit any
individual who (i) is not a Transferred Employee, and (ii) is employed by either
Lockheed Martin or Boeing or any of their Subsidiaries, to terminate his or her
employment relationship with Lockheed Martin or Boeing or

 

- 16 -



--------------------------------------------------------------------------------

their Subsidiaries, as the case may be; provided, however, that the foregoing
shall not apply to (x) individuals hired as a result of the use of an
independent employment agency (so long as the agency was not directed to solicit
a particular individual or a class of individuals that could only be satisfied
by employees of either Lockheed Martin or Boeing or any of their Subsidiaries)
or as a result of the use of advertisements and other general solicitation (such
as an advertisement in newspapers, on Company websites or internet job sites, or
on radio or television) not specifically directed to employees of either
Lockheed Martin or Boeing or any Subsidiary of Lockheed Martin or Boeing, or (y)
individuals whose employment is terminated by Lockheed Martin or Boeing after
the Closing.

 

Section 5.07 Financial Support Arrangements.

 

(a) The Parties shall seek in good faith to have the Members and their
respective Affiliates released from all obligations under any Financial Support
Arrangements maintained by the Members or any of their respective Affiliates in
connection with the Members’ respective ELV Businesses effective as of the
Closing Date. In furtherance of the foregoing, the Parties agree (i) to use
reasonable commercial efforts to arrange for the provision by the Company of
substitute Financial Support Arrangements on terms and conditions reasonably
satisfactory to the beneficiaries thereof on the Closing Date, and (ii) to
provide financial information concerning the Company and each Member’s ELV
Business reasonably requested by those Persons for whose benefit the Financial
Support Arrangements were made.

 

(b) If, at any time after the Closing Date, (i) any amount is drawn on or paid
under any Financial Support Arrangement maintained by the Members or any of
their respective Affiliates in connection with the Members’ respective ELV
Businesses pursuant to which either of the Members or any of their respective
Affiliates is obligated to reimburse the Person making such payment, or (ii)
either of the Members or any of their respective Affiliates pays any amounts
under, or any fees, costs or expenses relating to, any such Financial Support
Arrangement, the Company shall reimburse the applicable Member such amounts
promptly after receipt from such Member of written notice thereof accompanied by
written evidence of the underlying payment obligation.

 

Section 5.08 Certain Intellectual Property Matters.

 

(a) Effective as of the Closing and subject to (x) any rights of the U.S.
Government in all Intellectual Property licensed to the Company pursuant to this
Section 5.08 and (y) any licenses of such Intellectual Property granted prior to
the Closing (for purposes of this Section 5.08(a), the term “Field of Use” means
any activity within the scope of the purpose of the Company as set forth in
Section 2.08):

 

(i) License Grant by Boeing to the Company. Boeing hereby grants to the Company,
solely for its use within the Field of Use, a worldwide, perpetual, irrevocable,
non-transferable, no-cost, royalty-free nonexclusive license, with the right to
grant sublicenses within the Field of Use and with written notice to Boeing, in
the Intellectual Property owned or controlled by Boeing or any of its
Subsidiaries and used by Boeing or any of its Subsidiaries as of the Closing in
Boeing’s ELV Business (the “Licensed Boeing Intellectual Property”). This
license includes the right of the Company to use the Licensed Boeing
Intellectual Property for

 

- 17 -



--------------------------------------------------------------------------------

any purpose within the Field of Use, including the right to create derivative
works and modifications, to manufacture products that incorporate Licensed
Boeing Intellectual Property and to perform or have performed services which
incorporate or otherwise use the Licensed Boeing Intellectual Property.
Effective as of the Closing and until the expiration of the Non-Compete Term,
subject to any rights of the U.S. Government in the Licensed Boeing Intellectual
Property and any licenses thereof granted prior to the Closing, Boeing shall not
(x) license or sublicense any of the Licensed Boeing Intellectual Property to
any other Person within the Field of Use, or (y) transfer, assign, convey or
sell any of the Licensed Boeing Intellectual Property to any Person without
obtaining a covenant of such Person for the express benefit of the Company that
such Person (together with its successors, assignees, licensees and
sublicensees) will not use such Licensed Boeing Intellectual Property within the
Field of Use; provided, however, that notwithstanding the foregoing, (A) Boeing
may license or sublicense a Person to use Licensed Boeing Intellectual Property
within the Field of Use: (1) to the extent necessary to allow such Person to
make products or sell services for use by Boeing in Boeing’s ordinary course of
business; or (2) as part of the sale to such Person of products or services in
the ordinary course of Boeing’s business, to the extent the applicable Licensed
Boeing Intellectual Property is used in such products or services, and (B)
Boeing may, in connection with the sale of a portion of a business or product
line of Boeing to a Person, license, sublicense, transfer, assign, convey or
sell Licensed Boeing Intellectual Property used in such business or product line
to such Person under terms permitting its use within the Field of Use, but not
in a manner that would violate the provisions of Section 5.13 if used by Boeing
in that manner.

 

(ii) License Grant by Lockheed Martin to the Company. Lockheed Martin hereby
grants to the Company, solely for its use within the Field of Use, a worldwide,
perpetual, irrevocable, non-transferable, no-cost, royalty-free nonexclusive
license, with the right to grant sublicenses within the Field of Use and with
written notice to Lockheed Martin, in the Intellectual Property owned or
controlled by Lockheed Martin or any of its Subsidiaries and used by Lockheed
Martin or any of its Subsidiaries as of the Closing in Lockheed Martin’s ELV
Business (the “Licensed Lockheed Martin Intellectual Property”). This license
includes the right of the Company to use the Licensed Lockheed Martin
Intellectual Property for any purpose within the Field of Use, including the
right to create derivative works and modifications, to manufacture products that
incorporate Licensed Lockheed Martin Intellectual Property and to perform or
have performed services which incorporate or otherwise use the Licensed Lockheed
Martin Intellectual Property. Effective as of the Closing and until the
expiration of the Non-Compete Term, subject to any rights of the U.S. Government
in the Licensed Lockheed Martin Intellectual Property and any licenses thereof
granted prior to the Closing, Lockheed Martin shall not (x) license or
sublicense any of the Licensed Lockheed Martin Intellectual Property to any
other Person within the Field of Use, or (y) transfer, assign, convey or sell
any of the Licensed Lockheed Martin Intellectual Property to any Person without
obtaining a covenant of such Person for the express benefit of the Company that
such Person (together with its successors, assignees, licensees and
sublicensees) will not use such Licensed Lockheed Martin Intellectual Property
within the Field of Use; provided, however, that notwithstanding the foregoing,
(A) Lockheed Martin may license or sublicense a Person to use Licensed Lockheed
Martin Intellectual Property within the Field of Use: (1) to the extent
necessary to allow such Person to make products or sell services for use by
Lockheed Martin in Lockheed Martin’s ordinary course of business; or (2) as part
of the sale to such Person of products or services in the ordinary course of
Lockheed Martin’s business, to the extent the applicable Licensed Lockheed
Martin

 

- 18 -



--------------------------------------------------------------------------------

Intellectual Property is used in such products or services, and (B) Lockheed
Martin may, in connection with the sale of a portion of a business or product
line of Lockheed Martin to a Person, license, sublicense, transfer, assign,
convey or sell Licensed Lockheed Martin Intellectual Property used in such
business or product line to such Person under terms permitting its use within
the Field of Use, but not in a manner that would violate the provisions of
Section 5.13 if used by Lockheed Martin in that manner.

 

(b) Covenant Not to Sue. Each Member, on behalf of itself and its Subsidiaries,
hereby covenants not to sue or enforce against the Company or the Company’s
customers any rights that a Member or its Subsidiaries may have in such Member’s
Intellectual Property licensed under Section 5.08(a), except to the extent the
Company or the Company’s customers breach the terms and conditions of Section
5.08(a)(i) or Section 5.08(a)(ii) of this Agreement.

 

(c) Future Licenses in Technology. The Company and the Members shall enter into
such commercially reasonable written licensing or other agreements, if any,
regarding rights in other Intellectual Property of the Company or of either
Member relating to the business or operations of the Company at such times and
upon such terms as shall be deemed necessary or appropriate by mutual agreement
of the Members.

 

(d) Transferability. The licenses granted pursuant to this Section 5.08 shall be
transferable by the Company only with the prior written consent of the Member
that licensed the Intellectual Property, which consent may be granted or
withheld in the sole discretion of such Member, except that such licenses may be
transferred upon prior written notice to both Members in connection with a
merger of the Company with and into another Person or the sale of all or
substantially all of the Company’s assets, and provided that the Company may
disclose Intellectual Property licensed hereunder that is Proprietary
Information as permitted by (and defined in) Section 10.01 of the Operating
Agreement.

 

(e) Noncompetition. A Member’s use of, or license to third parties to use, its
Intellectual Property licensed under Section 5.08(a) to the Company shall be
consistent with Section 5.13, and nothing in this Section 5.08 shall limit or
otherwise modify the application of Section 5.13.

 

(f) Limitations. The Parties acknowledge and agree that except as otherwise
specifically contemplated by the Transaction Documents, the Company is not
obtaining any rights in, or to use, any Intellectual Property of the Members,
and that, except as specified below, the Company is not obtaining any rights in
or licenses to use any trademarks or trade names owned by Lockheed Martin or
Boeing or any of their respective Subsidiaries, including the names “Lockheed
Martin,” “Boeing,” “Martin Marietta,” “McDonnell Douglas” or any derivatives
thereof. The Company further acknowledges and agrees that, except as specified
below and notwithstanding any provision to the contrary in the Transaction
Documents, the Company shall not use any trademark, logo or trade name owned or
licensed by either Member or any of their respective Affiliates (other than any
such trademark, logo or trade name that is used or planned for use exclusively
in either Member’s ELV Business as of the Closing, which trademarks, logos or
trade names shall be included in Intellectual Property licensed to the Company
hereunder) or any trademarks, logos or trade names that are confusingly similar
thereto

 

- 19 -



--------------------------------------------------------------------------------

or that are a translation or transliteration thereof into any language or
alphabet. As soon as practicable following the Closing Date, but not later than
90 days after the Closing Date, the Company shall remove and change signage,
change and substitute promotional or advertising material in whatever medium,
change stationery and packaging and take all such other steps as may be required
or appropriate to cease use of all such Intellectual Property not owned by or
licensed to the Company; provided, however, that the Company shall not be deemed
to have violated this Section 5.08(f) by reason of (i) its use after the Closing
of any inventory constituting Contributed Assets, (ii) the appearance of any
trademarks, logos or trade names of the Members or their Affiliates in or on any
tools, dies, equipment, engineering/manufacturing drawings, manuals, work
sheets, operating procedures, other written materials or other Contributed
Assets that are used for internal purposes only in connection with the ELV
Business; provided that the Company endeavors to remove such trademarks, logos
or trade names in the ordinary course of the operation of the ELV Business where
such removal is commercially practicable, and provided further, that all
trademarks, logos and trade names of the Members and their Affiliates appearing
on written materials shall be removed therefrom, covered over or otherwise
obliterated prior to the one year anniversary of the Closing Date or (iii) its
use of the names “Lockheed Martin” and “Boeing” as a historical reference to the
ELV Business for the purpose of identifying the Company as the
successor-in-interest thereof. The Company acknowledges and agrees that to the
extent it shall use any trademark, logo or trade name of the Members or their
respective Affiliates, the applicable Member shall retain exclusive ownership
rights in such trademarks, logos or trade names, as the case may be, and all
such uses shall inure to the benefit of the Member that owns such trademark,
logo or trade name and shall be in accordance with the applicable Member’s
quality control standards.

 

Section 5.09 Novation of Government Contracts. Immediately following the
Closing, the Company shall, in accordance with, and to the extent required by
the Federal Acquisition Regulation Part 42, Subpart 42.12, submit in writing to
its Defense Contract Executive and each responsible contracting officer a
request for the U.S. Government to recognize the Company as the successor in
interest to all of the Government Contracts being sold, assigned, transferred
and conveyed to the Company in accordance with the Transaction Documents. Each
of the Members shall (i) provide the Company, its Defense Contract Executive and
each responsible contracting officer all information necessary to obtain, to the
extent required by the Federal Acquisition Regulation Part 42, Subpart 42.12,
the consent of the U.S. Government to recognize the Company as the successor in
interest to all of its Government Contracts being sold, assigned, transferred
and conveyed to the Company in accordance with this Agreement and (ii) enter
into novation agreements (the “Novation Agreements”) substantially in the form
contemplated by such regulations. Each of the Members and the Company shall use
reasonable commercial efforts to obtain all consents, approvals and waivers
required for the purpose of processing, entering into and completing the
Novation Agreements with regard to the Government Contracts, including
responding to any reasonable requests for information by the U.S. Government
with regard to such Novation Agreements. In the event of any delay in entering
into such Novation Agreements or any inability to enter into such Novation
Agreements, the Parties will treat the applicable Government Contracts in
accordance with Section 3.05.

 

- 20 -



--------------------------------------------------------------------------------

Section 5.10 Company Financing.

 

(a) In order to fund the initial working capital needs of the Company, each of
Lockheed Martin and Boeing shall make available to the Company an amount to be
mutually agreed by the Members (each, a “Working Capital Fund”), in cash or
immediately available funds and the Company shall have the right to draw against
such Working Capital Funds from time to time upon written notice to the Members
together with reasonable documentation of the Company’s requirement therefor and
a statement of its then current working capital needs; provided, that any such
draw by the Company shall be made from each Member’s Working Capital Fund in an
equal amount. Any amounts drawn by the Company against the Member’s Working
Capital Funds shall constitute a capital contribution by the Members to the
Company and the Company shall have no obligation to repay any such amounts to
the Members.

 

(b) The Company shall use reasonable commercial efforts (and each of the Members
shall use reasonable commercial efforts to assist the Company) to enter into a
revolving credit agreement or similar financing arrangement (the “Initial
Company Financing Arrangement”) to support the Company’s working capital and
other financing needs, the terms of which shall be mutually acceptable to the
Members, at or as soon as possible following the formation of the Company and in
any event prior to the Closing. To the extent necessary to obtain the Initial
Company Financing Arrangement, each of the Members shall guarantee the
obligations of the Company on a basis proportionate to their respective
percentage ownership interest in the Company and on other terms and conditions
reasonably acceptable to the Members.

 

Section 5.11 Competitive Businesses. Unless and until the Closing of the
Contemplated Transactions is consummated, the Members will continue to operate
as competitive businesses and will not collaborate in any manner, including with
respect to Bids, or take any other action in violation of Applicable Law.

 

Section 5.12 Stay of Civil Proceeding.

 

(a) The Members agree that all proceedings and activities (including all dates
established by any order of court, including discovery, appeal or objection
deadlines, dates for filing of motions, hearing deadlines, and the date for
trial) in the Civil Proceeding should be stayed until the Closing occurs. On or
promptly (but in no event later than three Business Days) after the date of
execution of this Agreement, the Members shall jointly advise the District Court
before which the Civil Proceeding is pending that the Members have entered into
this Agreement which, upon the occurrence of the Closing, will result in
dismissal with prejudice of the Civil Proceeding. The Members shall also jointly
request, and thereafter use reasonable efforts to cause, the entry by the
District Court of a stipulated order staying all activities and proceedings in
the Civil Proceeding until the Closing. The Members further agree that their
jointly requested stipulated order shall include a provision that on the earlier
of April 1, 2006 (if the Closing has not occurred before such date) or the date
this Agreement is terminated pursuant to Section 12.01, either Member may apply
to the District Court for an order lifting the stay and, upon such application,
the Court shall enter an order lifting the stay and directing that all of said
activities and proceedings that have been stayed may be recommenced, with all
pretrial and trial dates, including all discovery obligations and deadlines,
adjusted by the length of the stay. If pursuant to such application of either
Member the stay is lifted prior to the termination of this Agreement, then
either Member may terminate this Agreement upon written notice to the other
Member.

 

- 21 -



--------------------------------------------------------------------------------

The Members further agree that neither shall file any other action or proceeding
asserting any of the claims or counterclaims that are alleged in the Civil
Proceeding unless and until the District Court lifts the stay.

 

(b) In the event the District Court does not stay all activities and proceedings
in the Civil Proceeding or sua sponte lifts the stay prior to April 1, 2006 or
the date of termination of this Agreement pursuant to Section 12.01, promptly
(but in no event later than three Business Days) thereafter, the Members shall
jointly request the dismissal without prejudice of the Civil Proceeding. To
bring about said dismissal of the Civil Proceeding, Lockheed Martin shall
dismiss without prejudice the Amended and Supplemental Complaint filed in the
Civil Proceeding and Boeing shall dismiss without prejudice its Counterclaim
filed in the Civil Proceeding. The Members further agree that if the Closing
shall not have been consummated before April 1, 2006, or upon termination of
this Agreement pursuant to Section 12.01, within 60 days thereafter but not
sooner than 30 days thereafter, Lockheed Martin may re-commence the Civil
Proceeding by filing a new complaint (the “Replead Complaint”) and in its
response to such Replead Complaint, Boeing may re-file a new counterclaim (the
“Replead Counterclaim”), provided, however, that neither Member may allege any
claim that (i) is not presently alleged in the Member’s presently pending
pleading or (ii) has been dismissed by the Court as of the date of the dismissal
of the Civil Proceeding pursuant to this Section 5.12(b). The Members agree that
any and all statutes of limitations applicable to the claims alleged in the
Amended and Supplemental Complaint are tolled as to such claims during the
period of time between the date of the dismissal of Lockheed Martin’s Amended
and Supplemental Complaint pursuant to this Section 5.12(b) and the date upon
which the Replead Complaint is filed. The Members agree that any and all
statutes of limitations applicable to the claims alleged in the Counterclaim are
tolled as to such claims during the period of time between the date of the
dismissal of Boeing’s Counterclaim pursuant to this Section 5.12(b) and the date
upon which the Replead Counterclaim is filed. The Members further agree that in
the recommenced Civil Proceeding each will not plead or assert any statute of
limitations, laches or other defense based upon the passage of time to the
causes of action alleged in the Replead Complaint or in the Replead
Counterclaim, except to the extent that such defenses were available to the
Member under Applicable Law, including Fed. R. Civ. Proc. 15(c), as of the date
any given cause of action was first filed. The Members further agree that all
discovery obtained or produced in connection with the Civil Proceeding may be
used by the Members in the recommenced Civil Proceeding, subject to the terms
and conditions of the Amended Protective Order for Confidentiality dated January
26, 2005, until entry of a new protective order or the execution of a
confidentiality agreement by the Members applicable to that discovery.

 

(c) Each of the Members agrees (for itself and for and on behalf of each of its
divisions, Affiliates, Subsidiaries, predecessors, successors and assigns), from
and after the execution of this Agreement, that it will not urge, recommend,
advocate or request that any component of the U.S. Government initiate or pursue
criminal proceedings against Boeing or Lockheed Martin (or any of their
respective divisions, Affiliates or Subsidiaries) or administrative proceedings
with respect to the present responsibility as a U.S. Government contractor of
Boeing or Lockheed Martin (or of any of their respective divisions, Affiliates
or Subsidiaries), including investigation, indictment, prosecution, suspension
or debarment, based upon or arising out of any actual or alleged past act or
omission of any of them in connection with: (i) any U.S. Government or
commercial program (including any related competition,

 

- 22 -



--------------------------------------------------------------------------------

procurement, award or sale) relating to Delta II, Delta IV, Titan, Proton, Atlas
III or Atlas V or any derivative of any of them; (ii) any event, fact or
circumstance alleged in the Civil Proceeding or in the complaint or any amended
complaint, counterclaim or other filing made in connection with the Civil
Proceeding; (iii) any alleged or actual act or omission by Darleen Druyun;
and/or (iv) any alleged or actual act or omission of either Member relating to
Darleen Druyun; provided, however, that nothing herein is intended to interfere
with either Member’s right or obligation to provide evidence and otherwise
cooperate fully in connection with any U.S. Government investigation or other
U.S. Government proceeding; and provided further that nothing herein is intended
to interfere with Boeing’s right to submit evidence and argument in connection
with or defense of any pending or future U.S. Government investigation or other
U.S. Government proceeding with respect to Boeing relating to the
above-referenced matters; and provided further that nothing herein is intended
to interfere with Boeing’s reporting obligations under the Administrative
Agreement. Upon execution of this Agreement, Lockheed Martin agrees not to file
any lawsuit in Federal, state or local court naming Boeing as a party in which
it alleges any claim relating to the conduct of Darleen Druyun, or of Boeing
relating to Darleen Druyun unless and until this Agreement is terminated
pursuant to Section 12.01.

 

Section 5.13 Non-Competition Agreement.

 

(a) Each Member agrees, on behalf of itself and each of its Subsidiaries, that
(i) during the period beginning as of the Closing Date and ending seven and
one-half years thereafter, or such earlier date as provided for in the Operating
Agreement (the “Non-Compete Term”), it will not, and it will cause its
Subsidiaries not to, directly or indirectly, either for itself or for any other
Person, enter into, engage in, provide managerial, supervisory, administrative
or consulting services or assistance to, represent or own any beneficial
interest in, any business with operations engaged directly or indirectly in (A)
the manufacture, sale, repair, service or support of Competitive Launch Vehicles
for the U.S. Government or (B) providing to the U.S. Government the service of
launching payloads into Earth orbit or beyond Earth orbit using Competitive
Launch Vehicles, and (ii) during the period beginning as of the Closing Date and
ending five years thereafter, it will not, and it will cause its Subsidiaries
not to, directly or indirectly, either for itself or for any other Person, enter
into, engage in, provide managerial, supervisory, administrative or consulting
services or assistance to, represent, or own any beneficial interest in, any
business with operations engaged directly or indirectly in the design or
development of Competitive Launch Vehicles for the U.S. Government (all such
operations described in the foregoing clauses (i) and (ii), for the respective
periods set forth therein, collectively, the “Competing Operations”). For
purposes of this Section 5.13, “Competitive Launch Vehicle” means any expendable
launch vehicle capable of lifting payloads of up to a maximum of 70 metric tons
into low Earth orbit (but excluding expendable launch vehicles capable of
lifting no more than two metric tons into low Earth orbit) and any expendable
launch vehicle capable of performance equivalent to such capacity beyond low
Earth orbit (with a comparable exclusion).

 

- 23 -



--------------------------------------------------------------------------------

(b) The provisions of Section 5.13(a) shall not prohibit either Member or any of
its Subsidiaries from:

 

(i) continuing anywhere in the world any type of business conducted by such
Member or any of its Subsidiaries on the date hereof, which is not part of such
Member’s ELV Business as conducted on the date hereof;

 

(ii) entering into any relationship with a Person not owned, managed, operated
or controlled by such Member or any of its Subsidiaries for purposes primarily
unrelated to Competing Operations;

 

(iii) acquiring or holding for investment purposes 10% or less of any class or
series of equity securities of any Person, which class or series of equity
securities is registered under Section 12 of the Securities Exchange Act of
1934, as amended, even if that Person is engaged in Competing Operations;

 

(iv) acquiring control of a business or Person (whether through the acquisition
of assets, securities or other ownership interests, the effecting of a merger,
consolidation, share exchange, business combination, reorganization,
recapitalization or other similar transaction) (an “Acquired Business”) that is
engaged in Competing Operations where the revenues of the Competing Operations
of the Acquired Business in its most recently completed fiscal year were less
than the lowest of (A) 10% of the total revenues of the Acquired Business for
such fiscal year, (B) 20% of the total revenues of the Company for its most
recently completed fiscal year (provided that this clause (B) will not apply
prior to the end of the Company’s first full completed fiscal year) and (C)
$400,000,000;

 

(v) acquiring control of an Acquired Business that is engaged in Competing
Operations where the revenues of the Competing Operations of the Acquired
Business in its most recently completed fiscal year were (x) higher than the
lowest of (A) 10% of the total revenues of the Acquired Business for such fiscal
year, (B) 20% of the total revenues of the Company for its most recently
completed fiscal year (provided that this clause (B) will not apply prior to the
end of the Company’s first full completed fiscal year) and (C) $400,000,000, but
(y) lower than 50% of the total revenues of the Acquired Business for its most
recently completed fiscal year; provided that such Member shall use commercially
reasonable efforts to divest or discontinue the Competing Operations of the
Acquired Business as promptly as practicable and in any event shall complete
such divestiture or, subject to the last sentence of this Section 5.13(b)(v),
discontinuance not later than 18 months following such acquisition. It is
understood and agreed that, in connection with any such divestiture, the Company
will be afforded an opportunity to participate in the Member’s divestiture
process and to bid for the Competing Operations of the Acquired Business on a
basis comparable to that afforded by the Member to other potential purchasers
(but not on a preferred basis). Notwithstanding the foregoing, nothing in this
Section 5.13(b)(v) shall prohibit a Member and its Subsidiaries from performing
their obligations under binding agreements of the Acquired Business with
customers, suppliers, employees and other Persons that either (A) were in effect
prior to the consummation of the acquisition of the Acquired Business or (B) are
entered into after the acquisition of the Acquired Business for so long as the
Member is in good faith attempting to effect a divestiture of the Competing
Operations in accordance with this Section 5.13(b)(v);

 

- 24 -



--------------------------------------------------------------------------------

(vi) the design, development, manufacture, sale, repair, service or support of
reusable launch vehicles (including expendable components of reusable launch
vehicles) or the supply of related services to the U.S. Government or any other
Person;

 

(vii) the design, development, manufacture, sale, repair, service or support of
components used in expendable launch vehicles;

 

(viii) entering into any business engaged in, engaging in, continuing to engage
in or providing managerial, supervisory, administrative or consulting services
or assistance to or representing any business engaged in (x) the design,
development, manufacture, sale, repair, service or support of expendable launch
vehicles for launches of payloads into Earth orbit and beyond Earth orbit for
Commercial Customers, or (y) providing to Commercial Customers the service of
launching payloads into Earth orbit or beyond Earth orbit using such expendable
launch vehicles;

 

(ix) providing any services under a contract with the U.S. Government where the
contract does not include as part of the goods or services provided thereunder
an expendable launch vehicle;

 

(x) the design, development, manufacture, sale, repair, service or support of
satellites and/or related payloads (whether manned or unmanned), for launch into
Earth orbit or beyond Earth orbit or the integration of such satellites or
payloads (whether manned or unmanned) with expendable launch vehicles, including
pursuant to a DIO Contract;

 

(xi) holding any interest in the Company or taking any action, exercising any
right or performing any obligation under the Transaction Documents; or

 

(xii) the design, development, manufacture, sale, repair, service or support of
missiles that deliver warheads or that act as kinetic or ballistic weapons.

 

(c) If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 5.13 is invalid or unenforceable, the Parties
agree that the court making the determination of invalidity or unenforceability
will have the power to reduce the scope, duration or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

(d) Nothing in this Section 5.13 shall be deemed to prohibit, limit or restrict
in any way any activities of (i) Boeing or its Subsidiaries related to Sea
Launch vehicles or any expendable launch vehicles derived from the Space Shuttle
or (ii) Lockheed Martin or its Subsidiaries related to the Titan (but only to
the extent required to perform under Contracts existing on the date hereof),
Proton, Angara, Falcon, Trident or Athena vehicles, or any expendable launch
vehicles derived from the Space Shuttle.

 

Section 5.14 Spaceport Lease. The Company covenants and agrees that it shall at
all times conduct its business in compliance with the terms and conditions of
the Lease dated as of February 14, 2000 by and between Lockheed Martin, as
Lessee and Mortgagor, and Spaceport

 

- 25 -



--------------------------------------------------------------------------------

Florida Authority, as Lessor and Mortgagee (the “Spaceport Lease”), as if the
Company were the original direct Lessee thereunder. Lockheed Martin covenants
and agrees that, in the event the Lease Balance (as defined in the Spaceport
Lease) becomes due and payable under the terms of the Spaceport Lease as a
result of the occurrence of a Lease Event of Default (as defined in the
Spaceport Lease) under Section 16.1(e) of the Spaceport Lease and such Lease
Event of Default is not cured or waived within the applicable grace period,
Lockheed Martin will exercise its Early Prepayment Option (as defined in the
Spaceport Lease) and prepay the Lease Balance (as defined in the Spaceport
Lease) pursuant to and in accordance with Section 18.1 of the Spaceport Lease.
For the remainder of the Term (as defined in the Spaceport Lease) the Company
shall pay to Lockheed Martin the Basic Rent (as defined in the Spaceport Lease)
at the times and in the amounts as would have been owed to the Lessor under the
Spaceport Lease had Lockheed Martin not exercised the Early Prepayment Option in
accordance with the terms of the lease assignment for the Spaceport Lease to be
entered into pursuant to Section 3.01(h). Lockheed Martin further covenants and
agrees that it will not take any action to amend the terms of the Spaceport
Lease in a manner that is adverse to the interests of the Company as assignee of
the Spaceport Lease without the prior written consent of the Company. Lockheed
Martin agrees to cooperate reasonably with the Company in any efforts by the
Company to obtain refinancing of the outstanding Lease Balance under the
Spaceport Lease and the related Lessor financing so that the term of the
Spaceport Lease may be renewed for a five year term, provided that Lockheed
Martin shall not be obligated to remain liable under the Spaceport Lease beyond
February 15, 2010.

 

Section 5.15 Compliance with Administrative Agreement. In accordance with the
terms and provisions of the Interim Administrative Agreement dated March 4, 2005
(the “Administrative Agreement”) between Boeing and the United States Department
of the Air Force (the “Air Force”), the Company and each of the Members agree
that the Company shall, from and after the Closing, (i) maintain throughout the
ELV Business, including Boeing’s former ELV Business, an ethics/compliance
program generally comparable to the ethics/compliance program currently in
existence at Boeing’s ELV Business and sufficient to establish the continued
present responsibility of the Company, including Boeing’s former ELV Business,
to the satisfaction of the Air Force and (ii) be accountable to the Air Force
for compliance by the Company with respect to activities following the Closing,
including Boeing’s former ELV Business, with other applicable terms of the
Administrative Agreement. Without limiting the foregoing, the Company will
appoint and maintain a special compliance officer to oversee the implementation
of the applicable measures outlined in the Administrative Agreement, which
compliance officer shall, at Boeing’s request and if permissible under the terms
of the Administrative Agreement, be the same person serving as Boeing’s special
compliance officer. The costs of compliance with the Administrative Agreement
will be paid by the Company except to the extent any such cost is an Excluded
Liability or is not allocable and allowable pursuant to Section 11.05. For the
avoidance of doubt, such costs incurred by the Company that are unallowable
under the terms of the Administrative Agreement shall be reimbursed to the
Company by Boeing or paid by Boeing.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE VI

FURTHER COVENANTS AND AGREEMENTS OF THE PARTIES

 

Section 6.01 Further Assurances. Subject to the terms and conditions of this
Agreement, each Party shall use reasonable commercial efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary or
desirable under Applicable Law, to consummate or implement the Contemplated
Transactions, including providing information reasonably requested by other
Persons necessary for such Persons to evaluate whether to consent to the
assignment of any Contracts, licenses or permits or related rights or
obligations. The Parties shall execute and deliver, and shall cause their
respective Subsidiaries, as appropriate or required as the case may be, to
execute and deliver, such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable to
consummate or implement the Contemplated Transactions. Except as otherwise
expressly set forth in the Transaction Documents, nothing in this Section 6.01
or elsewhere in the Transaction Documents shall require any Party or any of
their respective Affiliates to make any payments or issue any guarantee or other
Financial Support Arrangements in order to obtain any consents or approvals
necessary or desirable in connection with the consummation of the Contemplated
Transactions.

 

Section 6.02 Certain Filings; Consents. The Parties shall cooperate with each
other (a) in determining whether any action by or in respect of, or filing with,
any Governmental Authority is required, or any actions, consents, approvals or
waivers are required to be obtained in respect of any Contracts, licenses or
permits constituting Contributed Assets, in connection with the consummation of
the Contemplated Transactions and (b) subject to the terms and conditions of
this Agreement, in taking any such actions or making any such filings,
furnishing information required in connection therewith and seeking timely to
obtain any such actions, consents, approvals or waivers.

 

Section 6.03 Public Announcements. On the date of execution and delivery of this
Agreement, the Members shall issue a joint press release substantially in the
form attached hereto as Attachment X. Prior to the Closing, the Parties shall
not (and shall not permit any Affiliate to) issue any press release or make any
public statement with respect to this Agreement or any of the Contemplated
Transactions, except as may be required by Applicable Law or any listing
agreement with any national securities exchange, in which case no Party shall
issue any such press release or make any such public statement without prior
discussion with the other Parties (to the extent reasonably practicable) and
without complying with Applicable Law. Notwithstanding the foregoing, no
provision of this Agreement shall (a) relieve either Member from any of its
obligations under the Confidentiality Agreement or (b) terminate any of the
restrictions imposed upon the Parties by Section 5.03.

 

Section 6.04 Antitrust Laws.

 

(a) The Members shall make the filings required under the HSR Act and any other
Antitrust Laws. The Members shall also comply at the earliest practicable date
with any request for additional information, documents or other materials
received from the Federal Trade Commission or the Department of Justice or any
other Governmental Authority, including the European Union Competition
Commission and other international competition authorities. The Members shall
use all reasonable commercial efforts to resolve objections, if any, that may be
asserted by any Governmental Authority with respect to the Contemplated
Transactions under any Antitrust Laws, including the HSR Act, the Sherman Act,
as amended, the Clayton Act, as

 

- 27 -



--------------------------------------------------------------------------------

amended, and the Federal Trade Commission Act, as amended. If any judicial or
administrative action or proceeding is initiated (or threatened to be initiated)
by a Governmental Authority challenging the Contemplated Transactions as
violative of any Antitrust Law or any other Applicable Law, for so long as both
Members desire to oppose any such action or proceeding, the Members shall each
cooperate to contest and resist any such action or proceeding, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction,
ruling, decision, finding or other order (whether temporary, preliminary, or
permanent) until such time as a final, non-appealable order has been entered.

 

(b) Each Member covenants and agrees that, to the extent practicable, prior to
engaging in any substantive discussions with any representatives of a
Governmental Authority concerning the Contemplated Transactions, the Member will
advise the other Member of the anticipated substance of the discussions, provide
the other Member with copies of any written materials it intends to provide to
or review with such representatives and afford the other Member a reasonable
opportunity to comment upon the anticipated substance of the discussions or such
written materials or to join the Member and participate in such discussions. In
the event it is impracticable for a Member to comply with its obligations in the
preceding sentence because the Member is contacted directly by a representative
of a Governmental Authority without advance notice, or in any event such a
discussion occurs without the presence of Representatives of both Members, as
soon as practicable following any such discussions the Member shall advise the
other Member of the discussions, the identity of the parties participating in
the discussions and the substance of the discussions, and shall provide the
other Member with copies of any written materials provided to, reviewed with or
received from representatives of the Governmental Authority.

 

Section 6.05 Agreements Regarding Tax Matters.

 

(a) Each Member shall (i) provide the Company with such assistance as may be
reasonably requested in connection with the preparation of any Tax Return or any
audit or other examination by any Tax Authority or proceeding involving any
Governmental Authority relating to liability for Taxes, (ii) retain for a period
of six years following the end of the calendar year in which the Closing occurs
and provide to the Company all records and other information that may be
relevant to any such Tax Return, audit or examination, proceeding or
determination, and (iii) provide the Company with a copy of any final
determination of any such audit or examination, proceeding or determination that
affects any amount required to be shown on any Tax Return of the Company for any
period. Without limiting the generality of the foregoing, each Member shall
retain, until the expiration of the applicable statutes of limitation (including
any extensions thereof), copies of all Tax Returns, supporting work schedules
and other records relating to Tax periods or portions thereof ending on or prior
to the Closing Date that concern the Contributed Assets or the Assumed
Liabilities.

 

(b) The Members agree that the transactions contemplated by this Agreement
constitute a disposition of a trade or business within the meaning of Section
41(f)(3) of the Code. The Members will provide to the Company upon request all
information necessary to permit the Company to apply the provisions of Section
41(f)(3)(A) of the Code.

 

- 28 -



--------------------------------------------------------------------------------

(c) If either Member receives any refund of Taxes relating to its ELV Business
for periods prior to the Closing Date and the Tax liability to which such refund
relates was included as a cost in a cost-reimbursement or fixed-price incentive
(cost-redeterminable) Government Contract, then such Member and the Company
shall cooperate to determine the appropriate portion of such Tax refund due to
any Governmental Authority pursuant to the applicable provisions of the Federal
Acquisition Regulation as if the Company had pursued and obtained an identical
Tax refund. Once the appropriate portion due any Governmental Authority is
determined, such Member shall promptly remit such portion directly to such
Governmental Authority.

 

(d) The Company shall timely prepare and, with the prior written consent of the
Members (which consent shall not be unreasonably withheld or delayed), file all
Tax Returns, reports and forms required by any Tax Authority to be filed by the
Company. The Company shall timely prepare and, with the prior written consent of
the Members (which consent shall not be unreasonably withheld or delayed), file
all Non-Income Tax Returns with respect to the Contributed Assets or the ELV
Business for any Tax period beginning before and ending after the Closing Date
(a “Straddle Period”).

 

(e) The Company shall pay all Non-Income Taxes due with respect to any Straddle
Period; provided, that the Members shall be liable for and, to the extent paid
by the Company, shall reimburse the Company for any such Non-Income Taxes
attributable to the portion of such Straddle Period beginning before and ending
as of the effective time of the Closing (including Non-Income Taxes resulting
from the transactions contemplated by this Agreement but, except as provided in
Section 13.03, not including sales Taxes, transfer Taxes or stamp Taxes imposed
with respect to the transfer of the Contributed Assets or the ELV Business
pursuant to this Agreement), but only to the extent such Non-Income Taxes are
not recoverable by the Company from a Governmental Authority pursuant to the
Federal Acquisition Regulation. Any Non-Income Taxes arising from or with
respect to the Contributed Assets or the ELV Business for a Straddle Period
shall be apportioned between the Company and the Members by allocating real and
personal property taxes between the Members and the Company based on the ratio
of the number of days in the Straddle Period occurring before the Closing Date
to the number of days in the Straddle Period occurring on or after the Closing
Date and by assuming, with respect to all other Non-Income Taxes, that the ELV
Business had a tax period that ended at the close of business on the day
immediately prior to the Closing Date and closed its books as of that time. The
Company shall reimburse the Members for any such Non-Income Taxes paid by the
Members for which the Company is liable pursuant to this Section 6.05(e).

 

(f) Boeing shall be liable for and, to the extent paid by the Company shall
reimburse the Company for, any Income Taxes attributable to the Boeing
Contributed Assets and the portion of the ELV Business conducted by Boeing
attributable to any Tax period that begins before and ends either (i) before, or
(ii) as of the effective time of the Closing. Lockheed Martin shall be liable
for and, to the extent paid by the Company shall reimburse the Company for, any
Income Taxes attributable to the Lockheed Martin Contributed Assets and the
portion of the ELV Business conducted by Lockheed Martin attributable to any Tax
period that begins before and ends either (i) before, or (ii) as of the
effective time of the Closing.

 

- 29 -



--------------------------------------------------------------------------------

(g) The Company shall engage an independent accounting firm of national
reputation to assist in the preparation of the Company’s Income Tax Returns.

 

(h) Lockheed Martin shall be designated as the “tax matters partner” within the
meaning of Section 6231(a)(7) of the Code and in any similar capacity under
Applicable Law.

 

(i) The Company and the Members shall make the election under Treasury
Regulation Section 301.6231(a)(1)-1(b) to have the TEFRA unified partnership
procedures of Sections 6221 through 6231 of the Code apply with respect to the
Company.

 

(j) The Company shall reimburse each Member for all state and local Income Taxes
paid by such Member that are properly allocable to the Company under the Federal
Acquisition Regulation.

 

Section 6.06 Administration of Accounts. All payments and reimbursements that
constitute a Contributed Asset or relate to an Assumed Liability received by
either Member after the Closing Date shall be promptly paid over to the Company
without right of set-off. All payments and reimbursements that constitute
Excluded Assets or relate to an Excluded Liability received by the Company after
the Closing Date shall be promptly paid over to applicable Member without right
of set-off.

 

Section 6.07 Clearances; Undisclosed Contracts. Promptly after the date hereof,
subject to Applicable Law, each of Lockheed Martin and Boeing shall, with
respect to each of the Contracts of its ELV Business that require security
clearances and/or special program accesses, or that contain confidentiality or
non-disclosure provisions requiring the specific approval of customers or other
Persons for disclosure of the terms thereof (the “Undisclosed Contracts”),
subject to national security restrictions, use reasonable commercial efforts to
obtain all required security clearances, special program accesses and/or the
approval of customers or other Persons as necessary to enable (i) each Member
and its Representatives to conduct a review of the Undisclosed Contracts of the
other Member’s ELV Business to which such Member shall have been denied access
prior to the date hereof, and (ii) the Company to conduct the ELV Business from
and after the Closing Date. Upon receiving the security clearances, special
program accesses or approvals of customers or other Persons, as the case may be,
as contemplated by the preceding clause (i), each Member shall permit the other
Member’s Representatives to conduct a review of such Undisclosed Contracts,
subject to the terms and conditions of the clearance, accesses and/or approvals,
the provisions of the Confidentiality Agreement and the provisions of Applicable
Law.

 

Section 6.08 Audits. Following the Closing Date, the Parties shall cooperate
reasonably with each other in connection with any audit or review by any
Governmental Authority with respect to the ELV Business and the businesses of
the Members and their Subsidiaries (other than their ELV Businesses), provided
that any Tax audit shall be governed solely by the terms of Section 6.05.

 

- 30 -



--------------------------------------------------------------------------------

Section 6.09 Certain Environmental Matters.

 

(a) Each of the Members covenants and agrees, to the extent necessary for
continuation of the use as of the Closing Date of any real property constituting
any of its Contributed Assets, or any real property leased or subleased by it to
the Company pursuant to this Agreement, or as required by applicable
Environmental Law, to pay (except to the extent that such obligation constitutes
an Assumed Liability) or otherwise resolve, in cooperation with the Company, any
Environmental Claim based on its respective Pre-Closing Environmental Conditions
and to investigate, monitor, remediate, or otherwise respond to its respective
Pre-Closing Environmental Conditions in accordance with applicable Environmental
Laws (“Remediation Programs”). The Company acknowledges and agrees that neither
Member shall have any obligation to (i) conduct or pay for any voluntary actions
with respect to the Pre-Closing Environmental Conditions beyond that necessary
for continuation of the applicable property’s use as of the Closing Date or
otherwise mandated by applicable Environmental Laws or (ii) accelerate its
respective Remediation Programs ahead of any legally mandated schedule. The
Company acknowledges and agrees that each of the Members shall, in cooperation
with the Company, have primary responsibility with regard to its respective
Remediation Programs and related activities. The Company shall fully cooperate
with the Members in connection with performance of the Remediation Programs and
related activities and the Company shall use commercially reasonable efforts not
to disturb, damage, delay, hinder or otherwise interfere with the Members’
Remediation Programs or related activities. Each of the Members will cooperate
in good faith prior to the Closing to have prepared a Phase I environmental
study of each of their respective Contributed Leased Real Properties and
Contributed Owned Real Properties and, with respect to Lockheed Martin, the
portion of the Denver Facility to be leased to the Company under the Denver
Lease Agreement, and shall provide to the other Member the results of such Phase
I studies prior to the Closing.

 

(b) The Company acknowledges and agrees that each of the Members shall be
primarily responsible, in cooperation with the Company, for determining and
developing the extent, contents, timetable and all other aspects of its
respective Remediation Programs. The Members shall be responsible for all
negotiations and other discussions with Governmental Authorities relating to
compliance with Environmental Laws concerning the Pre-Closing Environmental
Conditions, the Remediation Programs and any related matters, and the Company
will not initiate or otherwise engage in any communications with any
Governmental Authorities relating to compliance with Environmental Laws
concerning Pre-Closing Environmental Conditions, the Remediation Programs or any
related matters without the prior written consent of the applicable Member,
which consent may be conditioned on such Member’s active participation in such
communications. The Company shall promptly advise the applicable Member of any
such communications initiated by a Governmental Authority relating to compliance
with Environmental Laws and shall promptly provide such Member with copies of
all documents received from a Governmental Authority relating to compliance with
Environmental Laws concerning any such matters. Each of the Members shall
promptly inform the Company of the substance and outcome of any negotiations
between such Member and a Governmental Authority relating to compliance with
Environmental Laws concerning any Pre-Closing Environmental Condition,
Remediation Program or related matter. The Company acknowledges and agrees that
the Members shall have primary responsibility, in cooperation with the Company,
for all decisions regarding the selection and implementation of the Remediation
Programs and any related matters.

 

- 31 -



--------------------------------------------------------------------------------

(c) The Company shall provide each Member and its respective Representatives and
contractors with access to any and all portions of any property that have been
or may have been affected by Pre-Closing Environmental Conditions that the
applicable Member reasonably determines are necessary or appropriate to enter
for conducting Remediation Programs, or that such Member reasonably determines
are necessary or appropriate to enter to satisfy any applicable requirement of
Environmental Law. To accomplish the foregoing, the Company hereby grants each
of the Members and its respective Representatives and contractors an irrevocable
license and right to enter upon any such property and to engage in all
activities reasonably related to such tasks, including the right to collect
environmental samples, install, operate, repair, and maintain wells, piping,
treatment devices and other equipment, the right to review, copy or otherwise
use the Company’s documents, computer files or other information reasonably
related to such Member’s Pre-Closing Environmental Conditions and associated
matters and the right to interview or otherwise consult with the Company’s
Representatives and contractors concerning such Pre-Closing Environmental
Conditions and associated matters. Such license shall be a covenant running with
the land and shall be transferable to any party succeeding to the interests of
the Members with respect to the performance of any Remediation Programs. The
Company further agrees to execute any documentation in recordable form
evidencing such license in favor of a Member as reasonably appropriate. Upon a
Member’s request, the Company shall promptly provide such Member with copies of
any documents, computer files or other information that the Member reasonably
determines would be relevant to its ability to carry out its Remediation
Programs or any related activities. Upon the Company’s or a Member’s request, a
Member shall promptly provide the Company or the other Member with an annual
remediation plan summarizing the anticipated remedial activities to be taken
over the course of the following year and with copies of any documents, computer
files or other information that the Company or the other Member reasonably
determines would be relevant to its evaluation of a Remediation Program or any
related activities, to support any filings with or submissions to Governmental
Authorities or to confirm that the Remediation Program is being conducted in
compliance with Applicable Law. Except in emergency situations, the Members and
their Representatives and contractors agree to provide advance written or
telephonic notice to the Company prior to entering any property of the Company.
Upon satisfaction of the notice requirement and upon presentation of their
credentials to the Company, the Company covenants and agrees to provide the
Members and their Representatives and contractors with all reasonably required
access to the relevant property, the Company’s information, and the Company’s
personnel.

 

(d) The Company shall provide the Members with all water and utilities
reasonably necessary to develop, implement and complete the Remediation Programs
or other requirements of applicable Environmental Laws. The Company covenants
and agrees to provide appropriate parking, administrative space, storage
facilities, sanitary facilities and other support services that the Members may
reasonably require to accomplish the foregoing.

 

(e) To the extent the Company’s consent, signature, authorization or other
cooperation is necessary to obtain a permit from or the authorization or
approval of any Governmental Authority to enable the Members to develop or
implement the Remediation Program or to otherwise satisfy any applicable
Environmental Laws, the Company hereby covenants and agrees promptly and fully
to provide the same.

 

- 32 -



--------------------------------------------------------------------------------

(f) The Company acknowledges that the Members’ respective activities related to
their Remediation Programs and/or compliance with applicable Environmental Laws
may interfere with the Company’s use of some or all of the Company’s properties,
may alter the properties or may limit future uses of the properties. To the
extent permitted by the Remediation Programs and applicable Environmental Laws,
the Members covenant and agree to make commercially reasonable efforts to
minimize such interference, alteration or limitation and to consult with and
seek the approval of the Company of any Remediation Programs, which approval
shall not be unreasonably withheld. The Members and their Representatives and
contractors shall make commercially reasonable efforts to prevent their
activities from unreasonably interfering with or impeding the Company’s uses of
the respective properties as of the Closing Date and to control dust, noise,
vibration or other visible effects of their activities. Upon completion of the
Remediation Programs, the Members shall remove their materials, equipment and
debris promptly from the property and shall use reasonable efforts to restore
the property to substantially its original condition. The Company shall not,
without the applicable Member’s advance written consent, construct, modify,
remove or install any equipment, building, paving or other item on any part of
any properties previously designated by either of the Members as a Remediation
Program area that could unreasonably interfere with or significantly increase
the cost of the Members’ respective obligations arising under the Remediation
Programs or any applicable Environmental Law.

 

(g) Each of the Members shall, in consultation with the Company if the Company
so requests, have absolute discretion concerning the selection of its respective
Representatives and/or contractors designated to perform the Remediation
Programs and/or other obligations under applicable Environmental Laws.

 

(h) Each of the Members shall have authority, in cooperation with the Company,
to resolve all issues and settle all matters relating to its respective
Pre-Closing Environmental Conditions, and the Company agrees not to interfere
with any such efforts by the Members and further agrees to join in and abide by
any Member decisions regarding the foregoing. The Members shall keep the Company
informed concerning the existence and nature of such issues and matters and any
proposed decisions or settlements relating to the foregoing.

 

(i) In addition to complying with the other provisions of this Section 6.09 to
the extent applicable to the Rancho Cordova Property, the Company and Boeing
also will cooperate in continuing to implement the ongoing Remediation Program
in respect of the Rancho Cordova Property, including by means of an agreement on
mutually acceptable terms pursuant to which Boeing will administer the
Remediation Program on behalf of the Company. Boeing and the Company agree that
to the extent permitted by existing applicable agreements and administrative
orders, they will keep each other fully informed about such Remediation Program,
including allowing each other a reasonable opportunity to review and comment on
all submissions to regulators prior to submission, and will cooperate with each
other and take appropriate actions to ensure that there is full compliance with
the existing agreements and administrative orders and other requirements of
Applicable Laws. Upon the reasonable request of the Company, Boeing shall use
reasonable commercial efforts to grant the Company access to the Rancho Cordova
Property, it being understood that Boeing is not the current owner of the Rancho
Cordova Property and therefore cannot assure such access.

 

- 33 -



--------------------------------------------------------------------------------

(j) The Company covenants and agrees not to transfer or assign any interest in
any real property, whether constituting a Contributed Asset or leased or
subleased to the Company, unless the transferee or assignee agrees, for the
benefit of the Members and any of their successors, transferees or assignees, to
comply with the provisions of this Section 6.09, as if such transferee or
assignee was the Company under this Agreement.

 

(k) Nothing in this Section 6.09 shall be deemed to limit or otherwise modify
any other provision of this Agreement, including clause (vii) of each of the
definitions of Boeing Assumed Liabilities and Lockheed Martin Assumed
Liabilities.

 

Section 6.10 Payments Relating to Certain Pre-Closing Activities. Promptly after
receipt thereof, the Company will pay (i) to Lockheed Martin any amounts
received by the Company from the U.S. Government with respect to Assured Access
to Space infrastructure sustainment relating to an Atlas V to the extent
relating to periods ending on or before the Closing Date and (ii) to Boeing any
amounts received by the Company from the U.S. Government with respect to Assured
Access to Space infrastructure sustainment relating to a Delta IV to the extent
relating to periods ending on or before the Closing Date.

 

ARTICLE VII

TRANSACTION DOCUMENTS

 

Section 7.01 Transaction Documents. Each Party covenants and agrees, as an
inducement to the others to enter into this Agreement and to consummate the
Contemplated Transactions, to execute and deliver and to cause its respective
Subsidiaries to execute and deliver each Transaction Document to which each is a
party.

 

ARTICLE VIII

EMPLOYEE AND EMPLOYEE BENEFIT MATTERS

 

Section 8.01 Employee and Employee Benefit Matters. The Parties agree as to
employee and employee benefit matters as set forth in Exhibit E.

 

ARTICLE IX

REAL PROPERTY AND RELATED MATTERS

 

Section 9.01 Certain Real Property and Related Matters. The Parties shall
cooperate with each other and use reasonable commercial efforts to obtain any
consents or approvals required in connection with the assignment of the leases
to the Contributed Leased Real Property to the Company and to obtain from
applicable landlords or other third parties the release of the applicable Member
and its Affiliates from all liabilities and obligations under the leases in
respect of the Contributed Leased Real Property; provided, however, that if any
landlord of any Contributed Leased Real Property is unwilling either to release
the applicable Member or its Affiliated Transferor from all liabilities and
obligations under the lease relating to such Contributed Leased Real Property or
to include in the consent to any such assignment a recapture provision that
would allow such Member or its Affiliated Transferor to take back the lease in
the event of a default by the Company under the lease, at the option of such
Member, in lieu thereof, such Member or its applicable Affiliated Transferor, as
the case may be, and the Company shall execute and deliver a sublease agreement
for the sublease by the Company of such Contributed

 

- 34 -



--------------------------------------------------------------------------------

Leased Real Property on terms and conditions to be mutually agreed between the
Members. In addition, (a) Lockheed Martin and the Company agree to enter into
the Denver Lease Agreement, and (b) each of the Members and the Company agree to
take such actions as necessary to transfer the Contributed Owned Real Property
to the Company, in each case effective as of the Closing. Notwithstanding the
foregoing, except as otherwise expressly set forth in the Transaction Documents,
nothing in this Section 9.01 shall require any Party to make any payments in
order to obtain such consents, approvals or releases, except for reasonable and
customary costs to cover actual expenses incurred by landlords to process any
requests for assignment.

 

ARTICLE X

CONDITIONS TO CLOSING

 

Section 10.01 Conditions to Obligations of Each Member. The obligations of each
Member to consummate the Closing are subject to the satisfaction (or waiver by
each Member) of the following conditions:

 

(a) any applicable waiting period (and any extension thereof) under any
Antitrust Law (including the HSR Act) relating to the Contemplated Transactions
shall have expired or been terminated and any necessary approvals under any
Antitrust Law shall have been obtained, and there shall not be (i) any pending
action or proceeding in which a Governmental Authority is seeking to enjoin the
Contemplated Transactions, or (ii) a final, nonappealable order entered by a
Governmental Authority that enjoins or otherwise prohibits the Contemplated
Transactions;

 

(b) no provision of any Applicable Law and no judgment, injunction, order or
decree issued by a court or other Governmental Authority of competent
jurisdiction shall prohibit the Closing;

 

(c) no action or proceeding shall be pending before any court or other
Governmental Authority that seeks to prohibit the Closing, or impose damages or
obtain other relief in connection with the Contemplated Transactions that (i) is
brought by any Governmental Authority having jurisdiction in respect thereof or
(ii) is brought by any Person (other than a Governmental Authority) if in the
case of this clause (ii) such action or proceeding reasonably could be expected
to prohibit the Closing or result in a Material Adverse Effect on either of the
Members or the ELV Business;

 

(d) all actions by or in respect of, or filings with, any Governmental Authority
(other than actions or filings in connection with the Novation Agreements)
required to permit the consummation of the Closing shall have been taken or
made, and the Company and the Members shall have entered into one or more
advance agreements, in form and substance reasonably satisfactory to the
Members, with the appropriate Governmental Authority concerning matters relating
to the formation of the Company and the concept of its operations;

 

(e) neither Member nor the Company shall have received any official written
notification from the Office of the Secretary of Defense of the United States
Department of Defense (“DOD”) or the Administrator of the National Aeronautics
and Space Administration

 

- 35 -



--------------------------------------------------------------------------------

(“NASA”) that either the DOD and/or NASA objects to or intends to seek to
prevent consummation of the Contemplated Transactions or intends to oppose the
novation of Government Contracts from the Members to the Company;

 

(f) clearance under the federal rules and regulations relating to the National
Industrial Security Program, in the form of approvals and agreement prescribed
by the DOD, shall have been obtained from the DOD for the Company to own and
operate those portions of the ELV Business that are governed by such program,
and the Company shall have obtained all such security clearances and/or special
program accesses as are necessary in order to enable the Company to continue the
ELV Businesses of each of the Members as of the Closing Date;

 

(g) the Company shall have in place the Initial Company Financing Arrangement;

 

(h) the Members shall have obtained the consents, approvals or permits
contemplated by Attachment XI; and

 

(i) the representations and warranties of the Company contained in this
Agreement shall be true and correct at and as of the date of the Joinder and as
of the Closing Date, as if made at and as of each such date, except that those
representations and warranties that by their express terms are made as of a
specific date shall be required to be true and correct only as of such date, in
each case except for inaccuracies that could not reasonably be expected to have
a Material Adverse Effect on the Company.

 

Section 10.02 Conditions to Obligations of Lockheed Martin. The individual
obligations of Lockheed Martin to consummate the Closing are subject to the
satisfaction (or waiver by Lockheed Martin) of the following further conditions:

 

(a) (i) Boeing shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it at or prior to
the Closing, (ii) the representations and warranties of Boeing contained in this
Agreement shall be true and correct at and as of the date of this Agreement and
as of the Closing Date, as if made at and as of each such date, except that
those representations and warranties that by their express terms are made as of
a specific date shall be required to be true and correct only as of such date,
in each case except for inaccuracies that could not reasonably be expected to
have a Material Adverse Effect on Boeing’s ELV Business or the Company, and
(iii) Lockheed Martin shall have received a certificate signed by an officer of
Boeing to the foregoing effect;

 

(b) except as contemplated in Schedule C.06, since the date of this Agreement,
no event shall have occurred that has had or reasonably could be expected to
have a Material Adverse Effect on Boeing’s ELV Business;

 

(c) Boeing and the Company shall have entered into an agreement pursuant to
which each shall (i) agree to flow through to the other, to the extent
applicable, the protections of the CSLA, and (ii) waive all claims against the
other and the U.S. Government, on behalf of itself and its contractors,
subcontractors, suppliers and customers, and the contractors, subcontractors and
suppliers of its customers, of a nature covered under the reciprocal waiver
requirements of the CSLA, including claims for death, bodily injury or property
damage or loss resulting from the supply of ELV Systems and related Launch
Services; and

 

- 36 -



--------------------------------------------------------------------------------

(d) Boeing (or its applicable Subsidiaries) shall have executed and delivered,
on or before the Closing Date, each of the Transaction Documents that are
required to be executed by Boeing or its Subsidiaries.

 

Section 10.03 Conditions to Obligations of Boeing. The individual obligations of
Boeing to consummate the Closing are subject to the satisfaction (or waiver by
Boeing) of the following further conditions:

 

(a) (i) Lockheed Martin shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it at or prior to
the Closing, (ii) the representations and warranties of Lockheed Martin
contained in this Agreement shall be true and correct at and as of the date of
this Agreement and as of the Closing Date, as if made at and as of each such
date, except that those representations and warranties that by their express
terms are made as of a specific date shall be required to be true and correct
only as of such date, in each case except for inaccuracies that could not
reasonably be expected to have a Material Adverse Effect on Lockheed Martin’s
ELV Business or the Company, and (iii) Boeing shall have received a certificate
signed by an officer of Lockheed Martin to the foregoing effect;

 

(b) except as contemplated in Schedule B.06, since the date of this Agreement,
no event shall have occurred that has had or reasonably could be expected to
have a Material Adverse Effect on Lockheed Martin’s ELV Business;

 

(c) Lockheed Martin and the Company shall have entered into an agreement
pursuant to which each shall (i) agree to flow through to the other, to the
extent applicable, the protections of the CSLA, and (ii) waive all claims
against the other and the U.S. Government, on behalf of itself and its
contractors, subcontractors, suppliers and customers, and the contractors,
subcontractors and suppliers of its customers, of a nature covered under the
reciprocal waiver requirements of the CSLA, including claims for death, bodily
injury or property damage or loss resulting from the supply of ELV Systems and
related Launch Services; and

 

(d) Lockheed Martin (or its applicable Subsidiaries) shall have executed and
delivered, on or before the Closing Date, each of the Transaction Documents that
are required to be executed by Lockheed Martin or its Subsidiaries.

 

Section 10.04 Updated Disclosure Schedules. At any time prior to the Closing,
each Member shall be entitled to deliver to the other Member updates to, or
substitutions of, such Member’s Disclosure Schedules; provided, that such
updates or substitutions are clearly marked as such and are addressed to the
other Member at the addresses listed in Section 13.01. In the event any Member
delivers updated or substitute Disclosure Schedules within three days of any
date scheduled for Closing, the other Member shall be entitled to extend, by
written notice to the updating Member, the scheduled date for Closing to the
third day after it receives the updated or substitute Disclosure Schedules, or
if such day is not a Business Day, to the next Business Day. The delivery by a
Member of updated or substitute Disclosure Schedules shall not prejudice any
rights of the other Member under this Agreement, including the right to claim
that the

 

- 37 -



--------------------------------------------------------------------------------

representations and warranties of the updating Member, when made on the date of
this Agreement or as of the Closing Date, were untrue, or that any condition to
Closing (without regard to any such updates or substitutions) was unfulfilled.

 

Section 10.05 MAE Exceptions. It is acknowledged and agreed that the occurrence
of one or more of the events that arguably could constitute a Material Adverse
Effect on a Member’s ELV Business but for the application of subsections (v),
(x), (y) and (z) of the proviso to the definition of “Material Adverse Effect”
hereunder (the “MAE Exceptions”) shall not give rise to the right of either
Member to terminate this Agreement pursuant to Section 12.01, or otherwise to
assert that the closing conditions set forth in Section 10.02 or 10.03 have not
been satisfied. In the event of the occurrence of one or more events
constituting a MAE Exception, the Parties shall cooperate in good faith to
minimize the impact of such MAE Exception on the Company and the ELV Business to
be performed by the Company after the Closing Date.

 

ARTICLE XI

SURVIVAL; INDEMNIFICATION

 

Section 11.01 Survival. None of the representations, warranties, covenants or
agreements of the Parties contained in this Agreement shall survive the Closing,
except that:

 

(a) solely for purposes of the indemnification provided in Sections
11.02(a)(i)(1) and 11.02(b)(i)(1) and 11.02(c)(i):

 

(i) the representations and warranties in Sections B.01, B.02, C.01, C.02, D.01,
D.02 and D.07 shall survive the Closing indefinitely;

 

(ii) the representations and warranties in Sections B.16 and C.16 shall survive
the Closing for a period ending upon the later of three years from the Closing
Date or the date on which the applicable statute of limitations expires; and

 

(iii) the representations and warranties in Exhibit B, Exhibit C and Exhibit D
(other than those Sections referenced in the preceding clauses (i) and (ii),
which shall survive solely to the extent provided by such clauses (i) and (ii))
shall survive the Closing for a period of two years from the Closing Date; and

 

(b) those covenants and agreements set forth in this Agreement that, by their
terms, are to have effect after the Closing Date shall survive for the period
contemplated by the covenants and agreements, or if no period is so
contemplated, indefinitely.

 

The representations, warranties, covenants and agreements referenced in the
preceding clauses (a) and (b) as surviving the Closing are referred to herein as
the “Surviving Representations or Covenants.” It is understood and agreed that
(x) after the Closing, the sole and exclusive remedy with respect to any breach
of any Surviving Representation or Covenant shall be a claim for Damages
(whether by contract, in tort or otherwise, and whether in law, in equity or
both) made pursuant to this Article XI; provided, that notwithstanding the
foregoing, nothing in this Article XI shall limit the right of any Party (A) to
pursue an action for or to seek remedies with respect to claims for fraud or (B)
to seek specific performance or other equitable relief; and (y) before the
Closing, the Parties shall be entitled to the termination and other remedies set
forth in Article

 

- 38 -



--------------------------------------------------------------------------------

XII and indemnification under this Article XI shall not apply. Without limiting
the foregoing, it is understood that except to the extent provided in this
Article XI, neither Lockheed Martin nor Boeing shall have any liability to the
other for any diminishment in value of the other’s ownership interest (or the
ownership interest of the other’s Subsidiaries) in the Company as a result of
any matters giving rise to a claim for indemnification under this Article XI.

 

Section 11.02 Indemnification.

 

(a) Effective as of the Closing and subject to the limitations set forth in
Section 11.04(a), Lockheed Martin hereby indemnifies each of (x) Boeing, its
Affiliates and its Representatives (together with their respective successors
and permitted assigns) (the “Boeing Indemnified Parties”), and (y) the Company,
its Affiliates and its Representatives (together with their respective
successors and permitted assigns) (the “Company Indemnified Parties”) against,
and agrees to defend and hold them harmless from, any and all Damages incurred
or suffered by any of them (i) arising out of, resulting from or related to (1)
any breach of any Surviving Representation or Covenant made or to be performed
by Lockheed Martin or its Subsidiaries pursuant to this Agreement (for purposes
of this clause (i)(1), all representations and warranties shall be read without
reference to materiality, Material Adverse Effect or similar qualifications),
(2) any Lockheed Martin Excluded Liabilities (including Lockheed Martin’s or any
of its Subsidiaries’ failure to perform or in due course pay or discharge any
Lockheed Martin Excluded Liability), or (3) any matters for which
indemnification is provided by Lockheed Martin under Exhibit E (it being
understood that the terms of such indemnification shall be governed by and
subject to the terms of Exhibit E to the extent such terms differ from the
provisions of this Article XI), and (ii) as contemplated in Schedule 11.02(a);
provided, that Lockheed Martin shall have no obligation to indemnify the Boeing
Indemnified Parties for breaches of representations and warranties under Section
11.02(a)(i)(1).

 

(b) Effective as of the Closing and subject to the limitations set forth in
Section 11.04(b), Boeing hereby indemnifies each of (x) Lockheed Martin, its
Affiliates and its Representatives (together with their respective successors
and permitted assigns) (the “Lockheed Martin Indemnified Parties”), and (y) the
Company Indemnified Parties, against, and agrees to defend and hold them
harmless from, any and all Damages incurred or suffered by any of them (i)
arising out of, resulting from or related to (1) any breach of any Surviving
Representation or Covenant made or to be performed by Boeing or its Subsidiaries
pursuant to this Agreement (for purposes of this clause (i)(1), all
representations and warranties shall be read without reference to materiality,
Material Adverse Effect or similar qualifications), (2) any Boeing Excluded
Liabilities (including Boeing’s or any of its Subsidiaries’ failure to perform
or in due course pay or discharge any Boeing Excluded Liability), or (3) any
matters for which indemnification is provided by Boeing under Exhibit E (it
being understood that the terms of such indemnification shall be governed by and
subject to the terms of Exhibit E to the extent such terms differ from the
provisions of this Article XI), and (ii) as contemplated in Schedule 11.02(b);
provided, that Boeing shall have no obligation to indemnify the Lockheed Martin
Indemnified Parties for breaches of representations and warranties under Section
11.02(b)(i)(1).

 

(c) Effective as of the Closing, the Company hereby indemnifies the Lockheed
Martin Indemnified Parties and the Boeing Indemnified Parties against, and
agrees to defend and hold them harmless from, any and all Damages incurred or
suffered by any of them

 

- 39 -



--------------------------------------------------------------------------------

arising out of, resulting from or related to (i) any breach of any Surviving
Representation or Covenant made or to be performed by the Company pursuant to
this Agreement, (ii) any Assumed Liabilities (including the Company’s failure to
perform or in due course pay or discharge any Assumed Liability), (iii) any
Financial Support Arrangement, (iv) any matters for which indemnification is
provided by the Company under Exhibit E (it being understood that the terms of
such indemnification shall be governed by and subject to the terms of Exhibit E
to the extent such terms differ from the provisions of this Article XI) or (v)
any liabilities or obligations arising in connection with, resulting from or
relating to (A) the ELV Business (but only to the extent conducted on or after
the Closing Date), or (B) a facility the possession of which is transferred to
the Company at Closing (but only to the extent relating to a period on or after
the Closing Date), or (C) the use, ownership, lease or operation by the Company,
an Affiliate of the Company or a successor of the Company or such Affiliate, of
any facility the possession of which is transferred to the Company at Closing,
whether vested or unvested, contingent or fixed, actual or potential, liability
for which arises under or relates to Environmental Laws to the extent such
liabilities or obligations arise out of, relate to, are based on or result from
any action taken by the Company (or a failure by the Company to take action) or
any event occurring on or after the Closing Date, including liabilities or
obligations related to (1) Remedial Actions, (2) personal injury, wrongful
death, economic loss or property damage, (3) natural resource damages, (4)
violations of Applicable Law or (5) any other Damages with respect to
Environmental Laws.

 

Section 11.03 Procedures.

 

(a) If any Party or any of the Parties’ respective Affiliates or Representatives
shall seek indemnification pursuant to Section 11.02, the Person seeking
indemnification (the “Indemnified Party”) shall give written notice to the Party
from whom such indemnification is sought (the “Indemnifying Party”) promptly
(and in any event within 30 days) after the Indemnified Party (or, if the
Indemnified Party is a corporation, any officer or director of the Indemnified
Party) becomes aware of the facts giving rise to such claim for indemnification
(an “Indemnified Claim”) specifying in reasonable detail the factual basis of
the Indemnified Claim, stating the amount of the Damages, if known, the method
of computation thereof, containing a reference to the provision of this
Agreement in respect of which such Indemnified Claim arises and demanding
indemnification therefor. The failure of an Indemnified Party to provide notice
in accordance with this Section 11.03, or any delay in providing such notice,
shall not constitute a waiver of that Party’s claims to indemnification pursuant
to Section 11.02, except to the extent that (i) any such failure or delay in
giving notice causes the amounts paid or to be paid by the Indemnifying Party to
be greater than they otherwise would have been or otherwise results in prejudice
to the Indemnifying Party or (ii) such notice is not delivered to the
Indemnifying Party prior to the expiration of the applicable survival period set
forth in Section 11.01. If the Indemnified Claim arises from the assertion of
any claim, or the commencement of any suit, action, proceeding or Remedial
Action brought by a Person that is not a Party hereto (a “Third Party Claim”),
any such notice to the Indemnifying Party shall be accompanied by a copy of any
papers theretofore served on or delivered to the Indemnified Party in connection
with such Third Party Claim.

 

(b) Upon receipt of notice of a Third Party Claim from an Indemnified Party
pursuant to Section 11.03(a), the Indemnifying Party shall be entitled to assume
the defense and control of such Third Party Claim subject to the provisions of
this Section 11.03 by providing

 

- 40 -



--------------------------------------------------------------------------------

notice of such election to the Indemnified Party within 30 days of its receipt
of notice of such Third Party Claim; provided, that any such assumption of the
defense and control of a Third Party Claim shall constitute an acknowledgement
and acceptance by the Indemnifying Party of its obligation to indemnify the
Indemnified Party for all Damages arising out of such Third Party Claim under
this Article XI. If the Indemnifying Party elects to assume the defense of a
Third Party Claim, the Indemnifying Party will not be liable to the Indemnified
Party for any legal or other expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof as long as the Indemnifying Party
is conducting its defense in accordance with this Section 11.03(b); provided,
that if in the written opinion of counsel to any Indemnified Party a conflict of
interest exists in respect of such claim, such Indemnified Party will have the
right to employ separate counsel reasonably satisfactory to the Indemnifying
Party to represent such Indemnified Party and in that event the reasonable fees
and expenses of such separate counsel will be paid by the Indemnifying Party;
provided that in the event there are multiple Indemnified Parties, the
Indemnifying Party shall only have an obligation to pay the fees and expenses of
one separate counsel for all Indemnified Parties. If the Indemnifying Party does
not assume the defense and control of a Third Party Claim within such 30 day
period, the Indemnified Party shall have the right to defend such Third Party
Claim in such manner as it may deem appropriate and the Indemnifying Party shall
be liable for all Damages arising out of such Third Party Claim, to the extent
that such Damages are subject to indemnification by the Indemnifying Party
hereunder, and shall promptly pay or reimburse the Indemnified Party for all
reasonable fees and expenses incurred in the defense by the Indemnified Party of
such Third Party Claim. Whether the Indemnifying Party or the Indemnified Party
is defending and controlling any such Third Party Claim, it shall select
counsel, contractors, experts and consultants of recognized standing and
competence, shall take all steps necessary in the investigation, defense or
settlement thereof, and shall at all times diligently and promptly pursue the
resolution thereof. The Party conducting the defense thereof shall at all times
act as if all Damages relating to the Third Party Claim were for its own account
and shall act in good faith and with reasonable prudence to minimize Damages
therefrom. Each of the Indemnified Party and the Indemnifying Party shall, and
shall cause each of its respective Affiliates and Representatives to, reasonably
cooperate with the other in connection with any Third Party Claim at the request
of the other and at the expense of the Indemnifying Party. In addition, the
Party not conducting the defense shall have the right to participate in the
defense of such Third Party Claim at its own expense.

 

(c) The Indemnifying Party shall be authorized to consent to a settlement of, or
the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Party shall consent to a settlement of, or the entry of any judgment
arising from, such Third Party Claims if (i) the Indemnifying Party shall pay or
cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness thereof, (ii) such settlement shall not
encumber any of the assets of the Indemnified Party or contain any restriction
or condition that would apply to such Indemnified Party or to the conduct of
that Party’s business, (iii) such settlement contains as a condition thereto a
complete and unconditional release of the Indemnified Party, and (iv) such
settlement does not contain any admission of wrongdoing by the Indemnified
Party. Except for the foregoing, no settlement or entry of judgment in respect
of any Third Party Claim shall be consented to by any Indemnifying Party without
the express written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed. Whether or not the Indemnifying Party assumes
the defense of a Third Party Claim, the Indemnified Party will not consent to a
settlement of, or the entry of any judgment arising from, a Third Party Claim
without the express written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed.

 

- 41 -



--------------------------------------------------------------------------------

(d) If an Indemnifying Party makes any payment on an Indemnified Claim, the
Indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Indemnified Party to any insurance benefits or other
claims or benefits of the Indemnified Party with respect to such claim. Such
Indemnified Party will cooperate with the Indemnifying Party in a reasonable
manner, at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right or claim.

 

(e) In the event that the Company is the Indemnified Party, the Member that is
not the Indemnifying Party may elect to assert the Indemnified Claim on behalf
of the Company and each of the Company and such Member shall be deemed an
Indemnified Party for purposes of the procedural provisions of this Section
11.03. In such event, the Company shall reasonably cooperate with the Member
deemed an Indemnified Party, which Member shall control the pursuit of the
Indemnified Claim and shall do so in good faith and in a manner reasonably
believed to be in the best interests of the Company. If and to the extent that
the Indemnifying Party is successful in the defense of any such Indemnified
Claim, the Member asserting the Indemnified Claim on behalf of the Company will
promptly reimburse the Indemnifying Party for its reasonable fees and expenses
incurred in the defense of the Indemnified Claim.

 

Section 11.04 Limitations. Notwithstanding anything to the contrary in this
Agreement or in any of the Transaction Documents:

 

(a) Lockheed Martin shall have liability to the Company Indemnified Parties with
respect to breaches of the representations and warranties described in Section
11.02(a)(i)(1) to the extent (and only to the extent) (i) the aggregate Damages
of all Company Indemnified Parties (taken as a whole) shall exceed $8,000,000
(it being understood that such $8,000,000 shall be a deductible amount and shall
not be recoverable by the Company Indemnified Parties) and (ii) such matters
were the subject of a written notice given by the Indemnified Party pursuant to
Section 11.03(a) within the period following the Closing Date specified for each
respective matter in Section 11.01. In addition, Lockheed Martin will not be
responsible for making any payments with respect to Damages for any individual
items relating to the representations and warranties described in Section
11.02(a)(i)(1) where Damages relating thereto are less than $25,000 (or, in the
case of representations and warranties that include materiality, Material
Adverse Effect or similar qualifications, $1,000,000) and such items shall not
be aggregated for purposes of determining whether Damages incurred by Company
Indemnified Parties exceed the deductible amount set forth in clause (i) above.

 

(b) Boeing shall have liability to the Company Indemnified Parties with respect
to breaches of the representations and warranties described in Section
11.02(b)(i)(1) to the extent (and only to the extent) (i) the aggregate Damages
of all Company Indemnified Parties (taken as a whole) shall exceed $8,000,000
(it being understood that such $8,000,000 shall be a deductible amount and shall
not be recoverable by the Company Indemnified Parties) and (ii) such matters
were the subject of a written notice given by the Indemnified Party pursuant to
Section 11.03(a) within the period following the Closing Date specified for each
respective matter in Section 11.01. In addition, Boeing will not be responsible
for making any payments

 

- 42 -



--------------------------------------------------------------------------------

with respect to Damages for any individual items relating to the representations
and warranties described in Section 11.02(b)(i)(1) where Damages relating
thereto are less than $25,000 (or, in the case of representations and warranties
that include materiality, Material Adverse Effect or similar qualifications,
$1,000,000) and such items shall not be aggregated for purposes of determining
whether Damages incurred by Company Indemnified Parties exceed the deductible
amount set forth in clause (i) above.

 

(c) If and to the extent the Company shall assert a claim for indemnification
against Lockheed Martin pursuant to Sections 11.02(a)(i)(1) (in respect of a
breach of a covenant or agreement), 11.02(a)(i)(2), 11.02(a)(i)(3) or
11.02(a)(ii) for any matter, the Company shall not be required first to seek
indemnification pursuant to Section 11.02(a)(i)(1) in respect of any breach of a
representation or warranty arising from such matter. If and to the extent the
Company shall assert a claim for indemnification against Boeing pursuant to
Sections 11.02(b)(i)(1) (in respect of a breach of a covenant or agreement),
11.02(b)(i)(2), 11.02(b)(i)(3) or 11.02(b)(ii) for any matter, the Company shall
not be required first to seek indemnification pursuant to Section 11.02(b)(i)(1)
in respect of any breach of a representation or warranty arising from such
matter.

 

(d) Notwithstanding anything to the contrary contained herein, although a Party
may be entitled to make a claim for indemnification pursuant to more than one
provision of this Article XI, no Party shall be entitled to recover
indemnification for the same claim under more than one provision of this Article
XI.

 

Section 11.05 Recovery under Contracts.

 

(a) Except as otherwise provided in this Agreement, for purposes of any
indemnification claim by a Company Indemnified Party, the amount of Damages
payable by Lockheed Martin or Boeing, as the case may be, will be reduced by
amounts deemed recoverable in accordance with this Section 11.05.

 

(b) For purposes of this Agreement, except as otherwise provided herein, any
costs of the Company potentially indemnifiable by Lockheed Martin or Boeing
under Section 11.02 will be deemed recoverable except to the extent such costs
are (i) unallowable (whether or not by agreement with the U.S. Government or
pursuant to the Federal Acquisition Regulation), or (ii) allowable, reasonable
and allocable to definitized fixed price contracts between the Company and the
U.S. Government, or options thereunder, or (iii) allocable to definitized
contracts between the Company and any Person other than the U.S. Government, or
options thereunder, in each case in accordance with the Company’s established
cost accounting practices and the applicable provisions of the Federal
Acquisition Regulation. Such calculation will be made as soon as practicable
after the Damages subject to indemnification are identified and will be based on
the Company’s best estimates of the then current and future costs and business
base, consistent, to the extent possible, with the Company’s then current rate
proposals used for pricing U.S. Government contracts.

 

(c) (i) Prior to asserting any claim for indemnification from a Member under
this Agreement, the Company shall, subject to clause (ii) below, use
commercially reasonable efforts and exhaust available administrative and
judicial remedies to have any costs giving rise to

 

- 43 -



--------------------------------------------------------------------------------

such potential claim for indemnification treated as allowable, allocable and
reasonable costs under its contracts with the U.S. Government and shall
cooperate with the indemnifying Member in taking reasonable actions to obtain a
determination from the U.S. Government that such costs can be treated as
allowable, allocable and reasonable. The indemnifying Member shall be
responsible and pay for any out of pocket costs and expenses as reasonably
incurred by the Company in connection with such actions. To the extent the
Company incurs or has incurred costs that are the subject of a dispute or that
are not reimbursed by the U.S. Government within 90 days (other than for
administrative reasons) of the Company’s initial billing of such costs to the
U.S. Government, the indemnifying Member shall advance funds to the Company
within 30 days of receipt of a properly documented invoice in an amount
sufficient to cover such costs. Any such funds that are advanced by the
indemnifying Member shall be repaid to the indemnifying Member, without interest
(except to the extent that interest is recoverable from the U.S. Government),
within 30 days of receipt of payment from the U.S. Government.

 

(ii) In the event the management of the Company determines in good faith that
seeking a determination that costs giving rise to a potential claim for
indemnification may be treated as allowable, allocable and reasonable costs
under its Contracts with the U.S. Government would not be in the best interests
of the Company, the Company shall promptly notify the indemnifying Member. If,
after receiving such notice, the indemnifying Member provides the Company with
an opinion of a law firm experienced in U.S. Government Contract matters on the
list of approved law firms contemplated by Section 7.02(b)(xv) of the Operating
Agreement that the costs claimed are not clearly unallowable costs under the
Federal Acquisition Regulation, and that it is more likely than not that the
Company will prevail on its claim, the Company shall continue to perform its
obligations under Section 11.05(c)(i), unless and until the Members shall
otherwise unanimously agree; provided, however, that in such event, the Company
shall only be obligated to seek available administrative and judicial remedies
through the level of the appropriate Board of Contract Appeals or the Court of
Federal Claims; and provided, further, that the Company shall not be required to
appeal any decision of the appropriate Board of Contract Appeals or the Court of
Federal Claims unless the Members shall otherwise unanimously agree. If the
indemnifying Member does not provide to the Company the opinion referred to in
the immediately preceding sentence reasonably promptly after receiving such
notice, the Company may elect not to continue to pursue the remedies provided
for in Section 11.05(c)(i).

 

(d) If the amount of an indemnification by a Member is reduced by costs deemed
recoverable in accordance with the foregoing, and it is later determined that
such costs are actually unallowable after compliance with the provisions of
Section 11.05(c), except to the extent that funds have already been advanced
pursuant to Section 11.05(c)(i), the indemnifying Member will pay the Company
the amount previously deemed recoverable to the extent later determined to be
unallowable with simple interest thereon from the date applicable costs are
incurred to the date of payment, at a rate per annum equal to the per annum
interest rate announced from time to time by JPMorgan Chase Bank as its prime
rate in effect.

 

(e) Nothing in this Section 11.05 shall prohibit the indemnifying Member from
seeking recovery as an allowable, reasonable and allocable cost any such cost
that is not deemed recoverable under this Section 11.05 (or that is initially
deemed recoverable but later determined to be actually unallowable under Section
11.05(c)) under its own contracts, at its own election and expense.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE XII

TERMINATION

 

Section 12.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a) by mutual written agreement of the Members;

 

(b) by either Member if the Closing shall not have been consummated by March 31,
2006; provided, however, that neither Member may terminate this Agreement
pursuant to this clause (b) if the Closing shall not have been consummated by
such date by reason of the failure of such Member to perform, or to cause its
Affiliates to perform, in all material respects any of its or their respective
covenants or agreements contained in this Agreement;

 

(c) by either Member if there shall be any Applicable Law that makes
consummation of the Contemplated Transactions illegal or otherwise prohibited,
if consummation of the Contemplated Transactions would violate any nonappealable
final order, decree or judgment of any Governmental Authority having competent
jurisdiction over such Member or if a Governmental Authority has filed suit to
enjoin or otherwise prohibit the Contemplated Transactions;

 

(d) by either Member in the event of a breach by the other Member of any
representation, warranty, covenant or agreement under this Agreement, where the
effect of such breach would be to cause the conditions to the obligation to
consummate the Closing of the terminating Member not to be capable of being
satisfied, and such breach is not cured by the breaching Party within 30 days of
receiving written notice from the terminating Party of the breach or alleged
breach, which written notice shall state that unless such breach is cured in
accordance with this Section 12.01(d) the terminating Party intends to terminate
this Agreement (it being understood that such 30 day cure period shall not under
any circumstances extend the date set forth in Section 12.01(b)); and

 

(e) by either Member if the Closing shall not have been consummated by March 31,
2006 and either (i) the stay of the Civil Proceeding contemplated by Section
5.12(a) shall have been lifted or (ii) a Replead Complaint shall have been filed
in accordance with Section 5.12(b).

 

Any Member desiring to terminate this Agreement pursuant to this Section 12.01
shall give written notice of such termination to the other Member.

 

Section 12.02 Effect of Termination. If this Agreement is terminated as
permitted by Section 12.01:

 

(a) this Agreement shall forthwith become void and of no further force or
effect, except for the following provisions, which shall remain in full force
and effect: (i) the

 

- 45 -



--------------------------------------------------------------------------------

representations and warranties set forth in Sections B.12, C.12 and D.05
(relating to finders’ fees), (ii) Section 5.03 (relating to confidentiality),
(iii) Section 6.03 (relating to publicity), (iv) this Section 12.02, (v) Section
13.03 (relating to expenses and certain Taxes), (vi) Section 13.07 (Entire
Agreement), (vii) Section 13.08 (Governing Law), (viii) Section 13.15
(Jurisdiction), (ix) Section 13.16 (Consequential Damages) and (x) Section 13.17
(Performance);

 

(b) such termination shall be without liability of any Party (or any Affiliate,
stockholder, consultant or Representative of such Party) to the other Parties to
this Agreement; provided, however, that if the Contemplated Transactions fail to
close as a result of a breach of any representation, warranty, covenant or
agreement under this Agreement by any Member, or if, at the time of a
termination of this Agreement pursuant to Section 12.01(e), any Member shall be
in breach of any representation, warranty, covenant or agreement under this
Agreement, then in either case such Member shall be fully liable for any and all
damages or losses incurred or suffered by the other Member as a result of all
such breaches if the other Member is ready, willing and able to otherwise
satisfy its obligations under this Agreement; and

 

(c) the Members shall cause the termination and dissolution of the Company.

 

Section 12.03 Non-Exclusive Remedies. Notwithstanding any provision in this
Article XII or elsewhere in this Agreement to the contrary, the rights and
remedies provided in Section 12.02 shall be in addition to, and not exclusive
of, any rights or remedies to which the Parties may be entitled under Applicable
Law as a result of a termination of this Agreement.

 

ARTICLE XIII

MISCELLANEOUS

 

Section 13.01 Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including telecopy or similar writing) and
shall be given,

 

if to Lockheed Martin:

 

Lockheed Martin Corporation

6801 Rockledge Drive

Bethesda, MD 20816

Attention:  Senior Vice President and General Counsel

Telecopy:  (301) 897-6791

 

with copies (which shall not constitute notice) to:

 

Lockheed Martin Space Systems Company

12257 S. Wadsworth Blvd. MS-5120

Littleton, CO 80125-8500

Attention:  Vice President and General Counsel

Telecopy:  (303) 971-4684

 

- 46 -



--------------------------------------------------------------------------------

and to

 

Lockheed Martin Corporation

6801 Rockledge Drive

Bethesda, MD 20816

Attention:  Marian S. Block

Telecopy:  (301) 897-6587

 

and to:

 

King & Spalding LLP

1700 Pennsylvania Avenue, N.W.

Washington, D.C. 20006

Attention:  Glenn C. Campbell

Telecopy:  (202) 626-3737

 

if to Boeing:

 

The Boeing Company

100 N. Riverside

Chicago, IL 60606

Attention:  Vice President, Corporate and Strategic Development

Telecopy:  (312) 544-2755

 

with copies (which shall not constitute notice) to:

 

The Boeing Company

100 N. Riverside

Chicago, IL 60606

Attention:  Senior Vice President and General Counsel

Telecopy:  (312) 544-2829

 

and to:

 

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, New York 10112

Attention:  Peter R. Kolyer

Telecopy:  (212) 541-5369

 

if to the Company:

 

[The Company]

12257 S. Wadsworth Blvd.

Littleton, Colorado 80125

Attention:  Chief Executive Officer

Telecopy:  (303) 977-1145

 

- 47 -



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

 

[The Company]

12257 S. Wadsworth Blvd.

Littleton, Colorado 80125

Attention:  General Counsel

Telecopy:  (303) 977-1145

 

or to such other address or telecopy number and with such other copies, as such
Party may hereafter specify in writing for the purpose by notice to the other
Parties. Each such notice, request or other communication shall be effective (i)
if given by telecopy, when such telecopy is transmitted to the telecopy number
specified in this Section 13.01 and evidence of receipt is received or (ii) if
given by any other means, upon delivery or refusal of delivery at the address
specified in this Section 13.01.

 

Section 13.02 Amendments; Waivers.

 

(a) No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Members, or in the case of a waiver, by the Party against whom the waiver is
to be effective.

 

(b) No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

Section 13.03 Expenses; Taxes. Except as otherwise provided in this Agreement,
all costs and expenses incurred in connection with the preparation and
negotiation of this Agreement and the Contemplated Transactions shall be paid by
the Party incurring such cost or expense. Notwithstanding the foregoing, all
transfer taxes and similar fees and governmental charges and all sales, use and
similar taxes and governmental charges resulting from or relating to the
contribution of the Contributed Assets to the Company by the Members or any of
the Affiliated Transferors or resulting from or relating to the Contemplated
Transactions, shall be borne by the Company. The Company shall promptly
reimburse the Members for such fees, taxes or governmental charges contemplated
by the preceding sentence and paid by the Members upon presentation of a demand
therefor consistent with this Section 13.03. Notwithstanding the foregoing, all
filing fees payable in connection with filings required under any Antitrust Laws
shall be shared equally by Lockheed Martin and Boeing.

 

Section 13.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. No Party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the other Parties; provided, that any Party may assign its
rights under this Agreement without the other Parties’ prior written consent
upon written notice to the other Parties (i) to any of its direct or indirect
wholly owned domestic Subsidiaries (provided, that if any such Subsidiary
assignee, delegatee or transferee shall at any time cease to be a direct or
indirect wholly owned domestic Subsidiary of the assignor, delegator or
transferor, as the case may be, the exception set forth in this clause (i) shall
no longer apply and such assignment, delegation or transfer shall be void unless
otherwise permitted under this

 

- 48 -



--------------------------------------------------------------------------------

Section 13.04) or (ii) in connection with the transfer or sale of all or
substantially all of its assets or business or its merger or consolidation with
another Person. Notwithstanding the foregoing, no assignment, delegation or
other transfer of rights under this Agreement shall relieve the assignor of any
liability or obligation hereunder. Any attempted assignment, delegation or
transfer in violation of this Section 13.04 shall be void.

 

Section 13.05 Disclosure. Certain information set forth in the Disclosure
Schedules has been included and disclosed solely for informational purposes and
may not be required to be disclosed pursuant to the terms and conditions of this
Agreement. The disclosure of any such information shall not be deemed to
constitute an acknowledgement or agreement that the information is required to
be disclosed in connection with the representations and warranties made in this
Agreement or that the information is material, nor shall any information so
included and disclosed be deemed to establish a standard of materiality or
otherwise be used to determine whether any other information is material.

 

Section 13.06 Construction. As used in this Agreement, any reference to the
masculine, feminine or neuter gender shall include all genders, the plural shall
include the singular, and singular shall include the plural. Unless the context
otherwise requires, the term “party” when used in this Agreement means a party
to this Agreement. References in this Agreement to a party or other Person
include their respective successors and permitted assigns. The words “include,”
“includes” and “including” when used in this Agreement shall be deemed to be
followed by the phrase “without limitation” unless such phrase otherwise
appears. Unless the context otherwise requires, references in this Agreement to
Articles, Sections, Exhibits, Schedules and Attachments shall be deemed
references to Articles and Sections of, and Exhibits, Schedules and Attachments
to, this Agreement. Unless the context otherwise requires, the words “hereof,”
“hereby” and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular Article,
Section or provision of this Agreement. With regard to each and every term and
condition of this Agreement, the Parties understand and agree that the same have
or has been mutually negotiated, prepared and drafted, and that if at any time
the Parties desire or are required to interpret or construe any such term or
condition or any agreement or instrument subject thereto, no consideration shall
be given to the issue of which Party actually prepared, drafted or requested any
term or condition of this Agreement.

 

Section 13.07 Entire Agreement.

 

(a) This Agreement and the other Transaction Documents (including, to the extent
contemplated herein, the Confidentiality Agreement) constitute the entire
agreement among the Parties with respect to the subject matter of such documents
and supersede all prior agreements, understandings and negotiations, both
written and oral, among the Parties with respect to the subject matter thereof.

 

(b) THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION, WARRANTY,
PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN MADE OR
RELIED UPON BY ANY PARTY HERETO OTHER THAN THOSE EXPRESSLY SET FORTH IN THE
TRANSACTION DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE DISCLAIMER SET

 

- 49 -



--------------------------------------------------------------------------------

FORTH IN THE PRECEDING SENTENCE, (I) NO MEMBER NOR ANY OF ITS AFFILIATES HAS
MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR WARRANTIES, IN ANY
PRESENTATION OR WRITTEN INFORMATION RELATING TO ITS ELV BUSINESS GIVEN OR TO BE
GIVEN IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, OR IN ANY FILING MADE OR
TO BE MADE BY OR ON BEHALF OF SUCH MEMBER OR ANY OF ITS AFFILIATES WITH ANY
GOVERNMENTAL AUTHORITY, AND NO STATEMENT MADE IN ANY SUCH PRESENTATION OR
WRITTEN MATERIALS, MADE IN ANY SUCH FILING OR CONTAINED IN ANY SUCH OTHER
INFORMATION SHALL BE DEEMED A REPRESENTATION OR WARRANTY HEREUNDER OR OTHERWISE,
AND (II) EACH OF THE MEMBERS, ON ITS OWN BEHALF AND ON BEHALF OF ITS RESPECTIVE
SUBSIDIARIES, EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING WARRANTIES
OF FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES OF MERCHANTABILITY. EACH
MEMBER ACKNOWLEDGES THAT THE OTHER MEMBER HAS INFORMED IT THAT NO PERSON HAS
BEEN AUTHORIZED BY SUCH MEMBER OR ANY OF ITS AFFILIATES TO MAKE ANY
REPRESENTATION OR WARRANTY IN RESPECT OF ITS ELV BUSINESS OR IN CONNECTION WITH
THE CONTEMPLATED TRANSACTIONS, UNLESS IN WRITING AND CONTAINED IN THIS AGREEMENT
OR IN ANY OF THE OTHER TRANSACTION DOCUMENTS TO WHICH SUCH MEMBER IS A PARTY.

 

(c) Except as expressly provided herein this Agreement is not intended to and
does not confer upon any Person other than the Parties (and their successors and
permitted assigns) any rights or remedies hereunder.

 

Section 13.08 Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware (without regard to the
choice of law provisions thereof).

 

Section 13.09 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each Member shall have received a
counterpart hereof signed by the other Member.

 

Section 13.10 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. To the
extent any provision of this Agreement is determined to be prohibited or
unenforceable in any jurisdiction, the Parties agree to use reasonable
commercial efforts, and agree to cause their Subsidiaries to use reasonable
commercial efforts, to substitute one or more valid, legal and enforceable
provisions that, insofar as practicable, implement the purposes and intent of
the prohibited or unenforceable provision.

 

Section 13.11 Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

- 50 -



--------------------------------------------------------------------------------

Section 13.12 Bulk Sales. The Company hereby waives compliance by the Members
and each Affiliated Transferor, in connection with the Contemplated
Transactions, with the provisions of Article 6 of the Uniform Commercial Code as
adopted in the States of Colorado, California, Alabama, Florida, Illinois, Texas
and Maryland, and as adopted in any other states or jurisdictions where any of
the Contributed Assets are located, and any other applicable bulk sales laws
with respect to or requiring notice to the Members’ (or any Affiliated
Transferor’s) creditors, as the same may be in effect on the Closing Date. The
Members shall indemnify and hold the Company harmless against any and all
liabilities (other than in respect of Assumed Liabilities) that may be asserted
by third parties against the Company as a result of noncompliance with any such
bulk sales law.

 

Section 13.13 Disclaimer of Agency. This Agreement shall not constitute any
Party as a legal representative or agent of any other Party, nor shall a Party
have the right or authority to assume, create or incur any liability or any
obligation of any kind, expressed or implied, against or in the name or on
behalf of any other Party, unless otherwise expressly permitted under the
Operating Agreement or pursuant to an agreement in writing between or among any
of the Parties.

 

Section 13.14 Dispute Resolution.

 

(a) Except as otherwise contemplated in Section 3.04, from and after the
Closing, in the event of any controversy or claim between or among any of the
Parties arising out of, relating to or in connection with any provision of this
Agreement, or the rights or obligations of the Parties hereunder, the Parties
shall try to settle their differences amicably between or among themselves.

 

(b) Any Party may initiate such informal dispute resolution by sending written
notice of the dispute to the other Parties, and within 10 days after such
notice, senior management level representatives of Lockheed Martin and Boeing
shall meet, in person or by telephone, for attempted resolution by good faith
negotiations. Such representatives shall be empowered and authorized to bind
their respective companies with respect to the matter in dispute, and to settle
the issue on behalf of their respective companies. If such representatives do
not resolve such dispute within 30 days of receipt of the dispute notice for any
reason, the Parties agree to submit the dispute to the Chief Executive Officers
of Lockheed Martin and Boeing for resolution. If the Chief Executive Officers do
not resolve the dispute within 30 days after submittal, then the Parties agree
to submit the dispute to final and binding arbitration before a panel of three
arbitrators in New York, New York under the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA Rules”).

 

(c) Arbitration will be commenced by any Party filing a demand for arbitration
pursuant to the AAA Rules (an “Arbitration Demand”). That Party also shall send
a copy of the Arbitration Demand to the other Parties. Each of Lockheed Martin
and Boeing shall select an arbitrator within 10 days of the date of the
Arbitration Demand and shall so notify the other Parties in writing, or, if
Lockheed Martin or Boeing fails to select an arbitrator within such 10 day
period, the American Arbitration Association (the “AAA”) shall make such
appointment within five days thereafter and shall notify the Parties in writing.
Within 10 days from their appointment, the two arbitrators thus appointed shall
select a third arbitrator, who shall act as the

 

- 51 -



--------------------------------------------------------------------------------

chairman of the panel, and shall notify the Parties in writing of his or her
selection. If the two arbitrators fail to agree on a third arbitrator within 10
days of their selection, the AAA shall make the appointment within five days
thereafter and shall notify the Parties in writing. If an arbitrator so selected
becomes unable to serve, his or her successors shall be similarly selected or
appointed.

 

(d) The arbitration shall be conducted pursuant to the Federal Arbitration Act
and such procedures as Lockheed Martin and Boeing may agree, or, in the absence
of such agreement, pursuant to the AAA Rules. The arbitrators will agree to
comply with the Federal Arbitration Act and the procedures agreed to by Lockheed
Martin and Boeing, or if applicable, the AAA Rules (including without limitation
any and all of the time deadlines governing the arbitrators’ conduct set forth
in the Federal Arbitration Act, the procedures agreed to by Lockheed Martin and
Boeing and the AAA Rules, as applicable) and the terms of this Section 13.14.
The arbitrators shall have case management authority and shall resolve the
dispute in final within 180 days from the commencement of the arbitration. In
the event the arbitrators fail to resolve the dispute in final within 180 days
from the commencement of the arbitration, either Lockheed Martin or Boeing may
serve a written notice to the arbitrators and to the other Parties that requires
the arbitrators to resolve the dispute in final within 30 days of service of
such written notice, provided that if the Member not serving the written notice
asserts that the failure to resolve the dispute within such 180-day period was
due to delay by the Member serving the written notice, such 30-day period shall
be extended by the number of days, if any, that the arbitrators (by written
decision issued within such 30-day period) determine the Member serving the
written notice was dilatory. If the arbitrators fail to resolve the dispute
within such 30 (or extended) - day period, any Party may remove the case from
arbitration and file the action as a lawsuit in accordance with Section 13.15.
In the event a Party removes the case from arbitration pursuant to the
provisions hereof, each Party hereby waives any objection that it may now or
hereafter have to such removal or that such dispute continues to be subject to
arbitration. For purposes of calculating the effects of any statutes of
limitations, any lawsuit initiated pursuant to this provision will be deemed to
have been filed on the date that the arbitration was commenced, as established
by the Federal Arbitration Act or the AAA Rules, if applicable.

 

(e) The Parties agree that Lockheed Martin and Boeing shall have the right to
conduct discovery and present evidence in accordance with the following rules.
Each of Lockheed Martin and Boeing shall be allowed to conduct reasonable
discovery through written document requests and depositions, the nature and
extent of which discovery shall be determined by Lockheed Martin and Boeing;
provided, that if Lockheed Martin and Boeing cannot agree on the terms of
discovery, the nature and extent thereof will be determined by the arbitrators
who will take into account the needs of the Parties and the purposes of
arbitration to make discovery expeditious and cost effective. Access to any
confidential or proprietary financial or other information produced in discovery
will be limited to the discovering Member’s lawyers and other experts and a
limited number (to be agreed by Lockheed Martin and Boeing) of senior managers
of the discovering Member, who will be obligated to preserve the confidentiality
of such information on reasonable and customary terms. Each Party shall provide
to the others, reasonably in advance of the hearing, copies of all documents
which such Party intends to present at the hearing. Each of Lockheed Martin and
Boeing shall be entitled to make an oral presentation to the arbitrators.

 

- 52 -



--------------------------------------------------------------------------------

(f) The Parties agree that a judgment may be entered on the arbitrators’ award
in any court of competent jurisdiction. The arbitrators in reviewing any claim
under this Agreement shall have the exclusive authority to determine any issues
as to the arbitrability of any such claim or related disputes hereunder. In
reaching a decision, the arbitrators shall interpret, apply and be bound by this
Agreement and by Applicable Law. The arbitrators shall have no authority to add
to, detract from or modify this Agreement or any Applicable Law in any respect.
The arbitrators may grant any remedy or relief that a court of competent
jurisdiction could grant, except that the arbitrators may not grant any relief
or remedy greater than that sought by the Parties, nor any special, indirect,
punitive or consequential damages, including lost profits and opportunity costs
(except in each case to the extent assessed in connection with claims by other
Persons).

 

(g) Any up-front costs of the arbitrators shall be borne equally by the Parties
engaged in such dispute; provided, however, that the non-prevailing Party in any
such arbitration shall pay, and to the extent applicable reimburse the
prevailing Party for, the costs and expenses of the arbitrators, including costs
and expenses payable to the AAA and to the arbitrators; and provided further,
that in the event each Party prevails as to certain claims in connection with
any such arbitration, the fees of the arbitrators shall be paid and/or
reimbursed in accordance with the decision of the arbitrators. Except as
otherwise provided in Article XI, each Party shall bear its own costs incurred
in connection with attorneys’ fees and related expenses.

 

(h) Notwithstanding the provisions of this Section 13.14, (i) nothing in this
Agreement shall limit or in any way restrict the ability of any Party to seek
injunctive or other equitable relief in a court or other judicial body and (ii)
the Parties shall have no obligation to submit any matter prior to the Closing
to arbitration in accordance with this Section 13.14, including any disputes as
to whether the conditions to Closing set forth in Article X have been satisfied
or whether a Member has the right to terminate this Agreement.

 

Section 13.15 Jurisdiction. Without limiting the provisions of Section 13.14,
any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement or the
Contemplated Transactions shall be brought in the United States District Court
for the District of Delaware (or, if subject matter jurisdiction is unavailable,
in the state courts of the State of Delaware), and each of the Parties hereby
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts) in any such suit, action or proceeding and waives any
objection to venue laid therein. Process in any such suit, action or proceeding
may be served on any Party anywhere in the world, whether within or without the
State of Delaware. Without limiting the foregoing, the Parties agree that
service of process upon such Party at the address referred to in Section 13.01,
together with written notice of such service to such Party, shall be deemed
effective service of process upon such Party.

 

Section 13.16 Consequential Damages. Notwithstanding any other provision of this
Agreement or any other Transaction Document to the contrary, no Party shall be
liable to any other Party (or its Affiliates) for special, indirect, punitive or
consequential damages, including lost profits and opportunity costs (except in
each case to the extent assessed in connection with claims by other Persons),
resulting from or arising out of a breach of this Agreement or any other
Transaction Document.

 

- 53 -



--------------------------------------------------------------------------------

Section 13.17 Performance. Each Party will cause to be performed and hereby
guarantees the performance of all actions, agreements and obligations set forth
herein to be performed by any Subsidiary of such Party.

 

- 54 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have caused this Agreement to be duly executed
by their respective authorized officers on the day and year first above written.

 

LOCKHEED MARTIN CORPORATION By:  

/s/ JEFFREY D. MACLAUCHLAN

--------------------------------------------------------------------------------

Name:   Jeffrey D. MacLauchlan Title:   Vice President, Financial Strategies THE
BOEING COMPANY By:  

/s/ JOSEPH T. LOWER

--------------------------------------------------------------------------------

Name:   Joseph T. Lower Title:  

Vice President, Corporate and

Strategic Development

 

- 55 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its authorized officer on this      day of                      2005, and hereby
joins in this Agreement as of that date.

 

[LLC TO BE FORMED] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

- 56 -



--------------------------------------------------------------------------------

EXHIBIT A

 

DEFINITIONS

 

(a) The following terms have the following meanings:

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such specified Person.
For purposes of determining whether a Person is an Affiliate, the term “control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of securities, contract or otherwise. For purposes of this Agreement
and the Contemplated Transactions, no Party shall be deemed an Affiliate of any
other Party or of any of the other Parties’ Subsidiaries.

 

“Affiliated Transferors” means, with respect to each of Lockheed Martin and
Boeing, a Subsidiary of Lockheed Martin or Boeing, respectively, that either (i)
owns any of the assets that would constitute Contributed Assets if owned, held
or used by Lockheed Martin or Boeing or their respective Subsidiaries, as the
case may be, on the Closing Date or (ii) is liable for any of the Assumed
Liabilities.

 

“Antitrust Laws” means all United States Federal and state, and any foreign,
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines, and other laws that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade.

 

“Applicable Law” means, with respect to any Person, any statute, treaty, law,
ordinance, rule, regulation, order, writ, injunction, judicial decision, decree
or other legally binding requirement of any Governmental Authority (including
any Environmental Law) applicable to such Person or any of its respective
properties, assets, officers, directors, employees, consultants or agents (in
connection with such officer’s, director’s, employee’s, consultant’s or agent’s
activities on behalf of such Person).

 

“Assumed Liabilities” means, collectively, the Lockheed Martin Assumed
Liabilities and the Boeing Assumed Liabilities.

 

“Atlas Commercial Sales and Marketing Agreement” means the Atlas Commercial
Sales and Marketing Agreement to be entered into by Lockheed Martin and the
Company on terms and conditions consistent with the terms and conditions
summarized in Attachment VII hereto, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Atlas Derivative” means an expendable launch vehicle that is not an Atlas V or
Atlas III but is launched from a launch pad that is a Lockheed Martin
Contributed Asset; provided, that an expendable launch vehicle that consists of
a lower stage substantially similar to an Atlas V or Atlas III lower stage and
an upper stage substantially similar to a Delta IV or Delta II upper stage, or
vice versa, shall not be an Atlas Derivative.



--------------------------------------------------------------------------------

“Benefit Arrangements” means, with respect to each Member, all fringe benefit
plans, holiday or vacation pay, profit sharing, incentive compensation,
cafeteria plans, seniority, and other policies, practices, agreements or
statements of terms and conditions providing employee or executive compensation
or benefits to employees of such Member’s ELV Business or any of their
dependents, maintained by such Member, other than an Employee Plan.

 

“Bid” means, with respect to any Person, any firm quotation, bid or proposal
made by such Person that if accepted or awarded would lead to a Contract with
the U.S. Government or any other Person.

 

“BLS” means Boeing Launch Services, Inc.

 

“Board” has the meaning set forth in the Operating Agreement.

 

“Boeing Assumed Liabilities” means the following liabilities and obligations of
Boeing and its Subsidiaries, whether liquidated or unliquidated, known or
unknown, fixed or contingent, accrued or unaccrued, matured or unmatured,
absolute, determined, determinable or indeterminable, or otherwise, whether
presently in existence or arising hereafter:

 

(i) all liabilities and obligations that (A) are set forth on or reflected in
Boeing’s Opening Statement, (B) are taken into account in the calculation of
Boeing’s Adjusted Net Working Capital Amount as determined in accordance with
Section 3.04, or (C) are otherwise a liability or obligation of Boeing or its
Affiliates that the Company is expressly assuming pursuant to this Agreement;

 

(ii) all liabilities and obligations arising under Boeing’s Contracts
constituting Contributed Assets that have not been completed or terminated prior
to the Closing Date, whether arising prior to, on or after the Closing Date,
including liabilities and obligations arising from or relating to the
performance or nonperformance of such Contracts by the Company or any other
Person, but excluding liabilities and obligations contemplated by clauses (iii),
(v), (vi), (vii), (x), (xv) and (xvi) of the definition of Boeing Excluded
Liabilities;

 

(iii) all liabilities and obligations in respect of Transferred Employees who
are employees of Boeing’s ELV Business immediately prior to the Closing, and
beneficiaries of Transferred Employees who are employees of Boeing’s ELV
Business immediately prior to the Closing, including liabilities and obligations
under or relating to WARN or any similar state or local law, to the extent
relating to or arising out of any actions taken by the Company on or after the
Closing Date;

 

(iv) all liabilities and obligations under Boeing Employee Plans and Benefit
Arrangements (A) in respect of Transferred Employees who are employees of
Boeing’s ELV Business immediately prior to the Closing and dependents and
beneficiaries of Transferred Employees who are employees of Boeing’s ELV
Business immediately prior to the Closing, but only to the extent provided in
Exhibit E to be assumed by the Company, and (B) in respect of any other Person,
to the extent provided in Exhibit E;

 

(v) all liabilities and obligations relating to errors or omissions or
allegations of errors or omissions or claims of design or other defects with
respect to any launch of an ELV

 

A-2



--------------------------------------------------------------------------------

System on or after the Closing Date (except as may otherwise be agreed under the
Delta Commercial Sales and Marketing Agreement or any other Contract between the
Company and Boeing or any of its Affiliates);

 

(vi) all liabilities and obligations relating to warranty obligations or
services with respect to any launch of an ELV System on or after the Closing
Date (except as may otherwise be agreed under the Delta Commercial Sales and
Marketing Agreement or any other Contract between the Company and Boeing or any
of its Affiliates);

 

(vii) (A) all liabilities and obligations in connection with Remedial Actions in
respect of any Boeing Contributed Leased Real Property or any Boeing Contributed
Owned Real Property, whether arising prior to, on or after the Closing Date;
provided, that Boeing Assumed Liabilities shall not include (subject to clause
(C) below): (x) any Environmental Liabilities in respect of tort claims
(including claims for personal injury, wrongful death, economic loss or property
damage) to the extent arising out of actions taken or omitted by any Person
prior to the Closing Date or (y) any Environmental Liabilities to the extent
arising out of actions taken or omitted by (I) any Person prior to the Closing
Date, or (II) Boeing or any of its Affiliates on or after the Closing Date, that
in each case do not constitute costs that are allowable, allocable and
recoverable by the Company from the U.S. Government based on the assumptions and
procedures contemplated by Section 11.05;

 

(B) all liabilities and obligations in connection with Remedial Actions in
respect of the Rancho Cordova Property, whether arising prior to, on or after
the Closing Date; provided, that Boeing Assumed Liabilities shall not include
(x) any Environmental Liabilities in respect of tort claims (including claims
for personal injury, wrongful death, economic loss or property damage) or (y)
any Environmental Liabilities that do not constitute costs that are allowable,
allocable and recoverable by the Company from the U.S. Government based on the
assumptions and procedures contemplated by Section 11.05; and

 

(C) all Environmental Liabilities in respect of Boeing’s ELV Business arising
out of actions taken or omitted after the Closing, or increases in such
Environmental Liabilities arising out of actions taken or omitted by any Person
after the Closing due to the operation or the use of the Boeing Contributed
Leased Real Property or the Boeing Contributed Owned Real Property by the
Company or any other Person after the Closing;

 

(viii) all liabilities and obligations for any Taxes arising from or with
respect to the Boeing Contributed Assets or the operations of Boeing’s ELV
Business prior to, on or after the Closing Date, other than Income Taxes in
respect of any period (or portion thereof) ending on or before the Closing Date;
provided, however, that Income Taxes for periods (or portions thereof) ending
prior to or on the Closing Date that are not taken into account in the
calculation of Boeing’s Adjusted Net Working Capital Amount shall be Boeing
Assumed Liabilities to the extent such Income Taxes are recoverable by the
Company from a Governmental Authority pursuant to the applicable provisions of
the Federal Acquisition Regulation (e.g., 48 C.F.R. § 9904.403-61) governing the
apportionment of such Income Taxes to operating businesses;

 

(ix) all liabilities and obligations (except to the extent they constitute
Environmental Liabilities, which shall be governed by clause (vii) above)
relating to the

 

A-3



--------------------------------------------------------------------------------

Occupational Safety and Health Act of 1970, as amended, and any regulations,
decisions or orders promulgated thereunder, together with any state or local
law, regulation or ordinance pertaining to worker, employee or occupational
safety or health in effect as the same may be amended, supplemented or
superseded, to the extent arising out of actions taken or omitted on or after
the Closing Date;

 

(x) all civil liabilities and obligations (other than fines, penalties,
restitution or other settlement amounts payable to the U.S. Government) arising
out of or relating to the Civil Proceeding or the Boeing Government
Investigation, whether arising prior to, on or after the Closing Date, but only
to the extent such liabilities or obligations constitute costs that are
allowable, allocable and recoverable by the Company from the U.S. Government
based on the assumptions and procedures contemplated by Section 11.05;

 

(xi) all liabilities and obligations arising from Proceedings directly or
indirectly relating to Boeing’s ELV Business or any Boeing Contributed Asset, to
the extent and only to the extent arising out of actions taken or omitted on or
after the Closing Date, except for liabilities and obligations of a type
contemplated by the foregoing clauses (ii) through (x), which shall be governed
by such clauses; and

 

(xii) all liabilities and obligations created or incurred on or after the
Closing Date in connection with the operation of the Company’s ELV Business on
or after the Closing Date, including such liabilities and obligations relating
to the ownership by the Company or any of its successors of the Boeing
Contributed Assets, the lease of the Boeing Contributed Leased Real Property or
the lease, sublease or use of any other properties in accordance with this
Agreement and including, in each case, any and all Proceedings in respect
thereof, except for liabilities and obligations of a type contemplated by the
foregoing clauses (ii) through (xi), which shall be governed by such clauses.

 

“Boeing Contributed Assets” means, other than the Boeing Excluded Assets, all of
the assets, properties, rights, licenses, permits, Contracts (except for leases
of real property, which shall be a Boeing Contributed Asset only to the extent
provided in clause (ii) below), real property, causes of action and business of
every kind and description as the same shall exist on the Closing Date wherever
located, real, personal or mixed, tangible or intangible, owned by, leased by or
in the possession of Boeing or any of its Affiliated Transferors, whether or not
reflected in the books and records thereof, and held or used primarily in the
conduct of Boeing’s ELV Business as the same shall exist on the Closing Date,
and including, except as otherwise specified herein, all direct or indirect
right, title and interest of Boeing or any of its Affiliated Transferors in, to
and under:

 

(i) Boeing’s Delta II and Delta IV launch vehicles, together with associated
engineering, design, manufacturing, integration, assembly, test and launch
operations used primarily in connection with Delta II and Delta IV;

 

(ii) the rights and interests of Boeing and its Subsidiaries pursuant to the
assignment or sublease of the Boeing Contributed Leased Real Property in
accordance with Section 3.01(h);

 

A-4



--------------------------------------------------------------------------------

(iii) the rights and interests of Boeing and its Subsidiaries in the Boeing
Contributed Owned Real Property and any Government-Furnished Items granted
pursuant to Contracts constituting Contributed Assets;

 

(iv) other than Intellectual Property and rights and interests therein (except
software as set forth in clause (xviii) below), and except for the Excluded
Inventory, all personal property and interests therein, including machinery,
equipment, furniture, office equipment, communications equipment, vehicles,
storage tanks, spare and replacement parts, fuel and other property (and
interests in any of the foregoing) owned by Boeing or any of its Subsidiaries
that are used primarily in connection with Boeing’s ELV Business;

 

(v) all Contracts (other than Intellectual Property licenses, which licenses
constitute Boeing Contributed Assets only to the extent set forth in clause
(xviii) below, and the leases of real property relating to the Boeing
Contributed Leased Real Property, which leases constitute Boeing Contributed
Assets only to the extent set forth in clause (ii) above) to which Boeing or any
of its Subsidiaries is a party and which are related primarily to Boeing’s ELV
Business;

 

(vi) all accounts receivable and notes receivable, whether or not billed,
accrued or otherwise recognized in the Boeing Opening Statement or taken into
account in the determination of the Boeing Adjusted Net Working Capital Amount,
together with any unpaid interest or fees accrued thereon or other amounts due
with respect thereto of Boeing or its Subsidiaries that relate primarily to
Boeing’s ELV Business, and any security or collateral for any of the foregoing;

 

(vii) all expenses (other than in respect of Income Taxes) that have been
prepaid by Boeing or any of its Subsidiaries relating primarily to the operation
of Boeing’s ELV Business, including lease and rental payments;

 

(viii) all of Boeing’s or any of its Subsidiaries’ rights, claims, credits,
causes of action or rights of set-off against Persons other than Boeing and its
Subsidiaries relating primarily to Boeing’s ELV Business or the Boeing
Contributed Assets, including unliquidated rights under manufacturers’ and
vendors’ warranties (except to the extent relating to Boeing Excluded Assets or
Boeing Excluded Liabilities);

 

(ix) all transferable franchises, licenses, permits or other authorizations
issued by a Governmental Authority owned by or granted to, or held or used by,
Boeing or any of its Subsidiaries and primarily related to Boeing’s ELV
Business;

 

(x) except to the extent Boeing or any of its Subsidiaries is required to retain
the originals pursuant to any Applicable Law (in which case copies shall be
provided to the Company upon request), all business books, records, files and
papers, whether in hard copy or computer format, of Boeing or any of its
Subsidiaries used primarily in Boeing’s ELV Business, including books of
account, invoices, engineering information, sales and promotional literature,
manuals and data, sales and purchase correspondence, lists of present and former
suppliers, lists of present and former customers, personnel and employment
records of present employees (except to the extent Business Employees do not
consent to the release of copies of such records

 

A-5



--------------------------------------------------------------------------------

to the Company), documentation developed or used for accounting, marketing,
engineering, manufacturing, or any other purpose relating primarily to the
conduct of Boeing’s ELV Business at any time prior to the Closing;

 

(xi) the right to represent to third parties that the Company is the successor
to Boeing’s ELV Business in accordance with Section 5.08;

 

(xii) all insurance proceeds (except to the extent relating to Boeing Excluded
Assets or Boeing Excluded Liabilities), net of any retrospective premiums,
deductibles, retention or similar amounts, arising out of or related to damage,
destruction or loss of any property or asset used primarily in connection with
Boeing’s ELV Business to the extent of any damage or destruction that remains
unrepaired, or to the extent any property or asset remains unreplaced at the
Closing Date and such proceeds were taken into account in the calculation of the
Boeing Adjusted Net Working Capital Amount;

 

(xiii) all assets relating to Boeing Employee Plans and Benefit Arrangements to
the extent but only to the extent Exhibit E provides for the contribution of
such assets to the Company or to a trust associated with an Employee Plan or
Benefit Arrangement sponsored by the Company;

 

(xiv) except for the Excluded Inventory, all raw materials, work-in-process,
finished goods, supplies, parts, spare parts and other inventories that are
held, used or intended by Boeing or its Subsidiaries for use primarily in
connection with Boeing’s ELV Business;

 

(xv) all Bids that are attributable to Boeing’s ELV Business (with any contracts
awarded to Boeing or any of its Subsidiaries on or prior to the Closing Date in
respect of such Bids being deemed Contracts under clause (v) above);

 

(xvi) all goodwill generated by or associated with Boeing’s ELV Business;

 

(xvii) except as set forth in Schedule C.05, all other assets, properties and
rights that (A) are set forth on or reflected in Boeing’s Opening Statement and
are owned by Boeing as of the Closing, or (B) are taken into account in the
calculation of Boeing’s Adjusted Net Working Capital Amount as determined in
accordance with Section 3.04; and

 

(xviii) to the extent transferable, and subject to Section 3.05, all software
programs, documentation and other related materials, including licenses from the
licensor of the software, for (A) software embedded in any hardware or equipment
that is a Boeing Contributed Asset or that is used in a separate computer to
operate such hardware or equipment, and (B) operating system software and COTS
software installed in any computer, workstation, personal digital assistant,
cell phone or other communications device that is a Boeing Contributed Asset.

 

“Boeing Contribution and Assumption Agreement” means the Contribution and
Assumption Agreement to be entered into by Boeing and the Company in the form
contemplated by Attachment V-B hereto, as the same may be amended, supplemented
or otherwise modified from time to time.

 

A-6



--------------------------------------------------------------------------------

“Boeing Excluded Assets” means the following assets:

 

(i) all cash and cash equivalents of Boeing and its Subsidiaries, including cash
and cash equivalents used as collateral for Financial Support Arrangements and
deposits with utilities, insurance companies and other Persons, except to the
extent included in the calculation of the Boeing Adjusted Net Working Capital
Amount;

 

(ii) all original books and records that Boeing and its Subsidiaries shall be
required to retain pursuant to any Applicable Law (in which case copies of such
books and records to the extent relating to Boeing’s ELV Business shall be
provided to the Company upon request), or that contain information relating to
any business or activity of Boeing or any of its Subsidiaries not forming a part
of Boeing’s ELV Business, or any employee of Boeing or any of its Subsidiaries
that is not a Transferred Employee;

 

(iii) except to the extent that the following amounts are included in the
calculation of the Boeing Adjusted Net Working Capital Amount or are
reimbursable by the Company to a Governmental Authority pursuant to the Federal
Acquisition Regulation, all refunds of Income Taxes and all prepaid Income Taxes
arising from or with respect to the Boeing Contributed Assets prior to the
Closing or arising from or with respect to the operations of Boeing’s ELV
Business for periods (or portions thereof) ending on or prior to the Closing
Date, including all refunds of Taxes for Straddle Periods properly allocable to
amounts paid by Boeing pursuant to Section 6.05;

 

(iv) except to the extent included in the calculation of the Boeing Adjusted Net
Working Capital Amount, all assets of Boeing and its Subsidiaries (other than
Intellectual Property, which is governed by clause (viii) below) not held, owned
or used primarily in connection with Boeing’s ELV Business;

 

(v) all rights and claims of Boeing and its Subsidiaries under any of the
Transaction Documents and the agreements and instruments delivered to Boeing and
its Subsidiaries by Lockheed Martin and the Company pursuant to any of the
Transaction Documents;

 

(vi) all notes receivable (including intercompany promissory notes) or similar
claims or rights (whether or not billed or accrued) of Boeing’s ELV Business
from Boeing or any of its Subsidiaries relating to or arising out of the
financing of Boeing’s ELV Business or the transfer of cash to or from Boeing’s
ELV Business;

 

(vii) all capital stock or any other securities of Boeing or any of its
Subsidiaries or any other Person;

 

(viii) all Boeing Intellectual Property (other than software as set forth in
clause (xviii) of the definition of Boeing Contributed Assets), and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom, and all
rights to obtain renewals, continuations, divisions or other extensions of legal
protections pertaining thereto;

 

(ix) except as otherwise contemplated in the Transaction Documents, all
Intracompany Work Agreements and all quotations, bids or proposals submitted by
Boeing or any of its Subsidiaries in response to requests for intra Boeing
quotations and all rights and

 

A-7



--------------------------------------------------------------------------------

benefits in respect of other inter-division or intra-Boeing agreements or
arrangements such as intra-division work orders, memoranda of agreement,
memoranda of understanding and teaming agreements in respect of Boeing’s ELV
Business;

 

(x) Boeing’s and its Affiliates’ businesses (other than Boeing’s ELV Business
and all assets related primarily thereto), including BLS and all assets related
primarily to BLS;

 

(xi) all launch vehicles and related equipment, hardware, software and other
Intellectual Property used for launches of payloads, whether into Earth orbit,
beyond Earth orbit or otherwise, of Boeing and its Affiliates, other than (A)
the ELV Systems and (B) inventory (including parts and work in process
inventory) of Boeing’s ELV Business (other than the Excluded Inventory);

 

(xii) all rights, claims, credits, causes of action, rights of set-off or other
assets related to any other Boeing Excluded Asset or to any Boeing Excluded
Liabilities;

 

(xiii) all assets relating to Boeing Employee Plans and Benefit Arrangements,
except to the extent Exhibit E provides for the contribution of such assets to
the Company or to a trust associated with an Employee Plan or Benefit
Arrangement sponsored by the Company; and

 

(xiv) the Excluded Inventory; and

 

(xv) Boeing’s right to payments relating to certain pre-Closing activity
pursuant to Section 6.10.

 

“Boeing Excluded Liabilities” means all liabilities of Boeing and its Affiliates
other than the Boeing Assumed Liabilities. Without limiting the foregoing,
Boeing Excluded Liabilities include:

 

(i) all liabilities and obligations for any Income Taxes in respect of any
period (or portion thereof) ending on or before the Closing Date, other than
Income Taxes to the extent recoverable by the Company from a Governmental
Authority pursuant to the applicable provisions of the Federal Acquisition
Regulation (e.g., 48 C.F.R. § 9904.403-61) governing the apportionment of such
Income Taxes to operating businesses;

 

(ii) all liabilities and obligations, whether presently in existence or arising
after the date of the Agreement, in respect of notes payable (including
intercompany promissory notes) or similar obligations (whether or not billed or
accrued) to Boeing or any of its Subsidiaries relating to or arising out of the
financing of Boeing’s ELV Business or the transfer of cash to or from Boeing’s
ELV Business;

 

(iii) except as otherwise contemplated in the Transaction Documents, all
liabilities and obligations in respect of Intracompany Work Agreements and all
quotations, bids or proposals submitted by Boeing or any of its Subsidiaries in
response to requests for intra-Boeing quotations and all liabilities and
obligations in respect of inter-division or intra-Boeing agreements or
arrangements such as intra-division work orders, memoranda of agreement,
memoranda of understanding and teaming agreements in respect of Boeing’s ELV
Business;

 

A-8



--------------------------------------------------------------------------------

(iv) all liabilities and obligations, whether presently in existence or arising
after the date of the Agreement, relating to fees, commissions or expenses owed
to any broker, finder, investment banker, accountant, attorney or other
intermediary or advisor employed by Boeing or any of its Subsidiaries in
connection with the Contemplated Transactions;

 

(v) all liabilities and obligations under Boeing Employee Plans and Benefit
Arrangements, except to the extent Exhibit E provides for the assumption by the
Company of such liabilities and obligations;

 

(vi) all liabilities and obligations relating to errors and omissions or
allegations of errors or omissions or claims of design or other defects with
respect to any launch of an ELV System prior to the Closing Date;

 

(vii) all liabilities and obligations relating to warranty obligations or
services with respect to any launch of an ELV System prior to the Closing Date;

 

(viii) all Environmental Liabilities arising in connection with or relating to
Boeing’s ELV Business or Boeing’s or any of its Affiliates’ use or ownership
thereof that arise out of conditions existing or actions taken or omitted prior
to the Closing Date, except to the extent such Environmental Liabilities
constitute Boeing Assumed Liabilities pursuant to clause (vii) of the definition
of Boeing Assumed Liabilities;

 

(ix) all liabilities and obligations of Boeing and its Subsidiaries arising out
of indemnity obligations for the benefit of directors, officers, employees and
agents of Boeing and its Subsidiaries;

 

(x) all liabilities and obligations arising out of or relating to the results of
any audits by the United States Defense Contract Audit Agency or any other
Governmental Authority having jurisdiction over Government Contracts entered
into by Boeing or any of its Subsidiaries, including liabilities and obligations
in respect of inappropriate charges, allocations or expenses or any inaccurate
disclosures, representations or certifications made by Boeing or any of its
Subsidiaries in connection with any such Government Contracts or alleged
violations of the Procurement Integrity Act, to the extent that such liabilities
and obligations relate to actions taken or omitted prior to the Closing Date,
except to the extent provided in clause (x) of the definition of Boeing Assumed
Liabilities;

 

(xi) all criminal liabilities of Boeing and its Subsidiaries (whether arising
out of actions of directors, officers, employees, agents or Affiliates) in
connection with Boeing’s ELV Business, including civil, administrative or
similar sanctions or penalties related thereto, arising prior to, on or after
the Closing Date;

 

(xii) all liabilities and obligations of Boeing and its Subsidiaries arising out
of allegations that actions taken prior to the Closing Date infringed the
Intellectual Property rights of other Persons;

 

(xiii) all liabilities and obligations, whether presently in existence or
arising after the date of this Agreement, relating to or arising out of Boeing
Excluded Assets or any business of Boeing or any of its Subsidiaries other than
Boeing’s ELV Business (including all

 

A-9



--------------------------------------------------------------------------------

liabilities and obligations in respect of the Rancho Cordova Property, and any
agreements or arrangements between Boeing or any of its Affiliates and any other
Person relating to the Rancho Cordova Property), except to the extent provided
in clause (vii) of the definition of Boeing Assumed Liabilities;

 

(xiv) all liabilities and obligations of Boeing and its Subsidiaries arising out
of any Launch Failure of Boeing or any of its Affiliates prior to the Closing;

 

(xv) all liabilities and obligations of Boeing and its Subsidiaries arising out
of allegations that Boeing or any of its Subsidiaries has breached or is in
default of any lease agreement governing the Boeing Contributed Leased Real
Property; and

 

(xvi) all liabilities and obligations arising out of or relating to the Civil
Proceeding or the Boeing Government Investigation (including all liabilities and
obligations in respect of the Administrative Agreement and the implementation by
the Company of the provisions of Section 5.15), to the extent such liabilities
and obligations do not constitute costs that are allowable, allocable and
recoverable by the Company from the U.S. Government based upon the assumptions
and procedures contemplated in Section 11.05, and all fines, penalties,
restitution or other settlement amounts payable to the U.S. Government arising
out of or relating to the Civil Proceeding or the Boeing Government
Investigation.

 

“Boeing Government Investigation” means, individually and collectively, the
ongoing investigations, whether criminal, civil or administrative, by the United
States Department of Justice and the DOD concerning alleged wrongdoing relating
to the alleged possession of Lockheed Martin information during the Evolved
Expendable Launch Vehicle Program source selection in 1998 and thereafter, and
any similar investigation now existing or hereafter commenced by any
Governmental Authority relating to such allegations.

 

“Business Day” means a day, other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Business Employee” means an individual employed primarily in connection with a
Member’s ELV Business. An employee shall be considered to be employed primarily
in connection with a Member’s ELV Business (i) if such employee is badge-
assigned (for purposes of this definition, “badge-assigned” shall mean any
employee whose Human Resources or Accounting Department number is assigned to
the Member’s ELV Business) to the Member’s ELV Business; or (ii) if 70% or more
of such employee’s charging or regular work assignment is attributed to or has
been attributed to a Member’s ELV Business over the six months preceding the
date of this Agreement; provided that, such employees described in this clause
(ii) shall not be considered Business Employees if such work assignment is on a
temporary basis; and provided further that employees performing services under
an Interdivisional Work Authorization at Boeing’s El Paso site and Rocketdyne
business or out of Boeing’s Huntsville facility shall not be considered Business
Employees.

 

“Civil Proceeding” means the proceeding captioned Lockheed Martin v. Boeing,
Case No. 6:03 CV 796 ORL28KRS filed in the United States District Court for the
Middle District of Florida.

 

A-10



--------------------------------------------------------------------------------

“Closing Date” means the date of the Closing.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commercial Customer” means any Person other than the U.S. Government, but does
not include any Person providing ELV Systems and related Launch Services to the
U.S. Government pursuant to a DIO Contract.

 

“Commercial Sales and Marketing Agreements” means, collectively, the Atlas
Commercial Sales and Marketing Agreement and the Delta Commercial Sales and
Marketing Agreement.

 

“Company Benefit Arrangements” means, with respect to the Company, all fringe
benefit plans, holiday or vacation pay, profit sharing, incentive compensation,
cafeteria plans, seniority, and other policies, practices, agreements or
statements of terms and conditions providing employee or executive compensation
or benefits to Transferred Employees or any of their dependents, maintained by
the Company, other than a Company Employee Plan.

 

“Company Employee Plans” means, with respect to the Company, each “employee
benefit plan” as defined in Section 3(3) of ERISA, maintained or contributed to
by the Company which provides benefits to Transferred Employees or their
dependents or beneficiaries.

 

“Confidentiality Agreement” means, collectively, (i) the Confidentiality
Agreement by and between the Members dated November 27, 2002, (ii) the
Supplemental Confidentiality Agreement Governing the Establishment of “Clean
Teams” by and between the Members dated February 23, 2004, as amended as of June
21, 2004, August 9, 2004, and September 1, 2004, (iii) the letter agreement by
and between the Members dated March 24, 2005, and (iv) any amendments to the
foregoing, whether executed prior to, on or after the date of this Agreement,
and any designation by either Member of information provided to the other Member
as “Clean Team Evaluation Materials.”

 

“Contemplated Transactions” means the transactions contemplated by the
Transaction Documents.

 

“Contracts” means, with respect to any Person, all contracts, agreements,
consulting arrangements, leases and subleases (including leases and subleases of
real property), licenses, commitments, sales and purchase orders, and other
undertakings of any kind, whether written or oral, to which such Person is a
party, under which such Person is otherwise entitled to benefits or by which
such Person otherwise is bound.

 

“Contributed Assets” means, collectively, the Lockheed Martin Contributed Assets
and the Boeing Contributed Assets.

 

“Contributed Leased Real Property” means, with respect to each Member, the real
property leased or subleased to such Member or any of its Affiliated Transferors
as set forth on Schedule A-1, as the same may be amended and supplemented from
time to time, including the interests of such Member or its Affiliated
Transferor in any related facilities, fixtures and improvements located therein
and any other real property leased or subleased to such Member or

 

A-11



--------------------------------------------------------------------------------

Affiliated Transferor pursuant to leases or subleases entered into after the
date of this Agreement and on or prior to the Closing Date, in each case
exclusively for the benefit of such Member’s ELV Business.

 

“Contributed Owned Real Property” means, with respect to each Member, the real
property owned by such Member or any of its Affiliated Transferors as set forth
on Schedule A-2, as the same may be amended and supplemented from time to time,
including any facilities and related fixtures and improvements located therein
and any other real property acquired by such Member or Affiliated Transferor
after the date of this Agreement and on or prior to the Closing Date, in each
case exclusively for the benefit of such Member’s ELV Business.

 

“Contribution and Assumption Agreements” means, collectively, the Lockheed
Martin Contribution and Assumption Agreement and the Boeing Contribution and
Assumption Agreement.

 

“CSLA” means the Commercial Space Launch Act, 49 U.S.C. §§ 70101-70121, as
amended, and its implementing regulations at 14 C.F.R. Parts 440-450, as
amended.

 

“Damages” means, except as otherwise provided in Schedule 11.02(a) or Schedule
11.02(b), all demands, claims, actions or causes of action, assessments, losses,
damages, costs, expenses, liabilities, judgments, awards, fines, sanctions,
penalties, charges and amounts paid in settlement, including reasonable costs,
fees and expenses of attorneys, experts, accountants, appraisers, consultants,
witnesses, investigators and any other agents or representatives of such Person
(with such amounts to be determined net of any resulting Tax benefit actually
received or realized and net of any refund or reimbursement of any portion of
such amounts actually received or realized, including reimbursement by way of
insurance or third party indemnification), but specifically excluding (i) any
costs incurred by or allocated to an Indemnified Party with respect to time
spent by employees of the Indemnified Party or any of its Affiliates, (ii) any
special, indirect, punitive or consequential damages, including lost profits or
opportunity costs (except in each case to the extent assessed in connection with
a Third Party Claim with respect to which the Person against which such damages
are assessed is entitled to indemnification hereunder), (iii) the decrease in
the value of any Contributed Asset to the extent that such valuation is based on
any use of the Contributed Asset other than its use as of the Closing Date or
any other prior use of such Contributed Asset, (iv) any amount based on or
taking into account the use of any Contributed Asset other than its use as of
the Closing Date or any other prior use of such Contributed Asset, (v) any
amount that constitutes, with respect to the Person claiming indemnification, an
allowable, allocable and recoverable cost based on the assumptions and
procedures contemplated in Section 11.05, and (vi) any amount included in the
calculation of the Boeing Adjusted Net Working Capital Amount or the Lockheed
Martin Adjusted Net Working Capital Amount.

 

“Delta Commercial Sales and Marketing Agreement” means the Delta Commercial
Sales and Marketing Agreement to be entered into by Boeing and the Company on
terms and conditions consistent with the terms and conditions summarized in
Attachment VIII hereto, as the same may be amended, supplemented or otherwise
modified from time to time.

 

A-12



--------------------------------------------------------------------------------

“Delta Derivative” means an expendable launch vehicle that is not a Delta IV or
Delta II but is launched from a launch pad that is a Boeing Contributed Asset;
provided, that an expendable launch vehicle that consists of a lower stage
substantially similar to a Delta IV or Delta II lower stage and an upper stage
substantially similar to an Atlas V or Atlas III upper stage, or vice versa,
shall not be a Delta Derivative.

 

“Denver Facility” means the facility owned by Lockheed Martin and located at
12257 S. Wadsworth Blvd., Littleton, Colorado 80125, a portion of which will be
leased to the Company as of the Closing Date in accordance with a lease
agreement on terms and conditions consistent with the terms and conditions
summarized in Attachment IX.

 

“DIO Contract” means a Contract between the U.S. Government and any Person other
than the Company for the delivery of one or more satellites in orbit, with
respect to which the U.S. Government has not separately contracted for the
delivery of an ELV System or provision of a Launch Service.

 

“Disclosure Schedules” means, with respect to each Party, the Disclosure
Schedules of such Party dated the date of this Agreement relating to this
Agreement, as they may be amended from time to time in accordance with the terms
of this Agreement.

 

“ELV Business” means (i) with respect to each Member and its Subsidiaries, the
business of designing, developing and manufacturing ELV Systems for, and
providing Launch Services using such ELV Systems to, the U.S. Government
conducted by such Member as of the date of this Agreement, and (ii) with respect
to the Company, the business of designing, developing and manufacturing ELV
Systems for, and providing Launch Services using such ELV Systems to, the U.S.
Government, and to other Persons to the extent contemplated in this Agreement,
the Operating Agreement or the other Transaction Documents, to be conducted by
the Company from and after the Closing in accordance with this Agreement, the
Operating Agreement and the other Transaction Documents.

 

“ELV Systems” means Atlas V, Atlas III, Delta IV, Delta II, the Galex Launch
Vehicle, any Atlas Derivatives and/or Delta Derivatives developed by the Company
after the Closing Date and any other expendable launch vehicles developed by the
Company after the Closing Date, in each case used for launches of payloads into
Earth orbit and beyond Earth orbit and including in each case related equipment,
hardware, software and other Intellectual Property, it being understood that
“ELV Systems” shall not include the Athena, Titan, Proton, Angara, Falcon,
Trident and Sea Launch vehicles, any expendable launch vehicles derived from the
Space Shuttle or any components of a launch vehicle (except to the extent such
components are incorporated into a launch vehicle).

 

“Employee Plans” means, with respect to each Member, each “employee benefit
plan” as defined in Section 3(3) of ERISA, maintained or contributed to by such
Member or any of its Affiliates, which provides benefits to employees or former
employees of such Member’s ELV Business or their dependents or beneficiaries.

 

“Environmental Claim” means any written or oral notice, claim, demand, action,
suit, complaint, proceeding or other communication by any third Person alleging
liability or potential

 

A-13



--------------------------------------------------------------------------------

liability (including liability or potential liability for investigatory costs,
cleanup costs, governmental response costs, natural resource damages, property
damage, personal injury, fines or penalties) arising out of, relating to, based
on or resulting from (i) the presence, discharge, emission, release or
threatened release of any Hazardous Substances at any location, (ii)
circumstances forming the basis of any violation or alleged violation of any
Environmental Laws, or (iii) otherwise relating to obligations or liabilities
under any Environmental Laws.

 

“Environmental Laws” means any and all past, present or future federal, state,
local and foreign statutes, laws, regulations, ordinances, orders, injunctions,
judicial decisions, permits, common laws or agreements with any Governmental
Authority or other third party that relate to protection of the environment or
that impose liability for, or standards of conduct concerning, the manufacture,
processing, generation, distribution, use, treatment, storage, disposal,
discharge, release, emission, cleanup, transport or handling of Hazardous
Substances including the Resource Conservation and Recovery Act of 1976, as
amended, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, the Superfund Amendments and Reauthorization Act of
1984, as amended, the Toxic Substances Control Act, as amended, and any other
so-called “Superfund” or “Superlien” laws, and similar state laws, but excluding
the Occupational Safety and Health Act of 1970, as amended, and similar state
laws.

 

“Environmental Liabilities” means all liabilities, whether vested or unvested,
contingent or fixed, actual or potential, that arise under or relate to
Environmental Laws, including (i) Remedial Actions, (ii) personal injury,
wrongful death, economic loss or property damage claims, (iii) claims for
natural resource damages, (iv) violations of law or (v) any damages with respect
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excluded Assets” means, collectively, the Lockheed Martin Excluded Assets and
the Boeing Excluded Assets.

 

“Excluded Inventory” means the inventory that will be retained by Boeing and
that will be subject to the terms of the Delta Inventory Supply Agreement, as
more fully described in Attachment XIII hereto, which inventory shall have the
agreed upon value reflected on Schedule A-4.

 

“Excluded Liabilities” means, collectively, the Lockheed Martin Excluded
Liabilities and the Boeing Excluded Liabilities.

 

“FAA” means the U.S. Federal Aviation Administration, including the Office of
the Associate Administrator for Commercial Space Transportation, and any
successor agency, office or organization.

 

“Federal Acquisition Regulation” means Title 48, Chapter 1, of the United States
Code of Federal Regulations.

 

“Financial Support Arrangements” means any liabilities or obligations,
contingent or otherwise, of a Person in respect of any indebtedness, obligation
or liability (including assumed indebtedness, obligations or liabilities) of
another Person (and, in the case of the Members,

 

A-14



--------------------------------------------------------------------------------

another division or business of the Members), including remaining obligations or
liabilities associated with indebtedness, obligations or liabilities that are
assigned, transferred or otherwise delegated to another Person, if any, letters
of credit and standby letters of credit (including any related reimbursement or
indemnity agreements), direct or indirect guarantees, endorsements (except for
collection or deposit in the ordinary course of business), notes co-made or
discounted, recourse agreements, take-or-pay agreements, keep-well agreements,
agreements to purchase or repurchase such indebtedness, obligation or liability
or any security therefor or to provide funds for the payment or discharge
thereof, agreements to maintain solvency, assets, level of income or other
financial condition, agreements to make payment other than for value received
and any other financial accommodations.

 

“Foreign Export and Import Laws” means the laws and regulations of a foreign
government regulating the provision of services to parties not of the foreign
country or the export and import of articles and information from and to the
foreign country and to parties not of the foreign country.

 

“GAAP” means United States Generally Accepted Accounting Principles as in effect
on the date of the Agreement.

 

“Galex” means Galaxy Express Corporation, a Japanese corporation.

 

“Galex Contract” means, collectively, the GX Program Phase C Contract
Restructure, JIU-02-0002, dated April 1, 2004 between Lockheed Martin Overseas
Corporation and Galex, and the GX Program Phase D1, Stage I Delivery Contract,
GX-03-0001, dated April 1, 2004 between Lockheed Martin Overseas Corporation and
Ishikawajima-Harima Heavy Industries Co., Ltd. of Tokyo.

 

“Galex Launch Vehicle” means the expendable launch vehicle manufactured and
delivered pursuant to the Galex Contract.

 

“Galex Royalties” means, collectively, each of the $1,000,000 payments to be
made by Galex to Lockheed Martin or its Subsidiaries for each of the first
fifteen Atlas III Stage I launch vehicle units delivered by Lockheed Martin or
its Subsidiaries together with certain other contingent royalty payments due
upon certain termination conditions, pursuant to the Galex Contract.

 

“Government Contract” means, with respect to any Person, any Contract, including
any prime contract, subcontract, facility contract, teaming agreement or
arrangement, joint venture, basic ordering agreement, pricing agreement, letter
contract, purchase order, delivery order, change order or other contractual
arrangement of any kind, between such Person and (i) the U.S. Government (acting
on its own behalf or on behalf of another country or international
organization), (ii) any prime contractor of the U.S. Government or (iii) any
subcontractor with respect to any contract of a type described in clauses (i) or
(ii) above.

 

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

 

A-15



--------------------------------------------------------------------------------

“Hazardous Substances” means (i) substances defined as “hazardous substances” or
“hazardous waste” pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, or the Resource Conservation
and Recovery Act of 1976, as amended, (ii) substances defined as “hazardous
substances” or “hazardous waste” in the regulations adopted pursuant to any of
said laws, (iii) substances defined as “toxic substances” in the Toxic
Substances Control Act, as amended, and (iv) petroleum, petroleum derivatives,
petroleum products, asbestos and asbestos-containing materials and any other
substances or materials as regulated pursuant to Environmental Laws.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Income Taxes” means Taxes on net income or gain and franchise Taxes where the
amount of such franchise Taxes is measured by reference to net income or gain.

 

“Intellectual Property” means all (i) issued patents and all provisional and
pending patent applications, copyrights, technology, know-how, processes, trade
secrets, inventions (including inventions conceived prior to the Closing Date
but not documented as of the Closing Date), proprietary data, formulae, research
and development data and computer software programs, (ii) trademarks, trade
names, service marks and service names, (iii) registrations, applications,
recordings, licenses and common-law rights relating thereto, and (iv) other
United States, state and foreign intellectual property.

 

“Launch Failure” means the failure to successfully complete any launch in
accordance with contractual or other obligations.

 

“Launch Services” means the service of launching payloads (whether manned or
unmanned) into Earth orbit or beyond Earth orbit using ELV Systems; provided,
that such services are delivered in connection with or ancillary to a contract
for the delivery of an ELV System.

 

“Lien” means, (i) with respect to any asset, any mortgage, lien, claim, pledge,
charge, security interest or other encumbrance of any kind in respect of such
asset, and (ii) with respect to real property, any title defects, encumbrances,
easements and restrictions, invalidities or irregularities.

 

“LMCLS” means, collectively, Lockheed Martin Commercial Launch Services, Inc.
and International Launch Services, Inc.

 

A-16



--------------------------------------------------------------------------------

“Lockheed Martin Assumed Liabilities” means the following liabilities and
obligations of Lockheed Martin and its Subsidiaries, whether liquidated or
unliquidated, known or unknown, fixed or contingent, accrued or unaccrued,
matured or unmatured, absolute, determined, determinable or indeterminable, or
otherwise, whether presently in existence or arising hereafter:

 

(i) all liabilities and obligations that (A) are set forth on or reflected in
Lockheed Martin’s Opening Statement, (B) are taken into account in the
calculation of Lockheed Martin’s Adjusted Net Working Capital Amount as
determined in accordance with Section 3.04, or (C) are otherwise a liability or
obligation of Lockheed Martin or its Affiliates that the Company is expressly
assuming pursuant to this Agreement;

 

(ii) all liabilities and obligations arising under Lockheed Martin’s Contracts
constituting Contributed Assets that have not been completed or terminated prior
to the Closing Date, whether arising prior to, on or after the Closing Date,
including liabilities and obligations arising from or relating to the
performance or nonperformance of such Contracts by the Company or any other
Person, but excluding liabilities and obligations contemplated by clauses (iii),
(v), (vi), (vii), (x) and (xv) of the definition of Lockheed Martin Excluded
Liabilities;

 

(iii) all liabilities and obligations in respect of Transferred Employees who
are employees of Lockheed Martin’s ELV Business immediately prior to the
Closing, and beneficiaries of Transferred Employees who are employees of
Lockheed Martin’s ELV Business immediately prior to the Closing, including
liabilities and obligations under or relating to WARN or any similar state or
local law, to the extent relating to or arising out of any actions taken by the
Company on or after the Closing Date;

 

(iv) all liabilities and obligations under Lockheed Martin Employee Plans and
Benefit Arrangements (A) in respect of Transferred Employees who are employees
of Lockheed Martin’s ELV Business immediately prior to the Closing and
dependents and beneficiaries of Transferred Employees who are employees of
Lockheed Martin’s ELV Business immediately prior to the Closing, but only to the
extent provided in Exhibit E to be assumed by the Company, and (B) in respect of
any other Person, to the extent provided in Exhibit E;

 

(v) all liabilities and obligations relating to errors or omissions or
allegations of errors or omissions or claims of design or other defects with
respect to any launch of an ELV System on or after the Closing Date (except as
may otherwise be agreed under the Atlas Commercial Sales and Marketing Agreement
or any other Contract between the Company and Lockheed Martin or any of its
Affiliates);

 

(vi) all liabilities and obligations relating to warranty obligations or
services with respect to any launch of an ELV System on or after the Closing
Date (except as may otherwise be agreed under the Atlas Commercial Sales and
Marketing Agreement or any other Contract between the Company and Lockheed
Martin or any of its Affiliates);

 

(vii) (A) all liabilities and obligations in connection with Remedial Actions in
respect of any Lockheed Martin Contributed Leased Real Property or any Lockheed
Martin Contributed Owned Real Property, whether arising prior to, on or after
the Closing Date; provided, that Lockheed Martin Assumed Liabilities shall not
include (subject to clause (B) below): (x) any Environmental Liabilities in
respect of tort claims (including claims for personal injury, wrongful death,
economic loss or property damage) to the extent arising out of actions taken or
omitted by any Person prior to the Closing Date or (y) any Environmental
Liabilities to the extent arising out of actions taken or omitted by (I) any
Person prior to the Closing Date, or (II) Lockheed Martin or any of its
Affiliates on or after the Closing Date, that in each case do not constitute
costs that are allowable, allocable and recoverable by the Company from the U.S.
Government based on the assumptions and procedures contemplated by Section
11.05; and

 

A-17



--------------------------------------------------------------------------------

(B) all Environmental Liabilities in respect of Lockheed Martin’s ELV Business
arising out of actions taken or omitted after the Closing, or increases in such
Environmental Liabilities arising out of actions taken or omitted by any Person
after the Closing due to the operation or the use of the Lockheed Martin
Contributed Leased Real Property or the Lockheed Martin Contributed Owned Real
Property by the Company or any other Person after the Closing;

 

(viii) all liabilities and obligations for any Taxes arising from or with
respect to the Lockheed Martin Contributed Assets or the operations of Lockheed
Martin’s ELV Business prior to, on or after the Closing Date, other than Income
Taxes in respect of any period (or portion thereof) ending on or before the
Closing Date; provided, however, that Income Taxes for periods (or portions
thereof) ending prior to or on the Closing Date that are not taken into account
in the calculation of Lockheed Martin’s Adjusted Net Working Capital Amount
shall be Lockheed Martin Assumed Liabilities to the extent such Income Taxes are
recoverable by the Company from a Governmental Authority pursuant to the
applicable provisions of the Federal Acquisition Regulation (e.g., 48 C.F.R. §
9904.403-61) governing the apportionment of such Income Taxes to operating
businesses;

 

(ix) all liabilities and obligations (except to the extent they constitute
Environmental Liabilities, which shall be governed by clause (vii) above)
relating to the Occupational Safety and Health Act of 1970, as amended, and any
regulations, decisions or orders promulgated thereunder, together with any state
or local law, regulation or ordinance pertaining to worker, employee or
occupational safety or health in effect as the same may be amended, supplemented
or superseded, to the extent arising out of actions taken or omitted on or after
the Closing Date;

 

(x) all liabilities and obligations arising from Proceedings directly or
indirectly relating to Lockheed Martin’s ELV Business or any Lockheed Martin
Contributed Asset, to the extent and only to the extent arising out of actions
taken or omitted on or after the Closing Date, except for liabilities and
obligations of a type contemplated by the foregoing clauses (ii) through (ix),
which shall be governed by such clauses; and

 

(xi) all liabilities and obligations created or incurred on or after the Closing
Date in connection with the operation of the Company’s ELV Business on or after
the Closing Date, including such liabilities and obligations relating to the
ownership by the Company or any of its successors of the Lockheed Martin
Contributed Assets, the lease of the Lockheed Martin Contributed Leased Real
Property or the lease, sublease or use of any other properties in accordance
with this Agreement and including, in each case, any and all Proceedings in
respect thereof, except for liabilities and obligations of a type contemplated
by the foregoing clauses (ii) through (x), which shall be governed by such
clauses.

 

“Lockheed Martin Contributed Assets” means, other than the Lockheed Martin
Excluded Assets, all of the assets, properties, rights, licenses, permits,
Contracts (except for leases of real property, which shall be a Lockheed Martin
Contributed Asset only to the extent provided in

 

A-18



--------------------------------------------------------------------------------

clause (ii) below), causes of action and business of every kind and description
as the same shall exist on the Closing Date wherever located, personal or mixed,
tangible or intangible, owned by, leased by or in the possession of Lockheed
Martin or any of its Affiliated Transferors, whether or not reflected in the
books and records thereof, and held or used primarily in the conduct of Lockheed
Martin’s ELV Business as the same shall exist on the Closing Date, and
including, except as otherwise specified herein, all direct or indirect right,
title and interest of Lockheed Martin or any of its Affiliated Transferors in,
to and under:

 

(i) Lockheed Martin’s Atlas V and Atlas III launch vehicles, together with
associated engineering, design, manufacturing, integration, assembly, test and
launch operations used primarily in connection with Atlas V and Atlas III;

 

(ii) the rights and interests of Lockheed Martin and its Subsidiaries pursuant
to the assignment or sublease of the Lockheed Martin Contributed Leased Real
Property in accordance with Section 3.01(h);

 

(iii) the rights and interests of Lockheed Martin and its Subsidiaries in the
Lockheed Martin Contributed Owned Real Property and any Government-Furnished
Items granted pursuant to Contracts constituting Contributed Assets;

 

(iv) other than Intellectual Property and rights and interests therein (except
software as set forth in clause (xix) below), all personal property and
interests therein, including machinery, equipment, furniture, office equipment,
communications equipment, vehicles, storage tanks, spare and replacement parts,
fuel and other property (and interests in any of the foregoing) owned by
Lockheed Martin or any of its Subsidiaries that are used primarily in connection
with Lockheed Martin’s ELV Business;

 

(v) all Contracts (other than Intellectual Property licenses, which licenses
constitute Lockheed Martin Contributed Assets only to the extent set forth in
clause (xviii) below, and the leases of real property relating to the Lockheed
Martin Contributed Leased Real Property, which leases constitute Lockheed Martin
Contributed Assets only to the extent set forth in clause (ii) above) to which
Lockheed Martin or any of its Subsidiaries is a party and which are related
primarily to Lockheed Martin’s ELV Business, including the Galex Contract;

 

(vi) all accounts receivable and notes receivable, whether or not billed,
accrued or otherwise recognized in the Lockheed Martin Opening Statement or
taken into account in the determination of the Lockheed Martin Adjusted Net
Working Capital Amount, together with any unpaid interest or fees accrued
thereon or other amounts due with respect thereto of Lockheed Martin or its
Subsidiaries that relate primarily to Lockheed Martin’s ELV Business, and any
security or collateral for any of the foregoing;

 

(vii) all expenses (other than in respect of Income Taxes) that have been
prepaid by Lockheed Martin or any of its Subsidiaries relating primarily to the
operation of Lockheed Martin’s ELV Business, including lease and rental
payments;

 

(viii) all of Lockheed Martin’s or any of its Subsidiaries’ rights, claims,
credits, causes of action or rights of set-off against Persons other than
Lockheed Martin and its Subsidiaries relating primarily to Lockheed Martin’s ELV
Business or the Lockheed Martin

 

A-19



--------------------------------------------------------------------------------

Contributed Assets, including unliquidated rights under manufacturers’ and
vendors’ warranties (except to the extent relating to Lockheed Martin Excluded
Assets or Lockheed Martin Excluded Liabilities);

 

(ix) all transferable franchises, licenses, permits or other authorizations
issued by a Governmental Authority owned by or granted to, or held or used by,
Lockheed Martin or any of its Subsidiaries and primarily related to Lockheed
Martin’s ELV Business;

 

(x) except to the extent Lockheed Martin or any of its Subsidiaries is required
to retain the originals pursuant to any Applicable Law (in which case copies
shall be provided to the Company upon request), all business books, records,
files and papers, whether in hard copy or computer format, of Lockheed Martin or
any of its Subsidiaries used primarily in Lockheed Martin’s ELV Business,
including books of account, invoices, engineering information, sales and
promotional literature, manuals and data, sales and purchase correspondence,
lists of present and former suppliers, lists of present and former customers,
personnel and employment records of present employees (except to the extent
Business Employees do not consent to the release of copies of such records to
the Company), documentation developed or used for accounting, marketing,
engineering, manufacturing, or any other purpose relating primarily to the
conduct of Lockheed Martin’s ELV Business at any time prior to the Closing;

 

(xi) the right to represent to third parties that the Company is the successor
to Lockheed Martin’s ELV Business in accordance with Section 5.08;

 

(xii) all insurance proceeds (except to the extent relating to Lockheed Martin
Excluded Assets or Lockheed Martin Excluded Liabilities), net of any
retrospective premiums, deductibles, retention or similar amounts, arising out
of or related to damage, destruction or loss of any property or asset used
primarily in connection with Lockheed Martin’s ELV Business to the extent of any
damage or destruction that remains unrepaired, or to the extent any property or
asset remains unreplaced at the Closing Date and such proceeds were taken into
account in the calculation of the Lockheed Martin Adjusted Net Working Capital
Amount;

 

(xiii) all assets relating to Lockheed Martin Employee Plans and Benefit
Arrangements to the extent but only to the extent Exhibit E provides for the
contribution of such assets to the Company or to a trust associated with an
Employee Plan or Benefit Arrangement sponsored by the Company;

 

(xiv) all raw materials, work-in-process, finished goods, supplies, parts, spare
parts and other inventories that are held, used or intended by Lockheed Martin
or its Subsidiaries for use primarily in connection with Lockheed Martin’s ELV
Business;

 

(xv) all Bids that are attributable to Lockheed Martin’s ELV Business (with any
contracts awarded to Lockheed Martin or any of its Subsidiaries on or prior to
the Closing Date in respect of such Bids being deemed Contracts under clause (v)
above);

 

(xvi) all shares of capital stock of Galex owned by Lockheed Martin and its
Subsidiaries;

 

A-20



--------------------------------------------------------------------------------

(xvii) all goodwill generated by or associated with Lockheed Martin’s ELV
Business;

 

(xviii) except as set forth in Schedule B.05, all other assets, properties and
rights that (A) are set forth on or reflected in Lockheed Martin’s Opening
Statement and are owned by Lockheed Martin as of the Closing, or (B) are taken
into account in the calculation of Lockheed Martin’s Adjusted Net Working
Capital Amount as determined in accordance with Section 3.04;

 

(xix) to the extent transferable, and subject to Section 3.05, all software
programs, documentation and other related materials, including licenses from the
licensor of the software, for (A) software embedded in any hardware or equipment
that is a Lockheed Martin Contributed Asset or that is used in a separate
computer to operate such hardware or equipment, and (B) operating system
software and COTS software installed in any computer, workstation, personal
digital assistant, cell phone or other communications device that is a Lockheed
Martin Contributed Asset; and

 

(xx) to the extent permitted by the U.S. Government, the right to use items of
the Lockheed Martin Titan program Government-Furnished Items in connection with
the operation of Lockheed Martin’s ELV Business.

 

“Lockheed Martin Contribution and Assumption Agreement” means the Contribution
and Assumption Agreement to be entered into by Lockheed Martin and the Company
in the form contemplated by Attachment V-A hereto, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Lockheed Martin Excluded Assets” means the following assets:

 

(i) all cash and cash equivalents of Lockheed Martin and its Subsidiaries,
including cash and cash equivalents used as collateral for Financial Support
Arrangements and deposits with utilities, insurance companies and other Persons,
except to the extent included in the calculation of the Lockheed Martin Adjusted
Net Working Capital Amount;

 

(ii) all original books and records that Lockheed Martin and its Subsidiaries
shall be required to retain pursuant to any Applicable Law (in which case copies
of such books and records to the extent relating to Lockheed Martin’s ELV
Business shall be provided to the Company upon request), or that contain
information relating to any business or activity of Lockheed Martin or any of
its Subsidiaries not forming a part of Lockheed Martin’s ELV Business, or any
employee of Lockheed Martin or any of its Subsidiaries that is not a Transferred
Employee;

 

(iii) except to the extent that the following amounts are included in the
calculation of the Lockheed Martin Adjusted Net Working Capital Amount or are
reimbursable by the Company to a Governmental Authority pursuant to the Federal
Acquisition Regulation, all refunds of Income Taxes and all prepaid Income Taxes
arising from or with respect to the Lockheed Martin Contributed Assets prior to
the Closing or arising from or with respect to the operations of Lockheed
Martin’s ELV Business for periods (or portions thereof) ending on or prior to
the Closing Date, including all refunds of Taxes for Straddle Periods properly
allocable to amounts paid by Lockheed Martin pursuant to Section 6.05;

 

A-21



--------------------------------------------------------------------------------

(iv) except to the extent included in the calculation of the Lockheed Martin
Adjusted Net Working Capital Amount, all assets of Lockheed Martin and its
Subsidiaries (other than Intellectual Property, which is governed by clause
(viii) below) not held, owned or used primarily in connection with Lockheed
Martin’s ELV Business;

 

(v) all rights and claims of Lockheed Martin and its Subsidiaries under any of
the Transaction Documents and the agreements and instruments delivered to
Lockheed Martin and its Subsidiaries by Boeing and the Company pursuant to any
of the Transaction Documents;

 

(vi) all notes receivable (including intercompany promissory notes) or similar
claims or rights (whether or not billed or accrued) of Lockheed Martin’s ELV
Business from Lockheed Martin or any of its Subsidiaries relating to or arising
out of the financing of Lockheed Martin’s ELV Business or the transfer of cash
to or from Lockheed Martin’s ELV Business;

 

(vii) all capital stock or any other securities of Lockheed Martin or any of its
Subsidiaries or any other Person, except for all shares of capital stock of
Galex owned by Lockheed Martin and its Subsidiaries;

 

(viii) all Lockheed Martin Intellectual Property (other than software as set
forth in clause (xix) of the definition of Lockheed Martin Contributed Assets),
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom, and all rights to obtain renewals, continuations, divisions or other
extensions of legal protections pertaining thereto;

 

(ix) except as otherwise contemplated in the Transaction Documents, all
Intra-Lockheed Martin Work Transfer Agreements and all quotations, bids or
proposals submitted by Lockheed Martin or any of its Subsidiaries in response to
Requests for Intra-Lockheed Martin Quotations and all rights and benefits in
respect of other inter-division or Intra-Lockheed Martin agreements or
arrangements such as intra-division work orders, memoranda of agreement,
memoranda of understanding and teaming agreements in respect of Lockheed
Martin’s ELV Business;

 

(x) Lockheed Martin’s and its Affiliates’ businesses (other than Lockheed
Martin’s ELV Business and all assets related primarily thereto), including LMCLS
and all assets related primarily to LMCLS;

 

(xi) all launch vehicles and related equipment, hardware, software and other
Intellectual Property used for launches of payloads, whether into Earth orbit,
beyond Earth orbit or otherwise, of Lockheed Martin and its Affiliates other
than (A) the ELV Systems and (B) inventory (including parts and work in process
inventory) of Lockheed Martin’s ELV Business;

 

(xii) all rights, claims, credits, causes of action, rights of set-off or other
assets related to any other Lockheed Martin Excluded Asset or to any Lockheed
Martin Excluded Liabilities;

 

(xiii) all assets relating to Lockheed Martin Employee Plans and Benefit
Arrangements, except to the extent Exhibit E provides for the contribution of
such assets to the Company or to a trust associated with an Employee Plan or
Benefit Arrangement sponsored by the Company;

 

A-22



--------------------------------------------------------------------------------

(xiv) Lockheed Martin’s and its Subsidiaries’ ownership interests in all real
property owned by Lockheed Martin or any of its Subsidiaries (other than the
Lockheed Martin Contributed Owned Real Property), whether or not used in
Lockheed Martin’s ELV Business;

 

(xv) Lockheed Martin’s right to payments relating to certain pre-Closing
activity pursuant to Section 6.10; and

 

(xvi) all Galex Royalties.

 

“Lockheed Martin Excluded Liabilities” means all liabilities of Lockheed Martin
and its Affiliates other than the Lockheed Martin Assumed Liabilities. Without
limiting the foregoing, Lockheed Martin Excluded Liabilities include:

 

(i) all liabilities and obligations for any Income Taxes in respect of any
period (or portion thereof) ending on or before the Closing Date, other than
Income Taxes to the extent recoverable by the Company from a Governmental
Authority pursuant to the applicable provisions of the Federal Acquisition
Regulation (e.g., 48 C.F.R. § 9904.403-61) governing the apportionment of such
Income Taxes to operating businesses;

 

(ii) all liabilities and obligations, whether presently in existence or arising
after the date of the Agreement, in respect of notes payable (including
intercompany promissory notes) or similar obligations (whether or not billed or
accrued) to Lockheed Martin or any of its Subsidiaries relating to or arising
out of the financing of Lockheed Martin’s ELV Business or the transfer of cash
to or from Lockheed Martin’s ELV Business;

 

(iii) except as otherwise contemplated in the Transaction Documents, all
liabilities and obligations in respect of Intra-Lockheed Martin Work Transfer
Agreements and all quotations, bids or proposals submitted by Lockheed Martin or
any of its Subsidiaries in response to Requests for Intra-Lockheed Martin
Quotations and all liabilities and obligations in respect of inter-division or
intra-Lockheed Martin agreements or arrangements such as intra-division work
orders, memoranda of agreement, memoranda of understanding and teaming
agreements in respect of Lockheed Martin’s ELV Business;

 

(iv) all liabilities and obligations, whether presently in existence or arising
after the date of the Agreement, relating to fees, commissions or expenses owed
to any broker, finder, investment banker, accountant, attorney or other
intermediary or advisor employed by Lockheed Martin or any of its Subsidiaries
in connection with the Contemplated Transactions;

 

(v) all liabilities and obligations under Lockheed Martin Employee Plans and
Benefit Arrangements, except to the extent Exhibit E provides for the assumption
by the Company of such liabilities and obligations;

 

(vi) all liabilities and obligations relating to errors and omissions or
allegations of errors or omissions or claims of design or other defects with
respect to any launch of an ELV System prior to the Closing Date;

 

A-23



--------------------------------------------------------------------------------

(vii) all liabilities and obligations relating to warranty obligations or
services with respect to any launch of an ELV System prior to the Closing Date;

 

(viii) all Environmental Liabilities arising in connection with or relating to
Lockheed Martin’s ELV Business or Lockheed Martin’s or any of its Affiliates’
use or ownership thereof that arise out of conditions existing or actions taken
or omitted prior to the Closing Date, except to the extent such Environmental
Liabilities constitute Lockheed Martin Assumed Liabilities pursuant to clause
(vii) of the definition of Lockheed Martin Assumed Liabilities;

 

(ix) all liabilities and obligations of Lockheed Martin and its Subsidiaries
arising out of indemnity obligations for the benefit of directors, officers,
employees and agents of Lockheed Martin and its Subsidiaries;

 

(x) all liabilities and obligations arising out of or relating to the results of
any audits by the United States Defense Contract Audit Agency or any other
Governmental Authority having jurisdiction over Government Contracts entered
into by Lockheed Martin or any of its Subsidiaries, including liabilities and
obligations in respect of inappropriate charges, allocations or expenses or any
inaccurate disclosures, representations or certifications made by Lockheed
Martin or any of its Subsidiaries in connection with any such Government
Contracts or alleged violations of the Procurement Integrity Act, to the extent
that such liabilities and obligations relate to actions taken or omitted prior
to the Closing Date;

 

(xi) all criminal liabilities of Lockheed Martin and its Subsidiaries (whether
arising out of actions of directors, officers, employees, agents or Affiliates)
in connection with Lockheed Martin’s ELV Business, including civil,
administrative or similar sanctions or penalties related thereto, arising prior
to, on or after the Closing Date;

 

(xii) all liabilities and obligations of Lockheed Martin and its Subsidiaries
arising out of allegations that actions taken prior to the Closing Date
infringed the Intellectual Property rights of other Persons;

 

(xiii) all liabilities and obligations, whether presently in existence or
arising after the date of this Agreement, relating to or arising out of Lockheed
Martin Excluded Assets or any business of Lockheed Martin or any of its
Subsidiaries other than Lockheed Martin’s ELV Business;

 

(xiv) all liabilities and obligations of Lockheed Martin and its Subsidiaries
arising out of any Launch Failure of Lockheed Martin or any of its Affiliates
prior to the Closing; and

 

(xv) all liabilities and obligations of Lockheed Martin and its Subsidiaries
arising out of allegations that Lockheed Martin or any of its Subsidiaries has
breached or is in default of any lease agreement governing the Lockheed Martin
Contributed Leased Real Property.

 

“Material Adverse Effect” means (i) with respect to the ELV Business of a
Member, a material adverse effect on the assets, condition (financial or
otherwise) or results of operations of

 

A-24



--------------------------------------------------------------------------------

the ELV Business of that Member, taken as a whole, or (ii) with respect to any
other Person, a material adverse effect on the assets, condition (financial or
otherwise) or results of operations of such Person and its Subsidiaries, taken
as a whole; provided, however, no (v) occurrence or failure to occur of any
event, action or circumstance described in Schedule 11.02(a) or Schedule
11.02(b), (w) effect, whether actual or prospective, arising from or relating to
general economic or industry conditions, (x) effect of any report or
recommendation of any Governmental Authority related to the launch services
industry (including the Moorman Report and any supplements thereto that may be
issued after the date of this Agreement) or actions taken by the U.S. Government
as a result of any report or recommendation of any Governmental Authority, (y)
award by the U.S. Government of any contract with respect to ELV Systems or
Launch Services, reallocation of any award of any contract for ELV Systems or
Launch Services, or similar announcement, indication or other activity of the
U.S. Government with respect to ELV Systems or Launch Services to be performed
by any Person (including Lockheed Martin, Boeing and their respective
Affiliates), or (z) Launch Failure of Lockheed Martin, Boeing or any of their
respective Affiliates after the date of this Agreement and prior to Closing,
shall be deemed to constitute a Material Adverse Effect, or shall be taken into
account in determining whether a Material Adverse Effect has occurred, with
respect to the ELV Business of a Member or any other Person.

 

“Moorman Report” means any report issued by General Thomas Moorman at the
request of the DOD relating to the procurement of Launch Services by the U.S.
Government.

 

“Net Assets” means, with respect to each Member, (i) all Contributed Assets of
such Member, minus (ii) all (A) Assumed Liabilities of such Member and (B)
goodwill, in each case calculated in accordance with the accounting principles,
policies, practices, methods and procedures utilized in the preparation of such
Member’s Opening Statement as described in the Notes thereto.

 

“Net Working Capital” means, with respect to each Member, (i) all Contributed
Assets of such Member characterized as “current assets,” minus (ii) all Assumed
Liabilities of such Member characterized as “current liabilities,” in each case
calculated in accordance with the accounting principles, policies, practices,
methods and procedures utilized in the preparation of such Member’s Opening
Statement as described in the Notes thereto.

 

“Non-Income Taxes” means all Taxes other than Income Taxes.

 

“Permitted Liens” means any of the following:

 

(i) Liens for Taxes that (x) are not yet due or delinquent or (y) are being
contested in good faith by appropriate proceedings;

 

(ii) statutory Liens or landlords’, carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, or other like Liens arising in the ordinary course of
business with respect to amounts not yet overdue for a period of 60 days or
amounts being contested in good faith by appropriate proceedings;

 

(iii) leases or subleases granted to others that do not materially interfere
with the ordinary conduct of the ELV Business;

 

A-25



--------------------------------------------------------------------------------

(iv) with respect to real property, any Liens that do not in the aggregate
materially impair the use of such real property for its current use;

 

(v) Liens in favor of a customer of the ELV Business arising in the ordinary
course of business;

 

(vi) rights and licenses granted to others in Intellectual Property;

 

(vii) with respect to any of the Contributed Leased Real Property, any Lien
affecting the interest of the landlord thereunder;

 

(viii) Liens that have not had, and could not reasonably be expected to have, a
Material Adverse Effect on a Member’s ELV Business;

 

(ix) Liens disclosed in the Disclosure Schedules; and

 

(x) rights of third party licensors in software licensed to a Party.

 

“Person” means an individual, a corporation, a general partnership, a limited
partnership, a limited liability company, a limited liability partnership, an
association, a trust or any other entity or organization, including a
Governmental Authority.

 

“Pre-Closing Environmental Conditions” means all Environmental Liabilities
arising out of conditions existing or actions taken or omitted prior to the
Closing, whether or not such Environmental Liabilities are Assumed Liabilities
or Excluded Liabilities.

 

“Proceedings” means governmental, judicial or adversarial proceedings (public or
private), litigation, suits, arbitration, disputes, claims, causes of action or
investigations.

 

“Procurement Integrity Act” means the Procurement Integrity Act, 41 U.S.C. §
423, as amended.

 

“Public Law 85-804” means the Act to Authorize the Making, Amendment, and
Modification of Contracts to Facilitate the National Defense, August 28, 1958,
50 U.S.C. §§ 1431-1435, as amended, and Executive Order 10789 of November 14,
1958, as amended.

 

“Rancho Cordova Property” means the former McDonnell Douglas Corporation site in
Rancho Cordova, California that is described in and the subject of the Imminent
and Substantial Endangerment Order dated June 30, 1994 issued by the California
Department of Toxic Substances Control, and Clean Up and Abatement Order No.
97-093 dated June 19, 1997 issued by the California Regional Water Quality
Control Board, Central Valley Region, as revised and modified.

 

“Remedial Action” means the investigation, clean-up or remediation of
contamination or environmental damage caused by, related to or arising from the
generation, use, handling, treatment, storage, transportation, disposal,
discharge, release, or emission of Hazardous Substances, including
investigations, response, removal and remedial actions under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,

 

A-26



--------------------------------------------------------------------------------

corrective action under the Resource Conservation and Recovery Act of 1976, as
amended, clean up requirements under the Toxic Substances Control Act, and
clean-up requirements under similar state Environmental Laws.

 

“Representatives” means, with respect to a Person, each of its respective
directors, officers, attorneys, accountants, employees, advisors or agents.

 

“Settlement Agreement” means the Agreement of Mutual Release to be entered into
by Lockheed Martin, Boeing and certain Subsidiaries of Boeing in the form
contemplated by Attachment XII hereto, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Space Act” means section 203(c)(13) of the National Aeronautics and Space Act
of 1958, 42 U.S.C. § 2473(c)(13), as amended.

 

“Subsidiary” as it relates to any Person, means with respect to such Person, any
other Person of which the specified Person, either directly or through or
together with any other of its Subsidiaries, owns more than 50% of the voting
power in the election of directors or their equivalents, other than as affected
by events of default; provided, that the Company shall not be considered a
Subsidiary of either of the Members for purposes of this Agreement.

 

“Tax Authority” means a Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

 

“Tax Returns” means all returns (including information returns), declarations,
reports, estimates and statements regarding Taxes required to be filed with any
Tax Authority.

 

“Taxes” means all taxes, and any charges, fees, imposts or other assessments
with respect thereto, including all gross receipts, net income, sales, use, ad
valorem, value added, transfer, franchise, license, withholding, payroll,
employment, excise, estimated, severance, stamp, occupation and property taxes,
tariffs and customs duties, together with any interest and any penalties,
additions to tax or additional amounts imposed by any Tax Authority.

 

“TEFRA” means the Tax Equity and Fiscal Responsibility Act of 1982.

 

“Transaction Documents” means this Agreement, the Operating Agreement, the
Contribution and Assumption Agreements, the Transition Services Agreements, the
Commercial Sales and Marketing Agreements, the Denver Lease Agreement, the
Settlement Agreement, the Delta Inventory Supply Agreement, the Interim
Operating Agreement, the assignment agreements and/or subleases contemplated by
Section 3.01(h), the agreements contemplated by Section 3.01(k), any other
written agreement signed by the Parties that is expressly identified as a
“Transaction Document” hereunder and any exhibits or attachments to any of the
foregoing, as the same may be amended from time to time.

 

“Transition Services Agreement (Boeing)” means a transition services agreement
on terms and conditions reasonably acceptable to the Parties pursuant to which
Boeing will continue to provide certain services to the Company on a transition
basis following the Closing, which services shall be of the same type as those
services provided to Boeing’s ELV Business by other businesses of Boeing prior
to the Closing and for which Boeing shall be paid an amount sufficient to cover
its direct and indirect costs of providing such services.

 

A-27



--------------------------------------------------------------------------------

“Transition Services Agreement (Lockheed Martin)” means a transition services
agreement on terms and conditions reasonably acceptable to the Parties pursuant
to which Lockheed Martin will continue to provide certain services to the
Company on a transition basis following the Closing, which services shall be of
the same type as those services provided to Lockheed Martin’s ELV Business by
other businesses of Lockheed Martin prior to the Closing and for which Lockheed
Martin shall be paid an amount sufficient to cover its direct and indirect costs
of providing such services.

 

“Transition Services Agreements” means, collectively, the Transition Services
Agreement (Lockheed Martin) and the Transition Services Agreement (Boeing).

 

“U.S. Export and Import Laws” means the Arms Export Control Act (22 U.S.C. §
2778), the International Traffic in Arms Regulations (ITAR) (22 C.F.R. §
120-130), the Export Administration Act of 1979, as amended (50 U.S.C. §§
2401-2420), the Export Administration Regulations (EAR) (15 C.F.R. § 730-774),
and all other laws and regulations of the U.S. Government regulating the
provision of services to non-U.S. parties or the export and import of articles
or information from and to the United Sates of America and non-U.S. parties.

 

“U.S. Government” means the federal government of the United States of America
and any agencies, instrumentalities and departments thereof.

 

“WARN” means the Worker Adjustment Retraining and Notification Act, as amended.

 

(b) “To the knowledge,” “known by,” “known” or “knowingly” (and any similar
phrase) means (i) with respect to Lockheed Martin, to the actual knowledge of
the Lockheed Martin individuals listed in Schedule A-3 and, when used in a
representation and warranty, shall be deemed to include a representation that a
reasonable investigation or inquiry of the subject matter thereof has been made
of such individuals, (ii) with respect to Boeing, to the actual knowledge of the
Boeing individuals listed in Schedule A-3, and, when used in a representation
and warranty, shall be deemed to include a representation that a reasonable
investigation or inquiry of the subject matter thereof has been made of such
individuals.

 

(c) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

AAA

   13.14

AAA Rules

   13.14

Accrued Vacation

   E.08

Acquired Business

   5.13

Active Employees

   E.01

Active Lockheed Martin Participants

   E.05

Adjusted Net Working Capital Amount

   3.04

Administrative Agreement

   5.15

Agreement

   Preamble

 

A-28



--------------------------------------------------------------------------------

Air Force

   5.15

Arbitration Demand

   13.14

Boeing

   Preamble

Boeing Indemnified Parties

   11.02

Boeing Leased Real Property

   C.07

Boeing Owned Real Property

   C.07

Boeing Threshold Amount

   3.04

Boeing’s Union Pension Plan I

   E.05

Boeing’s Union Pension Plan II

   E.05

Certificate of Formation

   2.01

Closing

   3.02

Company

   Preamble

Company Indemnified Parties

   11.02

Company Pension Plan

   E.05

Company Savings Plan

   E.06

Company VEBA

   E.11

Company’s Union Pension Plan I

   E.05

Company’s Union Pension Plan II

   E.05

Company’s Union Pension Plan III

   E.05

Company’s Union Pension Plans

   E.05

Competing Operations

   5.13

Competitive Launch Vehicle

   5.13

Consent Failure

   3.05

COTS

   3.05

DDTC

   D.06

Delta Inventory Supply Agreement

   3.01

Denver Lease Agreement

   3.01

DOD

   10.01

Environmental Permits

   B.13

Field of Use

   5.08

FSAs

   E.07

Government Bid

   B.18

Government-Furnished Items

   B.19

Inactive Employees

   E.01

Initial Company Financing Arrangement

   5.10

Indemnified Claim

   11.03

Indemnified Party

   11.03

Indemnifying Party

   11.03

Insurance Liabilities

   5.05

Interim Operating Agreement

   2.02

ITAR

   D.06

Joinder

   2.01

Launch Operations Employee

   E.01

Launch Operations Transfer Date

   E.01

Licensed Boeing Intellectual Property

   5.08

Licensed Lockheed Martin Intellectual Property

   5.08

 

A-29



--------------------------------------------------------------------------------

Lockheed Martin

   Preamble

Lockheed Martin Harlingen Pension Plan

   E.05

Lockheed Martin Indemnified Parties

   11.02

Lockheed Martin Leased Real Property

   B.07

Lockheed Martin Owned Real Property

   B.07

Lockheed Martin Threshold Amount

   3.04

MAE Exceptions

   10.05

Member

   Preamble

Members

   Preamble

Member’s Union Pension Plans

   E.05

NASA

   10.01

Non-Compete Term

   5.13

Novation Agreements

   5.09

Opening Statement

   3.03

Operating Agreement

   2.02

Parties

   Preamble

Party

   Preamble

PBGC

   B.17

Properties Participants

   E.05

Proposed Adjusted Net Working Capital Amount

   3.04

Remediation Programs

   6.09

Replead Complaint

   5.12

Replead Counterclaim

   5.12

Service Credit

   E.03

Spaceport Lease

   5.14

Straddle Period

   6.05

Surviving Representations or Covenants

   11.01

Tax Counsel

   2.10

Third Party Claim

   11.03

Transferred Employee

   E.01

Transferred Union Employees

   E.05

Unaffiliated Firm

   3.04

Undisclosed Contracts

   6.07

Working Capital Fund

   5.10

 

A-30



--------------------------------------------------------------------------------

EXHIBIT B

 

REPRESENTATIONS AND WARRANTIES OF LOCKHEED MARTIN

 

Lockheed Martin hereby represents and warrants to Boeing and the Company, as of
the date of this Agreement and as of the Closing Date, that:

 

B.01 Corporate Existence and Power. Each of Lockheed Martin and each of its
Affiliated Transferors is a corporation duly incorporated, validly existing and
in good standing under the laws of the state or jurisdiction of its
incorporation and has all corporate power and authority required to carry on
Lockheed Martin’s ELV Business as now conducted. Each of Lockheed Martin and
each of its Affiliated Transferors is duly qualified to do business as a foreign
corporation or other entity and is in good standing in each jurisdiction where
the character of the property owned or leased by it or the nature of its
activities make such qualification necessary to carry on Lockheed Martin’s ELV
Business as now conducted, except where the failure to be so qualified or in
good standing has not had, and could not reasonably be expected to have, a
Material Adverse Effect on Lockheed Martin’s ELV Business.

 

B.02 Corporate Authorization. The execution, delivery and performance by
Lockheed Martin and its Subsidiaries of the Transaction Documents to which
Lockheed Martin or any of its Subsidiaries is a party and the consummation by
Lockheed Martin and its Subsidiaries of the Contemplated Transactions are within
Lockheed Martin’s and its Subsidiaries’ respective corporate powers and have
been (or in respect to Lockheed Martin’s Subsidiaries, as of Closing shall have
been) duly authorized by all necessary corporate action on Lockheed Martin’s and
its Subsidiaries’ respective parts. This Agreement constitutes and each of the
other Transaction Documents to which Lockheed Martin or any of its Subsidiaries
is a party constitutes or shall constitute at Closing a legal, valid and binding
agreement of Lockheed Martin or its applicable Subsidiary, enforceable against
it in accordance with its terms (i) except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally, including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and (ii) subject to the limitations
imposed by general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.

 

B.03 Governmental Authorization. The execution, delivery and performance by
Lockheed Martin and each of its Subsidiaries of the Transaction Documents to
which Lockheed Martin or any of its Subsidiaries is a party require no action by
or in respect of, or consent or approval of, or filing with, any Governmental
Authority other than:

 

(a) compliance with any applicable requirements of the Antitrust Laws;

 

(b) the actions, consents, approvals, permits or filings set forth in Schedule
B.03 or otherwise expressly referred to in this Agreement; and

 

(c) such other consents, approvals, authorizations, permits and filings the
failure to obtain or make of which would not have, individually or in the
aggregate, a Material Adverse Effect on Lockheed Martin’s ELV Business.



--------------------------------------------------------------------------------

B.04 Non-Contravention. Except as set forth in Schedule B.04, the execution,
delivery and performance of the Transaction Documents by Lockheed Martin and its
Subsidiaries do not and shall not (i)(A) contravene or conflict with the
charter, bylaws or other organizational documents of Lockheed Martin or any of
its Subsidiaries, (B) assuming compliance with the matters referred to in
Section B.03, contravene or conflict with, or constitute a violation of, any
provisions of any Applicable Law binding upon Lockheed Martin or any of its
Subsidiaries that is applicable to Lockheed Martin’s ELV Business, or (C)
assuming compliance with the matters referred to in Section B.03, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of, or to a loss of any benefit relating primarily to Lockheed
Martin’s ELV Business to which Lockheed Martin or any of its Affiliated
Transferors is entitled under, any Contract binding upon Lockheed Martin or any
of its Affiliated Transferors and relating primarily to Lockheed Martin’s ELV
Business or by which any of the Lockheed Martin Contributed Assets is or may be
bound (including any Contract included in the Lockheed Martin Contributed
Assets) or any license, franchise, permit or similar authorization held by
Lockheed Martin or any of its Affiliated Transferors relating primarily to
Lockheed Martin’s ELV Business except, in the case of clauses (B) and (C), for
any such contravention, conflict, violation, default, termination, cancellation,
acceleration or loss that could not reasonably be expected to have a Material
Adverse Effect on Lockheed Martin’s ELV Business or (ii) result in the creation
or imposition of any Lien on any Lockheed Martin Contributed Asset, other than
Permitted Liens.

 

B.05 Opening Statement. Except as set forth in the Notes thereto, the Lockheed
Martin Opening Statement presents fairly, in all material respects, the Net
Assets of Lockheed Martin’s ELV Business as of December 31, 2004, in conformity
with Lockheed Martin’s historical practices and procedures applied on a basis
consistent in all material respects with the manner in which Lockheed Martin’s
ELV Business reported its financial position for inclusion in the audited
consolidated financial statements of Lockheed Martin as of that date. Except as
set forth in Schedule B.05, the Lockheed Martin Opening Statement reflects the
Lockheed Martin Contributed Assets and the Lockheed Martin Assumed Liabilities
to the extent the same are contemplated to be presented in accordance with the
Notes thereto, and the Lockheed Martin Opening Statement does not reflect any
Lockheed Martin Excluded Assets or Lockheed Martin Excluded Liabilities.

 

B.06 Absence of Certain Changes. Except as set forth in Schedule B.06, from
December 31, 2004 to the date of this Agreement, Lockheed Martin has conducted
its ELV Business in all material respects in accordance with the historical and
customary operating practices relating to the conduct of such ELV Business and
there has not been:

 

(a) any event or occurrence that has had a Material Adverse Effect on Lockheed
Martin’s ELV Business, other than events or occurrences resulting from changes,
whether actual or prospective, in general conditions applicable to the
industries in which Lockheed Martin’s ELV Business is involved or general
economic conditions;

 

(b) any damage, destruction or other casualty loss affecting Lockheed Martin’s
ELV Business or any assets that would constitute Lockheed Martin Contributed
Assets if owned, held or used by Lockheed Martin or any of its Affiliated
Transferors on the Closing Date that has had a Material Adverse Effect on
Lockheed Martin’s ELV Business;

 

B-2



--------------------------------------------------------------------------------

(c) (i) any transaction or commitment made, or any Contract entered into, by
Lockheed Martin or any of its Affiliated Transferors relating primarily to
Lockheed Martin’s ELV Business or to any assets that would constitute Lockheed
Martin Contributed Assets if owned, held or used by Lockheed Martin or any of
its Affiliated Transferors on the Closing Date (including the acquisition or
disposition of any assets), or (ii) any termination or amendment by Lockheed
Martin or any of its Affiliated Transferors of any Contract or other right that
would constitute Lockheed Martin Contributed Assets if owned, held or used by
Lockheed Martin or any of its Affiliated Transferors on the Closing Date, in
either case that is material to Lockheed Martin’s ELV Business taken as a whole,
other than transactions and commitments in the ordinary course of business and
those contemplated by this Agreement;

 

(d) any transaction or commitment made, or any Contract entered into, by
Lockheed Martin or any of its Affiliated Transferors requiring Lockheed Martin’s
ELV Business to “take or pay” for a minimum number or volume of goods, or to
purchase a minimum number or volume of goods used in the manufacture of ELV
Systems in excess of requirements under applicable customer Contracts or
otherwise guaranteeing any of the foregoing;

 

(e) any sale or other disposition of more than an aggregate of $5,000,000 of
assets (other than any sale made in the ordinary course of business) that would
constitute Lockheed Martin Contributed Assets if owned, held or used by Lockheed
Martin or any of its Subsidiaries on the Closing Date;

 

(f) any increase in the compensation of any current employee of Lockheed
Martin’s ELV Business at a level of director or above, other than compensation
increases or bonus awards in the ordinary course of business or nondiscretionary
increases pursuant to Employee Plans or Benefit Arrangements disclosed in
Schedule B.17 or referenced in Exhibit E; or

 

(g) any cancellation, compromise, waiver or release by Lockheed Martin or any of
its Subsidiaries of any claim or right (or a series of related claims or rights)
related to Lockheed Martin Contributed Assets or assets of Lockheed Martin that
would constitute Lockheed Martin Contributed Assets if owned, held or used by
Lockheed Martin or any of its Affiliated Transferors on the Closing Date, other
than cancellations, compromises, waivers or releases in the ordinary course of
business.

 

B.07 Sufficiency of and Title to the Contributed Assets.

 

(a) Except as set forth in Schedule B.07, the Lockheed Martin Contributed
Assets, together with the services to be provided to the Company by Lockheed
Martin pursuant to the Transition Services Agreement (Lockheed Martin), the
Licensed Lockheed Martin Intellectual Property to be licensed pursuant to the
Transaction Documents and the leases and subleases contemplated in the
Transaction Documents, constitute, and on the Closing Date shall constitute, all
of the assets and services that are necessary to permit the operation of
Lockheed Martin’s ELV Business in substantially the same manner as such
operations have heretofore been conducted.

 

(b) Except as set forth in Schedule B.07, subject to the receipt of any consents
or approvals of any other Person, upon consummation of the Contemplated
Transactions, the

 

B-3



--------------------------------------------------------------------------------

Company shall have acquired good and marketable title in and to, or a valid
leasehold interest in or a valid license to use, each of the Lockheed Martin
Contributed Assets, free and clear of all Liens, except for Permitted Liens.
Except as set forth in Schedule B.07, all tangible property and assets included
in the Lockheed Martin Contributed Assets are in good operating condition
(normal wear and tear excepted), and normal maintenance and repair on such
tangible property and assets has not been deferred.

 

(c) Schedule B.07 includes a true and complete list of all real property owned
by Lockheed Martin and its Subsidiaries that is used primarily in Lockheed
Martin’s ELV Business (collectively, the “Lockheed Martin Owned Real Property”).
Schedule B.07 sets forth the address of each parcel of Lockheed Martin Owned
Real Property and the owner of such Lockheed Martin Owned Real Property.

 

(d) Schedule B.07 includes a true and complete list of all agreements (together
with any amendments thereof) pursuant to which Lockheed Martin and its
Subsidiaries lease, sublease or otherwise occupy (whether as landlord, tenant,
subtenant or other occupancy arrangement) any real property that is used
primarily in Lockheed Martin’s ELV Business (collectively, the “Lockheed Martin
Leased Real Property”). Schedule B.07 sets forth the address of each parcel of
Lockheed Martin Leased Real Property and the owner of the leasehold,
subleasehold or occupancy interest for each parcel of Lockheed Martin Leased
Real Property.

 

B.08 No Undisclosed Liabilities. There are no liabilities of Lockheed Martin or
any of its Affiliated Transferors relating to Lockheed Martin’s ELV Business
that constitute Lockheed Martin Assumed Liabilities of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
other than:

 

(a) liabilities disclosed (or provided for) in the Lockheed Martin Opening
Statement and liabilities for matters taken into account in the determination of
the Lockheed Martin Adjusted Net Working Capital Amount;

 

(b) liabilities (i) disclosed in Schedule B.08, (ii) related to any Contract
disclosed in Lockheed Martin’s Disclosure Schedules or (iii) related to any
Lockheed Martin Employee Plan or Benefit Arrangements identified in Exhibit E or
disclosed in Schedule B.17;

 

(c) liabilities incurred in the ordinary course of business since December 31,
2004;

 

(d) contingent liabilities not required to be accrued for or reserved against in
accordance with GAAP or the accounting principles, policies, practices, methods
and procedures utilized in the preparation of Lockheed Martin’s Opening
Statement, as disclosed in the Notes to Lockheed Martin’s Opening Statement;

 

(e) with respect to the bring down of this representation and warranty as of the
Closing Date, liabilities not required to be accrued for or reserved against in
accordance with GAAP or the accounting principles, policies, practices, methods
and procedures utilized in the preparation of Lockheed Martin’s Opening
Statement, as disclosed in the Notes to Lockheed Martin’s Opening Statement; and

 

B-4



--------------------------------------------------------------------------------

(f) liabilities in addition to those referenced in the foregoing clauses (a)
through (e), that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on Lockheed Martin’s ELV Business.

 

B.09 Litigation. Except as set forth in Schedule B.09 or reserved against or
referred to in the Lockheed Martin Opening Statement and except for matters
arising under or related to Environmental Laws, there is no action, suit,
investigation or proceeding pending, or to the knowledge of Lockheed Martin,
threatened against or affecting, Lockheed Martin’s ELV Business or any Lockheed
Martin Contributed Asset before any Governmental Authority that could reasonably
be expected to have a Material Adverse Effect on Lockheed Martin’s ELV Business.

 

B.10 Material Contracts.

 

(a) Except as set forth in Schedule B.10 and except for Contracts that do not
constitute Lockheed Martin Contributed Assets or Lockheed Martin Assumed
Liabilities, Lockheed Martin and its Subsidiaries, with respect to Lockheed
Martin’s ELV Business, are not parties to or otherwise bound by or subject to:

 

(i) any written employment, severance, consulting or sales representative
Contract that contains an obligation (excluding commissions) to pay more than
$50,000 per year, any collective bargaining agreement or other agreement with a
labor union or any other agreement that contains an obligation either to employ
a specified number of employees or to make a payment to any other Person in lieu
thereof;

 

(ii) any Contract containing any covenant limiting the freedom of Lockheed
Martin or any of its Subsidiaries, in respect of Lockheed Martin’s ELV Business
or the operations of Lockheed Martin’s ELV Business, to compete with any Person
in any geographic area in any material respect if such Contract will be binding
on the Company after the Closing;

 

(iii) any Contract requiring Lockheed Martin’s ELV Business to “take or pay” for
a minimum number or volume of goods, or to purchase a minimum number or volume
of goods used in the manufacture of ELV Systems in excess of requirements under
applicable customer Contracts or otherwise guaranteeing any of the foregoing;

 

(iv) any Contract in effect on the date of this Agreement relating to the
disposition or acquisition of the assets of, or any interest in, any business
enterprise that relates to Lockheed Martin’s ELV Business other than in the
ordinary course of business;

 

(v) any Financial Support Arrangements;

 

(vi) any indebtedness for borrowed money of Lockheed Martin’s ELV Business that
would constitute a Lockheed Martin Assumed Liability if in existence on the
Closing Date, with a principal amount in excess of $100,000;

 

(vii) any Contract (it being understood that for purposes of this
representation, a purchase order issued under an existing master agreement will
not constitute a separate Contract) with a supplier, vendor, or subcontractor
with an aggregate contract value in excess of $10,000,000;

 

B-5



--------------------------------------------------------------------------------

(viii) any teaming agreement or partnership, joint venture or similar agreement;
or

 

(ix) any Contract with a foreign Governmental Authority.

 

(b) Schedule B.10 sets forth any Contract (other than a Government Contract)
with a customer to which Lockheed Martin or any of its Subsidiaries is a party
or otherwise bound for the provision of Launch Services using ELV Systems with
an aggregate contract value in excess of $50,000,000.

 

(c) Except as disclosed in Schedule B.10, each Contract disclosed in Schedule
B.10 or Schedule B.07 is in full force and effect and constitutes a legal, valid
and binding obligation of Lockheed Martin (or the applicable Affiliated
Transferor) enforceable against Lockheed Martin (or the applicable Affiliated
Transferor) in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and subject to the
limitations imposed by general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity), and Lockheed
Martin (or the applicable Affiliated Transferor) is not in default and has not
failed to perform any obligation thereunder, and, to the knowledge of Lockheed
Martin, there does not exist any event, condition or omission that would
constitute a breach or default (whether by lapse of time or notice or both) by
any other Person, except for any such default, failure or breach as has not had,
and could not reasonably be expected to have, a Material Adverse Effect on
Lockheed Martin’s ELV Business.

 

B.11 Licenses and Permits. To the knowledge of Lockheed Martin, except as set
forth in Schedule B.11, Lockheed Martin (or the appropriate Affiliated
Transferor) has all licenses, franchises, permits and other similar
authorizations affecting, or relating in any way to, Lockheed Martin’s ELV
Business required by Applicable Law (other than Environmental Laws) to be
obtained by Lockheed Martin (or the appropriate Affiliated Transferor) to permit
Lockheed Martin to conduct Lockheed Martin’s ELV Business in substantially the
same manner as Lockheed Martin’s ELV Business has heretofore been conducted,
except where the failure to have such licenses, franchises, permits and similar
authorizations has not had, and could not reasonably be expected to have, a
Material Adverse Effect on Lockheed Martin’s ELV Business.

 

B.12 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Lockheed Martin or any of its Affiliated Transferors who might be entitled to
any fee or commission from the Company or any of its Affiliates upon
consummation of the Contemplated Transactions.

 

B.13 Environmental Compliance.

 

(a) Except as disclosed in Schedule B.13, to the knowledge of Lockheed Martin,
Lockheed Martin’s ELV Business is and has been in material compliance with all
applicable

 

B-6



--------------------------------------------------------------------------------

Environmental Laws, and has obtained all material permits, licenses and other
authorizations that are required under applicable Environmental Laws
(“Environmental Permits”), except where the failure to be in compliance or to
have obtained all Environmental Permits has not had, and could not reasonably be
expected to have, a Material Adverse Effect on Lockheed Martin’s ELV Business.
Except as set forth in Schedule B.13 and except as reserved against or referred
to in the Lockheed Martin Opening Statement, to the knowledge of Lockheed
Martin, (i) Lockheed Martin’s ELV Business is and has been in material
compliance with the terms and conditions under which Environmental Permits were
issued or granted, (ii) Lockheed Martin and its Subsidiaries hold all permits
required by Environmental Laws that are appropriate to conduct Lockheed Martin’s
ELV Business as presently conducted in all material respects and to operate the
Lockheed Martin Contributed Assets in all material respects as they are
presently operated; (iii) no suspension, cancellation or termination of any
permit referred to in clause (ii) is pending or threatened; (iv) Lockheed Martin
has not received written notice of any material Environmental Claim relating to
or affecting Lockheed Martin’s ELV Business or the Lockheed Martin Contributed
Assets, and there is no such threatened Environmental Claim; and (v) Lockheed
Martin, in connection with its ELV Business or the Lockheed Martin Contributed
Assets, has not entered into, agreed in writing to, and is not subject to any
judgment, decree order or other similar requirement of any Governmental
Authority under any Environmental Laws, except in the case of clauses (i)
through (v) where such failure or other circumstances has not had, and could not
reasonably be expected to have, a Material Adverse Effect on Lockheed Martin’s
ELV Business.

 

(b) Notwithstanding any other provision of this Exhibit B, this Section B.13
sets forth the sole and exclusive representations and warranties governing
matters arising under or relating to Environmental Laws, and no other
representations or warranties shall be deemed to address or cover any matter
arising under or relating to any Environmental Laws.

 

B.14 Compliance with Laws. Except as set forth in Schedule B.14, for matters
arising under or related to Environmental Laws, and for violations or
infringements that have not had, and could not reasonably be expected to have, a
Material Adverse Effect on Lockheed Martin’s ELV Business, to the knowledge of
Lockheed Martin, the operation of Lockheed Martin’s ELV Business and condition
of the Lockheed Martin Contributed Assets have not violated or infringed, and do
not violate or infringe, in any respect any Applicable Law or any order, writ,
injunction or decree of any Governmental Authority.

 

B.15 Intellectual Property. With respect to the Licensed Lockheed Martin
Intellectual Property to be licensed by Lockheed Martin to the Company in
connection with the Contemplated Transactions, except as set forth in Schedule
B.15, to the knowledge of Lockheed Martin:

 

(a) Lockheed Martin (or an Affiliated Transferor) either (i) owns, free and
clear of all Liens other than Permitted Liens, all right, title and interest in,
or (ii) has the right to license, sublicense or assign, such Licensed Lockheed
Martin Intellectual Property, in each case subject to any licenses and other
rights granted by Lockheed Martin and its Subsidiaries in such Licensed Lockheed
Martin Intellectual Property prior to the Closing Date;

 

B-7



--------------------------------------------------------------------------------

(b) the use of such Licensed Lockheed Martin Intellectual Property in connection
with the operation of Lockheed Martin’s ELV Business as heretofore conducted
does not conflict with, infringe upon or violate the intellectual property
rights of any other Persons, except to the extent that such conflict,
infringement or violation has not had, and could not reasonably be expected to
have, a Material Adverse Effect on Lockheed Martin’s ELV Business;

 

(c) Lockheed Martin (or an Affiliated Transferor) has the right to use all such
Licensed Lockheed Martin Intellectual Property used by Lockheed Martin’s ELV
Business and necessary for the continued operation of Lockheed Martin’s ELV
Business in substantially the same manner as its operations have heretofore been
conducted, except where the failure to have the right to use any such Licensed
Lockheed Martin Intellectual Property has not had, and could not reasonably be
expected to have, a Material Adverse Effect on Lockheed Martin’s ELV Business;
and

 

(d) notwithstanding the provisions of this Section B.15, Lockheed Martin makes
no representation or warranty, and no such representation or warranty shall be
implied, that any of such Licensed Lockheed Martin Intellectual Property is
valid or enforceable.

 

B.16 Taxes. Except as set forth in Schedule B.16 or as could not reasonably be
expected to have a Material Adverse Effect on Lockheed Martin’s ELV Business,
(i) all Tax Returns required to be filed on or before the Closing Date by
Lockheed Martin and its Subsidiaries with any Tax Authority in respect of the
Lockheed Martin Contributed Assets or the operations of Lockheed Martin’s ELV
Business have been filed or shall be filed in accordance with all Applicable
Laws and are in all material respects complete and accurate, and (ii) all Taxes
due and owing by Lockheed Martin or any of its Subsidiaries that relate to the
Lockheed Martin Contributed Assets or the operations of Lockheed Martin’s ELV
Business have been paid; provided, however, that the foregoing representations
and warranties are made only to the extent of Taxes that are or may become Liens
(other than Permitted Liens) on the Lockheed Martin Contributed Assets. Lockheed
Martin is not a party to any tax allocation or tax-sharing agreement with
respect to Lockheed Martin’s ELV Business.

 

B.17 Employee Benefit Matters.

 

(a) To the knowledge of Lockheed Martin, Schedule B.17 lists each Lockheed
Martin Employee Plan or material Benefit Arrangement that covers Lockheed Martin
Business Employees.

 

(b) Except as set forth in Schedule B.17, with respect to Lockheed Martin’s ELV
Business:

 

(i) since January 1, 2001, neither Lockheed Martin nor any member of its
“Controlled Group” (defined as any organization that is a member of a controlled
group of organizations within the meaning of Code Sections 414(b), (c), (m) or
(o)) has contributed to or had any liability to a “multi-employer plan,” as
defined in Section 3(37) of ERISA, that could reasonably be expected to have a
Material Adverse Effect on Lockheed Martin’s ELV Business;

 

(ii) to the knowledge of Lockheed Martin, no fiduciary of any Lockheed Martin
Employee Plan has engaged in a nonexempt “prohibited transaction” (as that term
is defined in Section 4975 of the Code and Section 406 of ERISA) that could
subject the Company to an excise tax imposed by Section 4975 of the Code;

 

B-8



--------------------------------------------------------------------------------

(iii) no Lockheed Martin Employee Plan that is subject to Section 412 of the
Code has incurred an “accumulated funding deficiency” within the meaning of
Section 412 of the Code, whether or not waived;

 

(iv) to the knowledge of Lockheed Martin, each Lockheed Martin Employee Plan and
Benefit Arrangement has been established and administered in all material
respects in accordance with its terms and in compliance with Applicable Law,
except where a failure to do so would not have a Material Adverse Effect on
Lockheed Martin’s ELV Business;

 

(v) to the knowledge of Lockheed Martin, no Lockheed Martin Employee Plan
subject to Title IV of ERISA has incurred any material liability under such
title other than for the payment of premiums to the Pension Benefit Guaranty
Corporation (“PBGC”), all of which to the knowledge of Lockheed Martin have been
paid when due;

 

(vi) there have been no “reportable events” (as that term is defined in Section
4043 of ERISA and the regulations thereunder), other than reportable events
arising directly from the Contemplated Transactions, that would present a risk
that a Lockheed Martin Employee Plan would be terminated by the PBGC in a
distress termination;

 

(vii) each Lockheed Martin Employee Plan intended to qualify under Section 401
of the Code has received a determination letter from the Internal Revenue
Service that it is so qualified and, to the knowledge of Lockheed Martin, no
event has occurred with respect to any such Employee Plan that could reasonably
be expected to result in the loss of such qualification;

 

(viii) with respect to each Lockheed Martin Employee Plan listed in Schedule
B.17, Lockheed Martin has made available to Boeing the most recent copy, if any
(where available), of (1) the plan document; (2) the summary plan description;
and (3) Form 5500; and

 

(ix) there are no actions, claims or investigations by a Governmental Authority
pending or, to the knowledge of Lockheed Martin threatened, against any Lockheed
Martin Employee Plan, Benefit Arrangement, or any administrator, fiduciary or
sponsor thereof with respect to Lockheed Martin’s ELV Business, other than
benefit claims arising in the normal course of operation of such Employee Plan
or Benefit Arrangement and periodic audits by Governmental Authorities.

 

B.18 Government Contracts and Government Bids.

 

(a) Except (i) as set forth in Schedule B.18, (ii) as has not had, and could not
reasonably be expected to have, a Material Adverse Effect on Lockheed Martin’s
ELV Business and (iii) for any Government Contract or a Bid that, if accepted,
would result in a Government Contract (a “Government Bid”) containing classified
information or requiring special security clearances for access, with respect to
each Government Contract and each Government Bid to which Lockheed Martin or any
of its Affiliated Transferors is a party with respect to Lockheed Martin’s ELV
Business, (A) Lockheed Martin (or the applicable Affiliated Transferor) has

 

B-9



--------------------------------------------------------------------------------

complied with the terms and conditions of such Government Contract or Government
Bid; (B) Lockheed Martin (or the Affiliated Transferor) has complied with all
requirements of all Applicable Laws or agreements pertaining to such Government
Contract or Government Bid; (C) all representations and certifications set forth
in or pertaining to such Government Contract or Government Bid were complete and
correct as of their effective date, and Lockheed Martin (or the applicable
Affiliated Transferor) has complied in all material respects with all such
representations and certifications; (D) neither the U.S. Government nor any
prime contractor, subcontractor or other Person has notified Lockheed Martin (or
the applicable Affiliated Transferor) in writing that Lockheed Martin (or the
applicable Affiliated Transferor) has breached or violated any Applicable Law
pertaining to such Government Contract or Government Bid; (E) no termination for
convenience or termination for default has occurred since January 1, 1998, and
no cure notice or show cause notice is currently in effect pertaining to such
Government Contract or Government Bid; (F) no cost incurred by Lockheed Martin
(or the applicable Affiliated Transferor) pertaining to such Government Contract
or Government Bid is the subject of an investigation or has been disallowed by
the U.S. Government since January 1, 1998; (G) no money due to Lockheed Martin
(or the applicable Affiliated Transferor) pertaining to such Government Contract
or Government Bid has been withheld or set off, and (H) each Government Contract
is valid and subsisting.

 

(b) Except as set forth in Schedule B.18 and except as has not had, and could
not reasonably be expected to have, a Material Adverse Effect on Lockheed
Martin’s ELV Business, with respect to Lockheed Martin’s ELV Business: (i) to
the knowledge of Lockheed Martin, none of Lockheed Martin’s respective
employees, consultants or agents is (or during the last five years has been)
under administrative, civil or criminal investigation, indictment or information
by any Governmental Authority, or any audit or investigation by Lockheed Martin
with respect to any alleged irregularity, misstatement or omission arising under
or relating to any Government Bid, and (ii) during the last five years, Lockheed
Martin has not conducted or initiated any internal investigation or, to Lockheed
Martin’s knowledge, had reason to conduct, initiate or report any internal
investigation, or made a voluntary disclosure to the U.S. Government, with
respect to any alleged irregularity, misstatement or omission arising under or
relating to a Government Contract or Government Bid.

 

(c) Except as set forth in Schedule B.18 and except as has not had, and could
not reasonably be expected to have, a Material Adverse Effect on Lockheed
Martin’s ELV Business, there exist no outstanding claims against Lockheed Martin
or any of its Affiliated Transferors, either by the U.S. Government or by any
prime contractor, subcontractor, vendor or other third party, arising under or
relating to any Government Contract or Government Bid referred to in Schedule
B.18.

 

(d) Except as set forth in Schedule B.18 and except as has not had, and could
not reasonably be expected to have, a Material Adverse Effect on Lockheed
Martin’s ELV Business, all test and inspection results Lockheed Martin (or any
Affiliated Transferor) has provided to the U.S. Government pursuant to any
Government Contract or to any other Person pursuant to any such Government
Contract or as a part of the delivery to the U.S. Government pursuant to any
such Government Contract of any article designed, engineered or manufactured in
Lockheed Martin’s ELV Business were complete and correct as of the date so
provided. Except as set forth in Schedule B.18 and except as has not had, and
could not reasonably be expected to have, a

 

B-10



--------------------------------------------------------------------------------

Material Adverse Effect on Lockheed Martin’s ELV Business, Lockheed Martin (or
an Affiliated Transferor) has provided all test and inspection results to the
U.S. Government pursuant to any such Government Contract as required by
Applicable Law and the terms of the applicable Government Contracts.

 

(e) Schedule B.18 contains a complete list of all Government Contracts (as to
subcontracts, with an aggregate contract value in excess of $10,000,000) in
force and effect as of the date of this Agreement relating to the ELV Business
and to which Lockheed Martin or any of its Subsidiaries is a party.

 

B.19 Government-Furnished Property or Equipment. Schedule B.19 identifies, as of
December 31, 2004, all personal property, equipment and fixtures loaned, bailed
or otherwise furnished by or on behalf of the U.S. Government
(“Government-Furnished Items”) to Lockheed Martin or any of its Subsidiaries
that (i) relate to Lockheed Martin’s ELV Business, (ii) are being used in the
conduct of Lockheed Martin’s ELV Business and (iii) are or should be in the
possession of Lockheed Martin for use in Lockheed Martin’s ELV Business.
Schedule B.19 identifies each Government Contract to which each such item of
Government-Furnished Items relates. Lockheed Martin or its applicable Affiliated
Transferor has complied in all material respects with all of its obligations
relating to the Government-Furnished Items and, upon the return thereof to the
U.S. Government in the condition thereof on the date hereof, would have no
liability to the U.S. Government with respect thereto.

 

B.20 Backlog. Schedule B.20 sets forth, with respect to each “fixed price” and
“cost plus” Government Contract of Lockheed Martin or any of its Subsidiaries
relating to the ELV Business having unfilled backlog as of December 31, 2004 in
excess of $10,000,000, the backlog of Lockheed Martin or its applicable
Affiliated Transferor thereunder as of such date, the name of the customer and a
brief description of the products and services to be provided. All of the
Contracts constituting the backlog of Lockheed Martin or any of its Subsidiaries
as it relates to Lockheed Martin’s ELV Business were entered into in the
ordinary course of business and based upon assumptions believed by the
management of Lockheed Martin’s ELV Business to be reasonable.

 

B.21 Labor and Employment Matters. Except as set forth in Schedule B.21, in
connection with Lockheed Martin’s ELV Business: (i) neither Lockheed Martin nor
any of its Affiliated Transferors is engaged in, nor since January 1, 2001, has
engaged in, unfair labor practices, and there is no labor strike, dispute (other
than routine individual grievances), slowdown or stoppage pending or threatened
against or directly affecting Lockheed Martin’s ELV Business or the Lockheed
Martin Contributed Assets, (ii) no union representation question or union or
other organizational activity that would be subject to the National Labor
Relations Act (29 U.S.C. §§ 151 et seq.) exists in respect of any employees of
Lockheed Martin’s ELV Business, (iii) no collective bargaining agreement exists
which is binding on Lockheed Martin or any of its Subsidiaries with respect to
Lockheed Martin’s ELV Business and (iv) neither Lockheed Martin nor any of its
Affiliated Transferors is delinquent in any material respect in payments to any
of its current or former officers, directors, employees, consultants or agents
of Lockheed Martin’s ELV Business for any wages, salaries, commissions or other
direct compensation for an services performed by them or amounts required to be
reimbursed to such officers, directors, employees, consultants or agents.

 

B-11



--------------------------------------------------------------------------------

B.22 Product Warranties. Except as set forth in Schedule B.22, Lockheed Martin’s
and its Subsidiaries’ Government Contracts set forth in Schedule B.18 and other
customer Contracts set forth in Schedule B.10 contain all of the product
warranties and guarantees extended by Lockheed Martin or any of its Subsidiaries
currently in effect with respect to such Contracts. Except as set forth in
Schedule B.22, there have not been any amendments to or deviations from such
warranties and guarantees contained in such Contracts. Except as set forth on
Schedule B.22, no written claims, or claims threatened in writing, exist against
Lockheed Martin with respect to product warranties and guarantees on products or
services provided in Lockheed Martin’s ELV Business.

 

B.23 Insurance. Schedule B.23 sets forth a complete and correct list of all
material insurance policies (other than title insurance policies) currently in
force with respect to Lockheed Martin or any of its Subsidiaries exclusively
relating to Lockheed Martin’s ELV Business, including a description of whether
such policies are “claims made” or “occurrence based” policies. Except as set
forth in Schedule B.23, the policies of insurance described in Schedule B.23 are
in full force and effect and are valid, outstanding and enforceable, all
premiums due thereon have been paid in full, and Lockheed Martin or the
applicable Affiliated Transferor has complied in all material respects with the
provisions of all such policies. Except as set forth in Schedule B.23, no
insurer under any such policy has cancelled or generally disclaimed liability
under any of the policies listed in Schedule B.23 or indicated any intent to do
so or not renew any such policy. Except as set forth in Schedule B.23, all
claims in respect of Lockheed Martin’s ELV Business under any policies listed in
Schedule B.23 have been filed in a timely fashion. Except as set forth in
Schedule B.23, Lockheed Martin has in place, in respect of all ELV System
launches under Contract as of the date of this Agreement, insurance in such
amounts and of such types as is sufficient to provide the maximum liability
limitation available under the CSLA, Public Law 85-804, the Space Act and launch
licenses issued by the FAA, or otherwise required under the terms and conditions
of any lease from the U.S. Government for a launch pad.

 

B.24 Clearances. Except to the extent prohibited by Applicable Law, Schedule
B.24 sets forth with respect to the Lockheed Martin Contributed Assets or
Lockheed Martin’s ELV Business, any and all facility security clearances held by
Lockheed Martin and its Subsidiaries.

 

B.25 Foreign Corrupt Practices Act. Except as set forth in Schedule B.25,
neither Lockheed Martin nor any of its Subsidiaries nor, to the knowledge of
Lockheed Martin, any director, officer, agent, employee or other person
associated with or acting on behalf of Lockheed Martin or any of its
Subsidiaries, has with respect to Lockheed Martin’s ELV Business (i) used any
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any unlawful payment or
offered anything of value to any foreign or domestic government official or
employee or to any foreign or domestic political parties or campaigns; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or any Applicable Law of similar effect; or (iv) made
any unlawful bribe, rebate, payoff, influence payment, kickback or transfer of
value to another Person.

 

B-12



--------------------------------------------------------------------------------

B.26 Export Control Laws. Except as set forth in Schedule B.26, with respect to
Lockheed Martin’s ELV Business:

 

(a) Lockheed Martin and each of its Subsidiaries is in material compliance with
all currently applicable U.S. Export and Import Laws. There are no claims,
complaints, charges, investigations or proceedings pending or expected or, to
the knowledge of Lockheed Martin, threatened between Lockheed Martin or any of
its Subsidiaries and the U.S. Government under any U.S. Export and Import Laws.

 

(b) Lockheed Martin and each of its Subsidiaries is in material compliance with
all currently applicable Foreign Export and Import Laws. There are no claims,
complaints, charges, investigations or proceedings pending or expected or, to
the knowledge of Lockheed Martin, threatened between Lockheed Martin or any of
its Subsidiaries and a foreign government under any Foreign Export and Import
Laws.

 

(c) Lockheed Martin and each of its Subsidiaries has prepared and timely applied
for all import and export licenses required in accordance with U.S. Export and
Import Laws and Foreign Export and Import Laws, for the conduct of its current
ELV Business.

 

(d) Lockheed Martin has made available to Boeing true and complete copies of all
issued and pending import and export licenses, and all documentation required
by, and necessary to evidence compliance with, all U.S. Export and Import Laws
and all Foreign Export and Import Laws.

 

B.27 Disclosure and Internal Controls.

 

(a) Lockheed Martin and each of its Subsidiaries maintains accurate books and
records reflecting its assets and liabilities and maintains proper and adequate
internal accounting controls that provide assurance that (i) transactions are
executed with management’s authorization; (ii) transactions are recorded as
necessary to permit preparation of the consolidated financial statements of
Lockheed Martin and its Subsidiaries and to maintain accountability for Lockheed
Martin’s and each of its Subsidiaries’ consolidated assets; (iii) access to the
assets of Lockheed Martin and its Subsidiaries is permitted only in accordance
with management’s authorization; (iv) the reporting of assets of Lockheed Martin
and its Subsidiaries is compared with existing assets at regular intervals; and
(v) accounts, notes and other receivables and inventory are recorded accurately,
and proper and adequate procedures are implemented to effect the collection of
accounts, notes and other receivables on a current and timely basis.

 

(b) Lockheed Martin and each of its Subsidiaries maintains disclosure controls
and procedures required by the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder; such controls and procedures
are effective to ensure that all material information concerning Lockheed Martin
and its Subsidiaries is made known on a timely basis to the individuals
responsible for the preparation of Lockheed Martin’s filings with the Securities
and Exchange Commission and other public disclosure documents.

 

B.28 Galex. Neither Lockheed Martin nor any of its Affiliates is obligated,
pursuant to any securities, options, warrants, calls, demands, contracts or
other rights or otherwise, now or in the future, contingently or otherwise, to
deliver, sell, purchase or redeem any shares of capital stock of Galex to or
from any Person. Without limiting the foregoing, neither Lockheed Martin

 

B-13



--------------------------------------------------------------------------------

nor any of its Affiliates has any liability or obligation to invest any capital
in Galex (other than the initial investment in the Contributed Galex Shares),
make loans to Galex, guaranty any debt of Galex or undertake any form of
financial support of Galex.

 

B.29 Undisclosed Contracts. Except as set forth on Schedule B.29:

 

(a) No undisclosed portions of the Government Contracts constituting Undisclosed
Contracts of Lockheed Martin (i) involve the performance of work by Lockheed
Martin’s ELV Business of a materially different nature than work currently
performed by Lockheed Martin’s ELV Business pursuant to Government Contracts to
which Boeing has been provided access prior to the date of this Agreement, (ii)
have terms which would result in total contract costs determined in accordance
with GAAP indicating a loss (except that costs shall be based on the average
costs of Lockheed Martin’s ELV Business for the applicable accounting year),
(iii) include expressly unallowable termination costs, or (iv) contain any
material terms that are not consistent with industry practice.

 

(b) No undisclosed portions of the Galex Contract constituting an Undisclosed
Contract of Lockheed Martin (i) impose any material unindemnified or uninsured
liability on Lockheed Martin’s ELV Business that is not substantially similar in
nature and scope to the liabilities under the portions of the Galex Contract or
other Contracts to which Boeing has been provided access prior to the date of
this Agreement, (ii) involve potential risks to Lockheed Martin’s ELV Business
that are not comparable in nature and scope to the risks specified in the
portions of the Galex Contract or other Contracts to which Boeing has been
provided access prior to the date of this Agreement, (iii) involve the
performance of work by Lockheed Martin’s ELV Business of a materially different
nature than work currently performed by Lockheed Martin’s ELV Business pursuant
to the portions of the Galex Contract or other Contracts to which Boeing has
been provided access prior to the date of this Agreement; (iv) have terms which
would result in total contract costs determined in accordance with GAAP
indicating a loss (except that costs shall be based on the average costs of
Lockheed Martin’s ELV Business for the applicable accounting year) or (v)
contain any material terms that are not consistent with industry practice.

 

(c) No undisclosed portions of the Contracts (other than Government Contracts
and the Galex Contract) constituting Undisclosed Contracts of Lockheed Martin
(i) involve the performance of work by Lockheed Martin’s ELV Business of a
materially different nature than work currently performed by Lockheed Martin’s
ELV Business pursuant to Contracts (other than Government Contracts and the
Galex Contract) to which Boeing has been provided access prior to the date of
this Agreement, (ii) have terms which would result in total contract costs
determined in accordance with GAAP indicating a loss (except that costs shall be
based on the average costs of Lockheed Martin’s ELV Business for the applicable
accounting year), (iii) contain any material terms that are not consistent with
industry practice or (iv) require Lockheed Martin’s ELV Business to “take or
pay” for a minimum number or volume of goods, or to purchase a minimum number or
volume of goods used in the manufacture of ELV Systems in excess of the current
requirements of Lockheed Martin’s ELV Business under existing Contracts.

 

B-14



--------------------------------------------------------------------------------

EXHIBIT C

 

REPRESENTATIONS AND WARRANTIES OF BOEING

 

Boeing hereby represents and warrants to Lockheed Martin and the Company, as of
the date of this Agreement and as of the Closing Date, that:

 

C.01 Corporate Existence and Power. Each of Boeing and each of its Affiliated
Transferors is a corporation duly incorporated, validly existing and in good
standing under the laws of the state or jurisdiction of its incorporation and
has all corporate power and authority required to carry on Boeing’s ELV Business
as now conducted. Each of Boeing and each of its Affiliated Transferors is duly
qualified to do business as a foreign corporation or other entity and is in good
standing in each jurisdiction where the character of the property owned or
leased by it or the nature of its activities make such qualification necessary
to carry on Boeing’s ELV Business as now conducted, except where the failure to
be so qualified or in good standing has not had, and could not reasonably be
expected to have, a Material Adverse Effect on Boeing’s ELV Business.

 

C.02 Corporate Authorization. The execution, delivery and performance by Boeing
and its Subsidiaries of the Transaction Documents to which Boeing or any of its
Subsidiaries is a party and the consummation by Boeing and its Subsidiaries of
the Contemplated Transactions are within Boeing’s and its Subsidiaries’
respective corporate powers and have been (or in respect to Boeing’s
Subsidiaries, as of Closing shall have been) duly authorized by all necessary
corporate action on Boeing’s and its Subsidiaries’ respective parts. This
Agreement constitutes and each of the other Transaction Documents to which
Boeing or any of its Subsidiaries is a party constitutes or shall constitute at
Closing a legal, valid and binding agreement of Boeing or its applicable
Subsidiary, enforceable against it in accordance with its terms (i) except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally, including the effect of
statutory and other laws regarding fraudulent conveyances and preferential
transfers, and (ii) subject to the limitations imposed by general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

 

C.03 Governmental Authorization. The execution, delivery and performance by
Boeing and each of its Subsidiaries of the Transaction Documents to which Boeing
or any of its Subsidiaries is a party require no action by or in respect of, or
consent or approval of, or filing with, any Governmental Authority other than:

 

(a) compliance with any applicable requirements of the Antitrust Laws;

 

(b) the actions, consents, approvals, permits or filings set forth in Schedule
C.03 or otherwise expressly referred to in this Agreement; and

 

(c) such other consents, approvals, authorizations, permits and filings the
failure to obtain or make of which would not have, individually or in the
aggregate, a Material Adverse Effect on Boeing’s ELV Business.



--------------------------------------------------------------------------------

C.04 Non-Contravention. Except as set forth in Schedule C.04, the execution,
delivery and performance of the Transaction Documents by Boeing and its
Subsidiaries do not and shall not (i)(A) contravene or conflict with the
charter, bylaws or other organizational documents of Boeing or any of its
Subsidiaries, (B) assuming compliance with the matters referred to in Section
C.03, contravene or conflict with, or constitute a violation of, any provisions
of any Applicable Law binding upon Boeing or any of its Subsidiaries that is
applicable to Boeing’s ELV Business, or (C) assuming compliance with the matters
referred to in Section C.03, constitute a default under, or give rise to any
right of termination, cancellation or acceleration of, or to a loss of any
benefit relating primarily to Boeing’s ELV Business to which Boeing or any of
its Affiliated Transferors is entitled under, any Contract binding upon Boeing
or any of its Affiliated Transferors and relating primarily to Boeing’s ELV
Business or by which any of the Boeing Contributed Assets is or may be bound
(including any Contract included in the Boeing Contributed Assets) or any
license, franchise, permit or similar authorization held by Boeing or any of its
Affiliated Transferors relating primarily to Boeing’s ELV Business except, in
the case of clauses (B) and (C), for any such contravention, conflict,
violation, default, termination, cancellation, acceleration or loss that could
not reasonably be expected to have a Material Adverse Effect on Boeing’s ELV
Business or (ii) result in the creation or imposition of any Lien on any Boeing
Contributed Asset, other than Permitted Liens.

 

C.05 Opening Statement. Except as set forth in the Notes thereto, the Boeing
Opening Statement presents fairly, in all material respects, the Net Assets of
Boeing’s ELV Business as of December 31, 2004, in conformity with Boeing’s
historical practices and procedures applied on a basis consistent in all
material respects with the manner in which Boeing’s ELV Business reported its
financial position for inclusion in the audited consolidated financial
statements of Boeing as of that date. Except as set forth in Schedule C.05, the
Boeing Opening Statement reflects the Boeing Contributed Assets and the Boeing
Assumed Liabilities to the extent the same are contemplated to be presented in
accordance with the Notes thereto, and the Boeing Opening Statement does not
reflect any Boeing Excluded Assets or Boeing Excluded Liabilities.

 

C.06 Absence of Certain Changes. Except as set forth in Schedule C.06, from
December 31, 2004 to the date of this Agreement, Boeing has conducted its ELV
Business in all material respects in accordance with the historical and
customary operating practices relating to the conduct of such ELV Business and
there has not been:

 

(a) any event or occurrence that has had a Material Adverse Effect on Boeing’s
ELV Business, other than events or occurrences resulting from changes, whether
actual or prospective, in general conditions applicable to the industries in
which Boeing’s ELV Business is involved or general economic conditions;

 

(b) any damage, destruction or other casualty loss affecting Boeing’s ELV
Business or any assets that would constitute Boeing Contributed Assets if owned,
held or used by Boeing or any of its Affiliated Transferors on the Closing Date
that has had a Material Adverse Effect on Boeing’s ELV Business;

 

(c) (i) any transaction or commitment made, or any Contract entered into, by
Boeing or any of its Affiliated Transferors relating primarily to Boeing’s ELV
Business or to any assets that would constitute Boeing Contributed Assets if
owned, held or used by Boeing or any of its

 

C-2



--------------------------------------------------------------------------------

Affiliated Transferors on the Closing Date (including the acquisition or
disposition of any assets), or (ii) any termination or amendment by Boeing or
any of its Affiliated Transferors of any Contract or other right that would
constitute Boeing Contributed Assets if owned, held or used by Boeing or any of
its Affiliated Transferors on the Closing Date, in either case that is material
to Boeing’s ELV Business taken as a whole, other than transactions and
commitments in the ordinary course of business and those contemplated by this
Agreement;

 

(d) any transaction or commitment made, or any Contract entered into, by Boeing
or any of its Affiliated Transferors requiring Boeing’s ELV Business to “take or
pay” for a minimum number or volume of goods, or to purchase a minimum number or
volume of goods used in the manufacture of ELV Systems in excess of requirements
under applicable customer Contracts or otherwise guaranteeing any of the
foregoing;

 

(e) any sale or other disposition of more than an aggregate of $5,000,000 of
assets (other than any sale made in the ordinary course of business) that would
constitute Boeing Contributed Assets if owned, held or used by Boeing or any of
its Subsidiaries on the Closing Date;

 

(f) any increase in the compensation of any current employee of Boeing’s ELV
Business at a level of director or above, other than compensation increases or
bonus awards in the ordinary course of business or nondiscretionary increases
pursuant to Employee Plans or Benefit Arrangements disclosed in Schedule C.17 or
referenced in Exhibit E; or

 

(g) any cancellation, compromise, waiver or release by Boeing or any of its
Subsidiaries of any claim or right (or a series of related claims or rights)
related to Boeing Contributed Assets or assets of Boeing that would constitute
Boeing Contributed Assets if owned, held or used by Boeing or any of its
Affiliated Transferors on the Closing Date, other than cancellations,
compromises, waivers or releases in the ordinary course of business.

 

C.07 Sufficiency of and Title to the Contributed Assets.

 

(a) Except as set forth in Schedule C.07, the Boeing Contributed Assets,
together with the services to be provided to the Company by Boeing pursuant to
the Transition Services Agreement (Boeing), the Licensed Boeing Intellectual
Property to be licensed pursuant to the Transaction Documents and the leases and
subleases contemplated in the Transaction Documents, constitute, and on the
Closing Date shall constitute, all of the assets and services that are necessary
to permit the operation of Boeing’s ELV Business in substantially the same
manner as such operations have heretofore been conducted.

 

(b) Except as set forth in Schedule C.07, subject to the receipt of any consents
or approvals of any other Person, upon consummation of the Contemplated
Transactions, the Company shall have acquired good and marketable title in and
to, or a valid leasehold interest in or a valid license to use, each of the
Boeing Contributed Assets, free and clear of all Liens, except for Permitted
Liens. Except as set forth in Schedule C.07, all tangible property and assets
included in the Boeing Contributed Assets are in good operating condition
(normal wear and tear excepted), and normal maintenance and repair on such
tangible property and assets has not been deferred.

 

C-3



--------------------------------------------------------------------------------

(c) Schedule C.07 includes a true and complete list of all real property owned
by Boeing and its Subsidiaries that is used primarily in Boeing’s ELV Business
(collectively, the “Boeing Owned Real Property”). Schedule C.07 sets forth the
address of each parcel of Boeing Owned Real Property and the owner of such
Boeing Owned Real Property.

 

(d) Schedule C.07 includes a true and complete list of all agreements (together
with any amendments thereof) pursuant to which Boeing and its Subsidiaries
lease, sublease or otherwise occupy (whether as landlord, tenant, subtenant or
other occupancy arrangement) any real property that is used primarily in
Boeing’s ELV Business (collectively, the “Boeing Leased Real Property”).
Schedule C.07 sets forth the address of each parcel of Boeing Leased Real
Property and the owner of the leasehold, subleasehold or occupancy interest for
each parcel of Boeing Leased Real Property.

 

C.08 No Undisclosed Liabilities. There are no liabilities of Boeing or any of
its Affiliated Transferors relating to Boeing’s ELV Business that constitute
Boeing Assumed Liabilities of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, other than:

 

(a) liabilities disclosed (or provided for) in the Boeing Opening Statement and
liabilities for matters taken into account in the determination of the Boeing
Adjusted Net Working Capital Amount;

 

(b) liabilities (i) disclosed in Schedule C.08, (ii) related to any Contract
disclosed in Boeing’s Disclosure Schedules or (iii) related to any Boeing
Employee Plan or Benefit Arrangements identified in Exhibit E or disclosed in
Schedule C.17;

 

(c) liabilities incurred in the ordinary course of business since December 31,
2004;

 

(d) contingent liabilities not required to be accrued for or reserved against in
accordance with GAAP or the accounting principles, policies, practices, methods
and procedures utilized in the preparation of Boeing’s Opening Statement, as
disclosed in the Notes to Boeing’s Opening Statement;

 

(e) with respect to the bring down of this representation and warranty as of the
Closing Date, liabilities not required to be accrued for or reserved against in
accordance with GAAP or the accounting principles, policies, practices, methods
and procedures utilized in the preparation of Boeing’s Opening Statement, as
disclosed in the Notes to Boeing’s Opening Statement; and

 

(f) liabilities in addition to those referenced in the foregoing clauses (a)
through (e), that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on Boeing’s ELV Business.

 

C.09 Litigation. Except as set forth in Schedule C.09 or reserved against or
referred to in the Boeing Opening Statement and except for matters arising under
or related to Environmental Laws, there is no action, suit, investigation or
proceeding pending, or to the knowledge of Boeing, threatened against or
affecting, Boeing’s ELV Business or any Boeing Contributed Asset before any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect on Boeing’s ELV Business.

 

C-4



--------------------------------------------------------------------------------

C.10 Material Contracts.

 

(a) Except as set forth in Schedule C.10 and except for Contracts that do not
constitute Boeing Contributed Assets or Boeing Assumed Liabilities, Boeing and
its Subsidiaries, with respect to Boeing’s ELV Business, are not parties to or
otherwise bound by or subject to:

 

(i) any written employment, severance, consulting or sales representative
Contract that contains an obligation (excluding commissions) to pay more than
$50,000 per year, any collective bargaining agreement or other agreement with a
labor union or any other agreement that contains an obligation either to employ
a specified number of employees or to make a payment to any other Person in lieu
thereof;

 

(ii) any Contract containing any covenant limiting the freedom of Boeing or any
of its Subsidiaries, in respect of Boeing’s ELV Business or the operations of
Boeing’s ELV Business, to compete with any Person in any geographic area in any
material respect if such Contract will be binding on the Company after the
Closing;

 

(iii) any Contract requiring Boeing’s ELV Business to “take or pay” for a
minimum number or volume of goods, or to purchase a minimum number or volume of
goods used in the manufacture of ELV Systems in excess of requirements under
applicable customer Contracts or otherwise guaranteeing any of the foregoing;

 

(iv) any Contract in effect on the date of this Agreement relating to the
disposition or acquisition of the assets of, or any interest in, any business
enterprise that relates to Boeing’s ELV Business other than in the ordinary
course of business;

 

(v) any Financial Support Arrangements;

 

(vi) any indebtedness for borrowed money of Boeing’s ELV Business that would
constitute a Boeing Assumed Liability if in existence on the Closing Date, with
a principal amount in excess of $100,000;

 

(vii) any Contract (it being understood that for purposes of this
representation, a purchase order issued under an existing master agreement will
not constitute a separate Contract) with a supplier, vendor, or subcontractor
with an aggregate contract value in excess of $10,000,000;

 

(viii) any teaming agreement or partnership, joint venture or similar agreement;
or

 

(ix) any Contract with a foreign Governmental Authority.

 

(b) Schedule C.10 sets forth any Contract (other than a Government Contract)
with a customer to which Boeing or any of its Subsidiaries is a party or
otherwise bound for the provision of Launch Services using ELV Systems with an
aggregate contract value in excess of $50,000,000.

 

C-5



--------------------------------------------------------------------------------

(c) Except as disclosed in Schedule C.10, each Contract disclosed in Schedule
C.10 or Schedule C.07 is in full force and effect and constitutes a legal, valid
and binding obligation of Boeing (or the applicable Affiliated Transferor)
enforceable against Boeing (or the applicable Affiliated Transferor) in
accordance with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and subject to the limitations imposed
by general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity), and Boeing (or the applicable
Affiliated Transferor) is not in default and has not failed to perform any
obligation thereunder, and, to the knowledge of Boeing, there does not exist any
event, condition or omission that would constitute a breach or default (whether
by lapse of time or notice or both) by any other Person, except for any such
default, failure or breach as has not had, and could not reasonably be expected
to have, a Material Adverse Effect on Boeing’s ELV Business.

 

C.11 Licenses and Permits. To the knowledge of Boeing, except as set forth in
Schedule C.11, Boeing (or the appropriate Affiliated Transferor) has all
licenses, franchises, permits and other similar authorizations affecting, or
relating in any way to, Boeing’s ELV Business required by Applicable Law (other
than Environmental Laws) to be obtained by Boeing (or the appropriate Affiliated
Transferor) to permit Boeing to conduct Boeing’s ELV Business in substantially
the same manner as Boeing’s ELV Business has heretofore been conducted, except
where the failure to have such licenses, franchises, permits and similar
authorizations has not had, and could not reasonably be expected to have, a
Material Adverse Effect on Boeing’s ELV Business.

 

C.12 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Boeing or any of its Affiliated Transferors who might be entitled to any fee or
commission from the Company or any of its Affiliates upon consummation of the
Contemplated Transactions.

 

C.13 Environmental Compliance.

 

(a) Except as disclosed in Schedule C.13, to the knowledge of Boeing, Boeing’s
ELV Business is and has been in material compliance with all applicable
Environmental Laws, and has obtained all Environmental Permits, except where the
failure to be in compliance or to have obtained all Environmental Permits has
not had, and could not reasonably be expected to have, a Material Adverse Effect
on Boeing’s ELV Business. Except as set forth in Schedule C.13 and except as
reserved against or referred to in the Boeing Opening Statement, to the
knowledge of Boeing, (i) Boeing’s ELV Business is and has been in material
compliance with the terms and conditions under which Environmental Permits were
issued or granted, (ii) Boeing and its Subsidiaries hold all permits required by
Environmental Laws that are appropriate to conduct Boeing’s ELV Business as
presently conducted in all material respects and to operate the Boeing
Contributed Assets in all material respects as they are presently operated;
(iii) no suspension, cancellation or termination of any permit referred to in
clause (ii) is pending or threatened; (iv)

 

C-6



--------------------------------------------------------------------------------

Boeing has not received written notice of any material Environmental Claim
relating to or affecting Boeing’s ELV Business or the Boeing Contributed Assets,
and there is no such threatened Environmental Claim; and (v) Boeing, in
connection with its ELV Business or the Boeing Contributed Assets, has not
entered into, agreed in writing to, and is not subject to any judgment, decree
order or other similar requirement of any Governmental Authority under any
Environmental Laws, except in the case of clauses (i) through (v) where such
failure or other circumstances has not had, and could not reasonably be expected
to have, a Material Adverse Effect on Boeing’s ELV Business.

 

(b) Notwithstanding any other provision of this Exhibit C, this Section C.13
sets forth the sole and exclusive representations and warranties governing
matters arising under or relating to Environmental Laws, and no other
representations or warranties shall be deemed to address or cover any matter
arising under or relating to any Environmental Laws.

 

C.14 Compliance with Laws. Except as set forth in Schedule C.14, for matters
arising under or related to Environmental Laws, and for violations or
infringements that have not had, and could not reasonably be expected to have, a
Material Adverse Effect on Boeing’s ELV Business, to the knowledge of Boeing,
the operation of Boeing’s ELV Business and condition of the Boeing Contributed
Assets have not violated or infringed, and do not violate or infringe, in any
respect any Applicable Law or any order, writ, injunction or decree of any
Governmental Authority.

 

C.15 Intellectual Property. With respect to the Licensed Boeing Intellectual
Property to be licensed by Boeing to the Company in connection with the
Contemplated Transactions, except as set forth in Schedule C.15, to the
knowledge of Boeing:

 

(a) Boeing (or an Affiliated Transferor) either (i) owns, free and clear of all
Liens other than Permitted Liens, all right, title and interest in, or (ii) has
the right to license, sublicense, or assign, such Licensed Boeing Intellectual
Property, in each case subject to any licenses and other rights granted by
Boeing and its Subsidiaries in such Licensed Boeing Intellectual Property prior
to the Closing Date;

 

(b) the use of such Licensed Boeing Intellectual Property in connection with the
operation of Boeing’s ELV Business as heretofore conducted does not conflict
with, infringe upon or violate the intellectual property rights of any other
Persons, except to the extent that such conflict, infringement or violation has
not had, and could not reasonably be expected to have, a Material Adverse Effect
on Boeing’s ELV Business;

 

(c) Boeing (or an Affiliated Transferor) has the right to use all such Licensed
Boeing Intellectual Property used by Boeing’s ELV Business and necessary for the
continued operation of Boeing’s ELV Business in substantially the same manner as
its operations have heretofore been conducted, except where the failure to have
the right to use any such Licensed Boeing Intellectual Property has not had, and
could not reasonably be expected to have, a Material Adverse Effect on Boeing’s
ELV Business; and

 

C-7



--------------------------------------------------------------------------------

(d) notwithstanding the provisions of this Section C.15, Boeing makes no
representation or warranty, and no such representation or warranty shall be
implied, that any of such Licensed Boeing Intellectual Property is valid or
enforceable.

 

C.16 Taxes. Except as set forth in Schedule C.16 or as could not reasonably be
expected to have a Material Adverse Effect on Boeing’s ELV Business, (i) all Tax
Returns required to be filed on or before the Closing Date by Boeing and its
Subsidiaries with any Tax Authority in respect of the Boeing Contributed Assets
or the operations of Boeing’s ELV Business have been filed or shall be filed in
accordance with all Applicable Laws and are in all material respects complete
and accurate, and (ii) all Taxes due and owing by Boeing or any of its
Subsidiaries that relate to the Boeing Contributed Assets or the operations of
Boeing’s ELV Business have been paid; provided, however, that the foregoing
representations and warranties are made only to the extent of Taxes that are or
may become Liens (other than Permitted Liens) on the Boeing Contributed Assets.
Boeing is not a party to any tax allocation or tax-sharing agreement with
respect to Boeing’s ELV Business.

 

C.17 Employee Benefit Matters.

 

(a) To the knowledge of Boeing, Schedule C.17 lists each Boeing Employee Plan or
material Benefit Arrangement that covers Boeing Business Employees.

 

(b) Except as set forth in Schedule C.17, with respect to Boeing’s ELV Business:

 

(i) since January 1, 2001, neither Boeing nor any member of its “Controlled
Group” (defined as any organization that is a member of a controlled group of
organizations within the meaning of Code Sections 414(b), (c), (m) or (o)) has
contributed to or had any liability to a “multi-employer plan,” as defined in
Section 3(37) of ERISA, that could reasonably be expected to have a Material
Adverse Effect on Boeing’s ELV Business;

 

(ii) to the knowledge of Boeing, no fiduciary of any Boeing Employee Plan has
engaged in a nonexempt “prohibited transaction” (as that term is defined in
Section 4975 of the Code and Section 406 of ERISA) that could subject the
Company to an excise tax imposed by Section 4975 of the Code;

 

(iii) no Boeing Employee Plan that is subject to Section 412 of the Code has
incurred an “accumulated funding deficiency” within the meaning of Section 412
of the Code, whether or not waived;

 

(iv) to the knowledge of Boeing, each Boeing Employee Plan and Benefit
Arrangement has been established and administered in all material respects in
accordance with its terms and in compliance with Applicable Law, except where a
failure to do so would not have a Material Adverse Effect on Boeing’s ELV
Business;

 

(v) to the knowledge of Boeing, no Boeing Employee Plan subject to Title IV of
ERISA has incurred any material liability under such title other than for the
payment of premiums to the PBGC, all of which to the knowledge of Boeing have
been paid when due;

 

C-8



--------------------------------------------------------------------------------

(vi) there have been no “reportable events” (as that term is defined in Section
4043 of ERISA and the regulations thereunder), other than reportable events
arising directly from the Contemplated Transactions, that would present a risk
that a Boeing Employee Plan would be terminated by the PBGC in a distress
termination;

 

(vii) each Boeing Employee Plan intended to qualify under Section 401 of the
Code has received a determination letter from the Internal Revenue Service that
it is so qualified and, to the knowledge of Boeing, no event has occurred with
respect to any such Employee Plan that could reasonably be expected to result in
the loss of such qualification;

 

(viii) with respect to each Boeing Employee Plan listed in Schedule C.17, Boeing
has made available to Lockheed Martin the most recent copy, if any (where
available), of (1) the plan document; (2) the summary plan description; and (3)
Form 5500; and

 

(ix) there are no actions, claims or investigations by a Governmental Authority
pending or, to the knowledge of Boeing threatened, against any Boeing Employee
Plan, Benefit Arrangement, or any administrator, fiduciary or sponsor thereof
with respect to Boeing’s ELV Business, other than benefit claims arising in the
normal course of operation of such Employee Plan or Benefit Arrangement and
periodic audits by Governmental Authorities.

 

C.18 Government Contracts and Government Bids.

 

(a) Except (i) as set forth in Schedule C.18, (ii) as has not had, and could not
reasonably be expected to have, a Material Adverse Effect on Boeing’s ELV
Business and (iii) for any Government Contract or Government Bid containing
classified information or requiring special security clearances for access, with
respect to each Government Contract and each Government Bid to which Boeing or
any of its Affiliated Transferors is a party with respect to Boeing’s ELV
Business, (A) Boeing (or the applicable Affiliated Transferor) has complied with
the terms and conditions of such Government Contract or Government Bid; (B)
Boeing (or the Affiliated Transferor) has complied with all requirements of all
Applicable Laws or agreements pertaining to such Government Contract or
Government Bid; (C) all representations and certifications set forth in or
pertaining to such Government Contract or Government Bid were complete and
correct as of their effective date, and Boeing (or the applicable Affiliated
Transferor) has complied in all material respects with all such representations
and certifications; (D) neither the U.S. Government nor any prime contractor,
subcontractor or other Person has notified Boeing (or the applicable Affiliated
Transferor) in writing that Boeing (or the applicable Affiliated Transferor) has
breached or violated any Applicable Law pertaining to such Government Contract
or Government Bid; (E) no termination for convenience or termination for default
has occurred since January 1, 1998, and no cure notice or show cause notice is
currently in effect pertaining to such Government Contract or Government Bid;
(F) no cost incurred by Boeing (or the applicable Affiliated Transferor)
pertaining to such Government Contract or Government Bid is the subject of an
investigation or has been disallowed by the U.S. Government since January 1,
1998; (G) no money due to Boeing (or the applicable Affiliated Transferor)
pertaining to such Government Contract or Government Bid has been withheld or
set off, and (H) each Government Contract is valid and subsisting.

 

C-9



--------------------------------------------------------------------------------

(b) Except as set forth in Schedule C.18 and except as has not had, and could
not reasonably be expected to have, a Material Adverse Effect on Boeing’s ELV
Business, with respect to Boeing’s ELV Business: (i) to the knowledge of Boeing,
none of Boeing’s respective employees, consultants or agents is (or during the
last five years has been) under administrative, civil or criminal investigation,
indictment or information by any Governmental Authority, or any audit or
investigation by Boeing with respect to any alleged irregularity, misstatement
or omission arising under or relating to any Government Bid, and (ii) during the
last five years, Boeing has not conducted or initiated any internal
investigation or, to Boeing’s knowledge, had reason to conduct, initiate or
report any internal investigation, or made a voluntary disclosure to the U.S.
Government, with respect to any alleged irregularity, misstatement or omission
arising under or relating to a Government Contract or Government Bid.

 

(c) Except as set forth in Schedule C.18 and except as has not had, and could
not reasonably be expected to have, a Material Adverse Effect on Boeing’s ELV
Business, there exist no outstanding claims against Boeing or any of its
Affiliated Transferors, either by the U.S. Government or by any prime
contractor, subcontractor, vendor or other third party, arising under or
relating to any Government Contract or Government Bid referred to in Schedule
C.18.

 

(d) Except as set forth in Schedule C.18 and except as has not had, and could
not reasonably be expected to have, a Material Adverse Effect on Boeing’s ELV
Business, all test and inspection results Boeing (or any Affiliated Transferor)
has provided to the U.S. Government pursuant to any Government Contract or to
any other Person pursuant to any such Government Contract or as a part of the
delivery to the U.S. Government pursuant to any such Government Contract of any
article designed, engineered or manufactured in Boeing’s ELV Business were
complete and correct as of the date so provided. Except as set forth in Schedule
C.18 and except as has not had, and could not reasonably be expected to have, a
Material Adverse Effect on Boeing’s ELV Business, Boeing (or an Affiliated
Transferor) has provided all test and inspection results to the U.S. Government
pursuant to any such Government Contract as required by Applicable Law and the
terms of the applicable Government Contracts.

 

(e) Schedule C.18 contains a complete list of all Government Contracts (as to
subcontracts, with an aggregate contract value in excess of $10,000,000) in
force and effect as of the date of this Agreement relating to the ELV Business
and to which Boeing or any of its Subsidiaries is a party.

 

C.19 Government-Furnished Property or Equipment. Schedule C.19 identifies, as of
December 31, 2004, all Government-Furnished Items to Boeing or any of its
Subsidiaries that (i) relate to Boeing’s ELV Business, (ii) are being used in
the conduct of Boeing’s ELV Business and (iii) are or should be in the
possession of Boeing for use in Boeing’s ELV Business. Schedule C.19 identifies
each Government Contract to which each such item of Government-Furnished Items
relates. Boeing or its applicable Affiliated Transferor has complied in all
material respects with all of its obligations relating to the
Government-Furnished Items and, upon the return thereof to the U.S. Government
in the condition thereof on the date hereof, would have no liability to the U.S.
Government with respect thereto.

 

C.20 Backlog. Schedule C.20 sets forth, with respect to each “fixed price” and
“cost plus” Government Contract of Boeing or any of its Subsidiaries relating to
the ELV Business

 

C-10



--------------------------------------------------------------------------------

having unfilled backlog as of December 31, 2004 in excess of $10,000,000, the
backlog of Boeing or its applicable Affiliated Transferor thereunder as of such
date, the name of the customer and a brief description of the products and
services to be provided. All of the Contracts constituting the backlog of Boeing
or any of its Subsidiaries as it relates to Boeing’s ELV Business were entered
into in the ordinary course of business and based upon assumptions believed by
the management of Boeing’s ELV Business to be reasonable.

 

C.21 Labor and Employment Matters. Except as set forth in Schedule C.21, in
connection with Boeing’s ELV Business: (i) neither Boeing nor any of its
Affiliated Transferors is engaged in, nor since January 1, 2001, has engaged in,
unfair labor practices, and there is no labor strike, dispute (other than
routine individual grievances), slowdown or stoppage pending or threatened
against or directly affecting Boeing’s ELV Business or the Boeing Contributed
Assets, (ii) no union representation question or union or other organizational
activity that would be subject to the National Labor Relations Act (29 U.S.C. §§
151 et seq.) exists in respect of any employees of Boeing’s ELV Business, (iii)
no collective bargaining agreement exists which is binding on Boeing or any of
its Subsidiaries with respect to Boeing’s ELV Business and (iv) neither Boeing
nor any of its Affiliated Transferors is delinquent in any material respect in
payments to any of its current or former officers, directors, employees,
consultants or agents of Boeing’s ELV Business for any wages, salaries,
commissions or other direct compensation for an services performed by them or
amounts required to be reimbursed to such officers, directors, employees,
consultants or agents.

 

C.22 Product Warranties. Except as set forth in Schedule C.22, Boeing’s and its
Subsidiaries’ Government Contracts set forth in Schedule C.18 and other customer
Contracts set forth in Schedule C.10 contain all of the product warranties and
guarantees extended by Boeing or any of its Subsidiaries currently in effect
with respect to such Contracts. Except as set forth in Schedule C.22, there have
not been any amendments to or deviations from such warranties and guarantees
contained in such Contracts. Except as set forth on Schedule C.22, no written
claims, or claims threatened in writing, exist against Boeing with respect to
product warranties and guarantees on products or services provided in Boeing’s
ELV Business.

 

C.23 Insurance. Schedule C.23 sets forth a complete and correct list of all
material insurance policies (other than title insurance policies) currently in
force with respect to Boeing or any of its Subsidiaries exclusively relating to
Boeing’s ELV Business, including a description of whether such policies are
“claims made” or “occurrence based” policies. Except as set forth in Schedule
C.23, the policies of insurance described in Schedule C.23 are in full force and
effect and are valid, outstanding and enforceable, all premiums due thereon have
been paid in full, and Boeing or the applicable Affiliated Transferor has
complied in all material respects with the provisions of all such policies.
Except as set forth in Schedule C.23, no insurer under any such policy has
cancelled or generally disclaimed liability under any of the policies listed in
Schedule C.23 or indicated any intent to do so or not renew any such policy.
Except as set forth in Schedule C.23, all claims in respect of Boeing’s ELV
Business under any policies listed in Schedule C.23 have been filed in a timely
fashion. Except as set forth in Schedule C.23, Boeing has in place, in respect
of all ELV System launches under Contract as of the date of this Agreement,
insurance in such amounts and of such types as is sufficient to provide the
maximum liability limitation available under the CSLA, Public Law 85-804, the
Space Act and launch licenses issued by the FAA, or otherwise required under the
terms and conditions of any lease from the U.S. Government for a launch pad.

 

C-11



--------------------------------------------------------------------------------

C.24 Clearances. Except to the extent prohibited by Applicable Law, Schedule
C.24 sets forth with respect to the Boeing Contributed Assets or Boeing’s ELV
Business, any and all facility security clearances held by Boeing and its
Subsidiaries.

 

C.25 Foreign Corrupt Practices Act. Except as set forth in Schedule C.25,
neither Boeing nor any of its Subsidiaries nor, to the knowledge of Boeing, any
director, officer, agent, employee or other person associated with or acting on
behalf of Boeing or any of its Subsidiaries, has with respect to Boeing’s ELV
Business (i) used any funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any unlawful
payment or offered anything of value to any foreign or domestic government
official or employee or to any foreign or domestic political parties or
campaigns; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any Applicable Law of similar
effect; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or transfer of value to another Person.

 

C.26 Export Control Laws. Except as set forth in Schedule C.26, with respect to
Boeing’s ELV Business:

 

(a) Boeing and each of its Subsidiaries is in material compliance with all
currently applicable U.S. Export and Import Laws. There are no claims,
complaints, charges, investigations or proceedings pending or expected or, to
the knowledge of Boeing, threatened between Boeing or any of its Subsidiaries
and the U.S. Government under any U.S. Export and Import Laws.

 

(b) Boeing and each of its Subsidiaries is in material compliance with all
currently applicable Foreign Export and Import Laws. There are no claims,
complaints, charges, investigations or proceedings pending or expected or, to
the knowledge of Boeing, threatened between Boeing or any of its Subsidiaries
and a foreign government under any Foreign Export and Import Laws.

 

(c) Boeing and each of its Subsidiaries has prepared and timely applied for all
import and export licenses required in accordance with U.S. Export and Import
Laws and Foreign Export and Import Laws, for the conduct of its current ELV
Business.

 

(d) Boeing has made available to Lockheed Martin true and complete copies of all
issued and pending import and export licenses, and all documentation required
by, and necessary to evidence compliance with, all U.S. Export and Import Laws
and all Foreign Export and Import Laws.

 

C.27 Disclosure and Internal Controls.

 

(a) Boeing and each of its Subsidiaries maintains accurate books and records
reflecting its assets and liabilities and maintains proper and adequate internal
accounting controls that provide assurance that (i) transactions are executed
with management’s authorization; (ii) transactions are recorded as necessary to
permit preparation of the consolidated financial

 

C-12



--------------------------------------------------------------------------------

statements of Boeing and its Subsidiaries and to maintain accountability for
Boeing’s and each of its Subsidiaries’ consolidated assets; (iii) access to the
assets of Boeing and its Subsidiaries is permitted only in accordance with
management’s authorization; (iv) the reporting of assets of Boeing and its
Subsidiaries is compared with existing assets at regular intervals; and (v)
accounts, notes and other receivables and inventory are recorded accurately, and
proper and adequate procedures are implemented to effect the collection of
accounts, notes and other receivables on a current and timely basis.

 

(b) Boeing and each of its Subsidiaries maintains disclosure controls and
procedures required by the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder; such controls and procedures are
effective to ensure that all material information concerning Boeing and its
Subsidiaries is made known on a timely basis to the individuals responsible for
the preparation of Boeing’s filings with the Securities and Exchange Commission
and other public disclosure documents.

 

C.28 Undisclosed Contracts. Except as set forth on Schedule C.28:

 

(a) No undisclosed portions of the Government Contracts constituting Undisclosed
Contracts of Boeing (i) impose any material unindemnified or uninsured liability
on Boeing’s ELV Business that is not substantially similar in nature and scope
to the liabilities under Government Contracts to which Lockheed Martin has been
provided access prior to the date of this Agreement, (ii) involve potential
risks to Boeing’s ELV Business that are not comparable in nature and scope to
the risks specified in the Government Contacts to which Lockheed Martin has been
provided access prior to the date of this Agreement, (iii) involve the
performance of work by Boeing’s ELV Business of a materially different nature
than work currently performed by Boeing’s ELV Business pursuant to Government
Contracts to which Lockheed Martin has been provided access prior to the date of
this Agreement, (iv) have terms which would result in total contract costs
determined in accordance with GAAP indicating a loss (except that costs shall be
based on the average costs of Boeing’s ELV Business for the applicable
accounting year), (v) include expressly unallowable termination costs, or (vi)
contain any material terms that are not consistent with industry practice.

 

(b) No undisclosed portions of the Contracts (other than Government Contracts)
constituting Undisclosed Contracts of Boeing (i) impose any material
unindemnified or uninsured liability on Boeing’s ELV Business that is not
substantially similar in nature and scope to the liabilities under Contracts
(other than Government Contracts) to which Lockheed Martin has been provided
access prior to the date of this Agreement, (ii) involve potential risks to
Boeing’s ELV Business that are not comparable in nature and scope to the risks
specified in the Contracts (other than Government Contracts) to which Lockheed
Martin has been provided access prior to the date of this Agreement, (iii)
involve the performance of work by Boeing’s ELV Business of a materially
different nature than work currently performed by Boeing’s ELV Business pursuant
to Contracts (other than Government Contracts) to which Lockheed Martin has been
provided access prior to the date of this Agreement, (iv) have terms which would
result in total contract costs determined in accordance with GAAP indicating a
loss (except that costs shall be based on the average costs of Boeing’s ELV
Business for the applicable accounting year), (v) contain any material terms
that are not consistent with industry practice or (vi) require Boeing’s ELV
Business to “take or pay” for a minimum number or volume of goods, or to
purchase a minimum number or volume of goods used in the manufacture of ELV
Systems in excess of the current requirements of Boeing’s ELV Business under
existing Contracts.

 

C-13



--------------------------------------------------------------------------------

EXHIBIT D

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Lockheed Martin and Boeing, as of
the date of its formation and as of the Closing Date, that:

 

D.01 Corporate Existence and Power. The Company is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all limited liability company power and authority
required to carry on the ELV Business as conducted by the Members as of the
Closing Date. As of the Closing Date, the Company will be duly qualified to do
business as a foreign corporation in each jurisdiction where the character of
the property owned or leased by the ELV Business or the nature of the activities
of the ELV Business make such qualification necessary to carry on the ELV
Business as conducted by the Members as of the Closing Date, except where the
failure to be so qualified has not had, and could not reasonably be expected to
have, a Material Adverse Effect on the ELV Business.

 

D.02 Corporate Authorization. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the Contemplated Transactions are within the Company’s limited
liability company powers and as of Closing shall have been duly authorized by
all necessary limited liability company action on the Company’s part. Each of
the Transaction Documents to which the Company is a party constitutes or shall
constitute at Closing a legal, valid and binding agreement of the Company,
enforceable against it in accordance with its terms (i) except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and (ii) subject to
the limitations imposed by general equitable principles regardless of whether
such enforceability is considered in a proceeding at law or in equity.

 

D.03 Governmental Authorization. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party require no action by
or in respect of, or consent or approval of, or filing with, any Governmental
Authority other than:

 

(a) compliance with any applicable requirements of the HSR Act;

 

(b) the actions, consents, approvals, permits or filings set forth in Schedule
D.03 or otherwise expressly referred to in this Agreement; and

 

(c) such other consents, approvals, authorizations, permits and filings the
failure to obtain or make of which would not have, in the aggregate, a Material
Adverse Effect on the ELV Business.

 

D.04 Non-Contravention. Except as set forth in Schedule D.04, the execution,
delivery and performance of the Transaction Documents by the Company do not and
shall not (i)(A) contravene or conflict with the Certificate of Formation or
Operating Agreement of the Company, (B) assuming compliance with the matters
referred to in Section D.03, contravene or



--------------------------------------------------------------------------------

conflict with, or constitute a violation of, any provisions of any Applicable
Law binding upon the Company, or (C) assuming compliance with the matters
referred to in Section D.03, constitute a default under, or give rise to any
right of termination, cancellation or acceleration of, or to a loss of any
benefit to which the Company is entitled except, in the case of clauses (B) and
(C), for any such contravention, conflict, violation, default, termination,
cancellation, acceleration or loss that could not reasonably be expected to have
a Material Adverse Effect on the Company or (ii) result in the creation or
imposition of any Lien on any asset of the Company, including the Contributed
Assets, other than Permitted Liens.

 

D.05 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of the
Company who might be entitled to any fee or commission from the Members or any
of their Affiliates upon consummation of the Contemplated Transactions.

 

D.06 Security Clearances; ITAR Registration.

 

(a) As of Closing, the Company will control facilities classified for U.S.
Government security purposes as high as the level of top secret and employ
individuals holding U.S. Government security clearances as high as the level of
top secret.

 

(b) As of Closing, the Company will be registered with the Directorate of
Defense Trade Controls, U.S. Department of State (“DDTC”) as an entity that
engages in the United States in the business of either manufacturing or
exporting “defense articles” or furnishing “defense services,” as those terms
are defined in the International Traffic in Arms Regulations (“ITAR”), and will
hold such registration with DDTC as a “U.S. Person” and not as a subsidiary,
division or affiliate of a “Foreign Person” as those terms are defined in the
ITAR at 22 C.F.R. Part 120.

 

D.07 Membership Interests. As of the date of the formation of the Company,
Lockheed Martin is the holder of 50% of the membership interests in the Company,
and Boeing is the holder of 50% of the membership interests in the Company.
Immediately after the Closing and as a result of the Contemplated Transactions,
Lockheed Martin or one or more direct or indirect wholly owned domestic
Subsidiaries of Lockheed Martin will be the holder of 50% of the membership
interests in the Company and Boeing or one or more direct or indirect wholly
owned domestic Subsidiaries of Boeing will be the holder of 50% of the
membership interests in the Company, which entities will be, immediately after
the Closing, the sole members of the Company. All of the issued and outstanding
membership interests of the Company (i) are duly authorized, validly issued,
fully paid and nonassessable; (ii) are, and immediately prior to the Closing
will be, free and clear of all Liens, and (iii) were not issued in violation of
and (except as set forth in the Operating Agreement) are not subject to the
preemptive rights of any Person or any agreement or Applicable Laws of any
Governmental Authority by which the Company at the time of issuance was bound.
There are no outstanding options, warrants, rights, calls, commitments,
conversion rights, rights of exchange, subscriptions, claims of any character,
agreements, obligations, convertible or exchangeable securities or other plans
or commitments, contingent or otherwise, relating to the membership interests of
the Company and there are no contracts or other agreements of the Company or any
member of the Company to purchase, redeem or otherwise acquire any membership
interests of the Company, or securities or

 

D-2



--------------------------------------------------------------------------------

obligations of any kind convertible into any membership interests in the
Company. There are no distributions which have accrued or been declared but are
unpaid on the membership interests of the Company.

 

D-3